 



(AIA LOGO) [g98839g9883901.gif] Document A121 ™ CMc — 2003 and AGC Document 565
Standard Form of Agreement Between Owner and Construction Manager
where the Construction Manager is Also the Constructor
AGREEMENT
made as of the Tenth day of December in the year of Two Thousand and Five
(In words, indicate day, month and year)

     
 
BETWEEN the Owner:
(Name and address) 

Chico’s Retail Services, Inc.
11215 Metro Parkway
Fort Myers, FL 33912
  This document has important legal consequences. Consultation with an attorney
is encouraged with respect to its completion or modification.

The 1997 Edition of AIA® Document A201™, General Conditions of the Contract for
Construction, is referred to herein. This Agreement requires modification if
other general conditions are utilized.
 
   
and the Construction Manager:
(Name and address)
   

O-A-K/Florida, Inc. d.b.a Owen-Ames-Kimball Company, General Corporation
11941 Fairway Lakes Drive
Fort Myers, FL 33913-8338
The Project is:
(Name, address and brief description)
Chico’s World Headquarters — New Campus
Alico Road and Three Oaks Parkway
Fort Myers, Florida
Construction of new corporate campus
The Architect is:
(Name and address)
Thompson, Vaivoda & Associates, Architects, Inc.
920 Southwest Sixth Avenue, Suite 1500
Portland, OR 97204
The Owner and Construction Manager agree as set forth below:

     
AIA Document A121™CMc- 2003 and AGC Document 565. Copyright © 1991 and 2003 by
The American Institute of Architects and The Associated General Contractors of
America. All rights reserved. WARNING: This document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this document, or any portion of it, may result in severe civil
and criminal penalties, and will be prosecuted to the maximum extent possible
under the law. This document was produced by AIA software at 09:20:49 on
12/14/2005 under Order No.1000154239_1 which expires on 1/2/2006, and is not for
resale.
   1

         
User Notes:
    (176150022 )

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

 
ARTICLE 1 GENERAL PROVISIONS
§ 1.1 Relationship of the Parties
§ 1.2 General Conditions
 
ARTICLE 2 CONSTRUCTION MANAGER’S RESPONSIBILITIES
§ 2.1 Preconstruction Phase
§ 2.2 Guaranteed Maximum Price Proposal and Contract Time
§ 2.3 Construction Phase
§ 2.4 Professional Services
§ 2.5 Hazardous Materials
 
ARTICLE 3 OWNER’S RESPONSIBILITIES
§ 3.1 Information and Services
§ 3.2 Owner’s Designated Representative
§ 3.3 Architect
§ 3.4 Legal Requirements
 
ARTICLE 4 COMPENSATION AND PAYMENTS FOR PRECONSTRUCTION PHASE SERVICES
§ 4.1 Compensation
§ 4.2 Payments
 
ARTICLE 5 COMPENSATION FOR CONSTRUCTION PHASE SERVICES
§ 5.1 Compensation
§ 5.2 Guaranteed Maximum Price
§ 5.3 Changes in the Work
 
ARTICLE 6 COST OF THE WORK FOR CONSTRUCTION PHASE
§ 6.1 Costs to Be Reimbursed
§ 6.2 Costs Not to Be Reimbursed
§ 6.3 Discounts, Rebates and Refunds
§ 6.4 Accounting Records
 
ARTICLE 7 CONSTRUCTION PHASE
§ 7.1 Progress Payments
§7.2 Final Payment
 
ARTICLE 8 INSURANCE AND BONDS
§ 8.1 Insurance Required of the Construction Manager
§ 8.2 Insurance Required of the Owner
§ 8.3 Performance Bond and Payment Bond
 
ARTICLE 9 MISCELLANEOUS PROVISIONS
§ 9.1 Dispute Resolution
§ 9.2 Other Provisions
 
ARTICLE 10 TERMINATION OR SUSPENSION
§ 10.1 Termination Prior to Establishing Guaranteed Maximum Price
§ 10.2 Termination Subsequent to Establishing Guaranteed Maximum Price
§ 10.3 Suspension
 
ARTICLE 11 OTHER CONDITIONS AND SERVICES

     
AIA Document A121™CMc- 2003 and AGC Document 565. Copyright © 1991 and 2003 by
The American Institute of Architects and The Associated General Contractors of
America. All rights reserved. WARNING: This document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this document, or any portion of it, may result in severe civil
and criminal penalties, and will be prosecuted to the maximum extent possible
under the law. This document was produced by AIA software at 09:20:49 on
12/14/2005 under Order No.1000154239_1 which expires on 1/2/2006, and is not for
resale.
   2

         
User Notes:
    (176150022 )

 



--------------------------------------------------------------------------------



 



ARTICLE 1 GENERAL PROVISIONS
§ 1.1 RELATIONSHIP OF PARTIES
The Construction Manager accepts the relationship of trust and confidence
established with the Owner by this Agreement, and covenants with the Owner to
furnish the Construction Manager’s reasonable skill and judgment and to
cooperate with the Architect in furthering the interests of the Owner. The
Construction Manager shall furnish construction administration and management
services and use the Construction Manager’s best efforts to perform the Project
in an expeditious and economical manner consistent with the interests of the
Owner. The Owner shall endeavor to promote harmony and cooperation among the
Owner, Architect, Construction Manager and other persons or entities employed by
the Owner for the Project.
§1.2 GENERAL CONDITIONS
For the Construction Phase, the General Conditions of the contract shall be the
modified AIA® Document A201™-1997, General Conditions of the Contract for
Construction, which is incorporated attached hereto. All references herein by
reference, to the AIA A201-1997 shall be to the modified version of the same
attached hereto. In the event of any conflict or inconsistency between this
Agreement and the said AIA A201-1997, the provisions of this Agreement shall
control and govern. For the Preconstruction Phase, or in the event that the
Preconstruction and Construction Phases proceed concurrently, A201™-1997 shall
apply to the Preconstruction Phase only as specifically provided in this
Agreement. The term “Contractor” as used in A201™-1997 shall mean the
Construction Manager.
ARTICLE 2 CONSTRUCTION MANAGER’S RESPONSIBILITIES
The Construction Manager shall perform the services described in this Article.
The services to be provided under Sections 2.1 and 2.2 constitute the
Preconstruction Phase services. If the Owner and Construction Manager agree,
after consultation with the Architect, the Construction Phase may commence
before the Preconstruction Phase is completed, in which case both phases will
proceed concurrently.
§2.1 PRECONSTRUCTION PHASE
§2.1.1 PRELIMINARY EVALUATION
The Construction Manager shall provide a preliminary evaluation of the Owner’s
program and Project budget requirements, each in terms of the other.
§2.1.2 CONSULTATION
The Construction Manager with the Architect shall jointly schedule and attend
regular meetings with the Owner. The Construction Manager shall consult with the
Owner and Architect regarding site use and improvements and the selection of
materials, building systems and equipment. The Construction Manager shall
provide recommendations on construction feasibility; actions designed to
minimize adverse effects of labor or material shortages; time requirements for
procurement, installation and construction completion; and factors related to
construction cost, including estimates of alternative designs or materials,
preliminary budgets and possible economies.
$ 2.1.2.1 REVIEW AND RECOMMENDATIONS
The Construction Manager shall familiarize himself thoroughly with the evolving
architectural, civil, mechanical, plumbing, electrical, and structural Drawings
and Specifications and shall follow the development of design from execution of
this Agreement through the final working Drawings. The Construction Manager
shall make recommendations with respect to the selection of systems and
materials, and cost reducing alternatives, including assistance to the Architect
and Owner in evaluating alternative comparisons versus long-term cost effects.
The evaluation shall speak to the benefits of the speed of erection and early
completion of the Project. The Construction Manager shall furnish pertinent
information as to the availability of materials and labor that will be required.
The Construction Manager shall submit to the Owner, the Permitting Authority (if
necessary) and the Architect such comments as may be appropriate concerning
construction feasibility and practicality. The Construction Manager shall call
to the Owner’s and the Architect’s attention any recognized defects, errors,
omissions, ambiguities and/or inconsistencies in the design, the Drawings, the
Specifications and other Contract Documents.
§ 2.1.3 PRELIMINARY PROJECT SCHEDULE
When Project requirements described in Section 3.1.1 have been sufficiently
identified, the Construction Manager shall prepare, and periodically update, a
preliminary Project schedule for the Architect’s review and the Owner’s
approval. The Construction Manager shall obtain the Architect’s approval of the
portion of the preliminary Project schedule relating to the performance of the
Architect’s services. The Construction Manager shall coordinate and

     
AIA Document A121™CMc- 2003 and AGC Document 565. Copyright © 1991 and 2003 by
The American Institute of Architects and The Associated General Contractors of
America. All rights reserved. WARNING: This document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this document, or any portion of it, may result in severe civil
and criminal penalties, and will be prosecuted to the maximum extent possible
under the law. This document was produced by AIA software at 09:20:49 on
12/14/2005 under Order No.1000154239_1 which expires on 1/2/2006, and is not for
resale.
   3

         
User Notes:
    (176150022 )

 



--------------------------------------------------------------------------------



 



integrate the preliminary Project schedule with the services and activities of
the Owner, Architect and Construction Manager. As design proceeds, the
preliminary Project schedule shall be updated to indicate proposed activity
sequences and durations, milestone dates for receipt and approval of pertinent
information, submittal of a Guaranteed Maximum Price proposal, preparation and
processing of shop drawings and samples, delivery of materials or equipment
requiring long-lead-time procurement, Owner’s occupancy requirements showing
portions of the Project having occupancy priority, and proposed date of
Substantial Completion. If preliminary Project schedule updates indicate that
previously approved schedules may not be met, the Construction Manager shall
make appropriate recommendations to the Owner and Architect.
§ 2.1.4 PHASED CONSTRUCTION
The Construction Manager shall make recommendations to the Owner and Architect
regarding the phased issuance of Drawings and Specifications to facilitate
phased construction of the Work, if such phased construction is appropriate for
the Project, taking into consideration such factors as economies, time of
performance, availability of labor and materials, and provisions for temporary
facilities.
§ 2.1.5 PRELIMINARY COST ESTIMATES
§ 2.1.5.1 When the Owner has sufficiently identified the Project requirements
and the Architect has prepared other basic design criteria, the Construction
Manager shall prepare, for the review of the Architect and approval of the
Owner, a preliminary cost estimate utilizing area, volume or similar conceptual
estimating techniques.
§ 2.1.5.2 When Schematic Design Documents have been prepared by the Architect
and approved by the Owner, the Construction Manager shall prepare, for the
review of the Architect and approval of the Owner, a more detailed estimate with
supporting data. During the preparation of the Design Development Documents, the
Construction Manager shall update and refine this estimate at appropriate
intervals agreed to by the Owner, Architect and Construction Manager.
§ 2.1.5.3 When Design Development Documents have been prepared by the Architect
and approved by the Owner, the Construction Manager shall prepare a detailed
estimate with supporting data for review by the Architect and approval by the
Owner. During the preparation of the Construction Documents, the Construction
Manager shall update and refine this estimate at appropriate intervals agreed to
by the Owner, Architect and Construction Manager.
§ 2.1.5.4 If any estimate submitted to the Owner exceeds previously approved
estimates or the Owner’s budget, the Construction Manager shall make appropriate
recommendations to the Owner and Architect.
§ 2.1.6 SUBCONTRACTORS AND SUPPLIERS
The Construction Manager shall seek to develop subcontractor interest in the
Project and if requested prior to soliciting sub-trade bids for the project
shall furnish to the Owner and Architect for their information a list of
possible subcontractors, including suppliers who are to furnish materials or
equipment fabricated to a special design, from whom proposals will be requested
for each principal portion of the Work. The Architect will promptly reply in
writing to the Construction Manager if the Architect or Owner know of any
objection to such subcontractor or supplier. The receipt of such list shall not
require the Owner or Architect to investigate the qualifications of proposed
subcontractors or suppliers, nor shall it waive the right of the Owner or
Architect later to object to or reject any proposed subcontractor or supplier,
supplier, nor shall it serve to limit open market competitive bidding of the
sub-trade work in the marketplace.
§ 2.1.7 LONG-LEAD-TIME ITEMS
The Construction Manager shall recommend to the Owner and Architect a schedule
for procurement of long-lead-time items which will constitute part of the Work
as required to meet the Project schedule. If such long-lead-time items are
procured by the Owner, they shall be procured on terms and conditions acceptable
to the Construction Manager. Upon the Owner’s acceptance of the Construction
Manager’s Guaranteed Maximum Price proposal, all contracts for such items shall
be assigned by the Owner to the Construction Manager, who shall accept
responsibility for such items as if procured by the Construction Manager. The
Construction Manager shall expedite the delivery of long-lead-time items.
§ 2.1.8 EXTENT OF RESPONSIBILITY
The Construction Manager does not warrant or guarantee estimates and schedules
except as may be included as part of the Guaranteed Maximum Price. The
recommendations and advice of the Construction Manager concerning

     
AIA Document A121™CMc- 2003 and AGC Document 565. Copyright © 1991 and 2003 by
The American Institute of Architects and The Associated General Contractors of
America. All rights reserved. WARNING: This document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this document, or any portion of it, may result in severe civil
and criminal penalties, and will be prosecuted to the maximum extent possible
under the law. This document was produced by AIA software at 09:20:49 on
12/14/2005 under Order No.1000154239_1 which expires on 1/2/2006, and is not for
resale.
   4

         
User Notes:
    (176150022 )

 



--------------------------------------------------------------------------------



 



design alternatives shall be subject to the review and approval of the Owner and
the Owner’s professional consultants. It is not the Construction Manager’s
responsibility to ascertain that the Drawings and Specifications are in
accordance with applicable laws, statutes, ordinances, building codes, rules and
regulations. However, if the Construction Manager recognizes that portions of
the Drawings and Specifications are at variance therewith, the Construction
Manager shall promptly notify the Architect and Owner in writing.
§ 2.1.9 EQUAL EMPLOYMENT OPPORTUNITY AND AFFIRMATIVE ACTION
The Construction Manager shall comply with applicable laws, regulations and
special requirements of the Contract Documents regarding equal employment
opportunity and affirmative action programs.
§2.1.10 Within thirty (30) days of receiving the Construction Documents for each
phase of the Project (i.e.. the Schematic Design Phase, the Design Development
Phase, and the Construction Document Phase) the Construction Manager shall
perform a specific review thereof, focused upon the factors described in
paragraphs 2.1.2 and 2.1.2.1. Promptly after completion of each such review, the
Construction Manager shall submit to the Owner, the Permitting Agency (if
necessary) and to the Architect a written report covering suggestions or
recommendations previously submitted, as well as any additional suggestions or
recommendations the Construction Manager may have based on the most recent
review so undertaken.
§ 2.1.11 At completion of the Construction Manager’s review of the final
Drawings and Specifications (i.e.. the Drawings and Specifications to be
incorporated into the Contract Documents), the Construction Manager, by
subsequently providing a Guaranteed Maximum Price to the Owner, shall be deemed
to have warranted to the Owner, without assuming any architectural or
engineering responsibility, that the Drawings and Specifications are consistent,
practical, accurate and constructible. The Construction Manager shall further be
deemed to have warranted that the work described in the Drawings and
Specifications is constructible within the scheduled construction time proposed
by the Construction Manager in Amendment No. 1 to this Agreement.
§ 2.1.12 Owner’s disclaimer of warranty: the Owner hereby disclaims any
warranty, express or implied, that the Drawings and Specifications for the
Project are or will be accurate, practical, consistent or constructible.
§ 2.2 GUARANTEED MAXIMUM PRICE PROPOSAL AND CONTRACT TIME
§ 2.2.1 When the Drawings and Specifications are sufficiently complete, complete
for solicitation of competitive bids from sub-trade contractors, the
Construction Manager shall solicit such trade bids and then propose a Guaranteed
Maximum Price, which shall be the sum of the estimated Cost of the Work and the
Construction Manager’s Fee.
§ 2.2.2 As the Drawings and Specifications may not be finished at the time the
Guaranteed Maximum Price proposal is prepared, the The Construction Manager
shall provide in the not propose a Guaranteed Maximum Price for further
development of until the Drawings and Specifications by the Architect that is
consistent with the Contract Documents and reasonably inferable therefrom. Such
further development does not include such things as changes in scope, systems,
kinds and quality of materials, finishes or equipment, all of which, if
required, shall be incorporated by Change Order.are 100% complete.
§ 2.2.3 The estimated Cost of the Work shall include the Construction Manager’s
contingency, a sum established by the Construction Manager for the Construction
Manager’s exclusive use to cover costs arising under Section 2.2.2 from such
unforeseen events as subcontractor’s default, governmental related delays such
as permitting or timely processing of approvals, delays due to weather events,
delays due to uncontrollable material shortages, minor modifications to the work
as the parties may agree and other costs which are properly reimbursable as Cost
of the Work but not the basis for a Change Order. This contingency shall not
exceed 3% of the total Cost of the Work in the Guaranteed Maximum Price.
§ 2.2.4 BASIS OF GUARANTEED MAXIMUM PRICE
The Construction Manager shall include with the Guaranteed Maximum Price
proposal a written statement of its basis, which shall include:

  .1   A list of the Drawings and Specifications, including all addenda thereto
and the Conditions of the Contract, which were used in preparation of the
Guaranteed Maximum Price proposal.     .2   A list of allowances and a statement
of their basis.

     
AIA Document A121™CMc- 2003 and AGC Document 565. Copyright © 1991 and 2003 by
The American Institute of Architects and The Associated General Contractors of
America. All rights reserved. WARNING: This document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this document, or any portion of it, may result in severe civil
and criminal penalties, and will be prosecuted to the maximum extent possible
under the law. This document was produced by AIA software at 09:20:49 on
12/14/2005 under Order No.1000154239_1 which expires on 1/2/2006, and is not for
resale.
   5

         
User Notes:
    (176150022 )

 



--------------------------------------------------------------------------------



 



  .3   A list of the clarifications and assumptions made by the Construction
Manager in the preparation of the Guaranteed Maximum Price proposal to
supplement the information contained in the Drawings and Specifications.     .4
  The proposed Guaranteed Maximum Price, including a statement of the estimated
cost organized by trade categories with successful trade categories, bidders
identified for each category, allowances, contingency, and other items and the
Fee that comprise the Guaranteed Maximum Price.     .5   The Date of Substantial
Completion upon which the proposed Guaranteed Maximum Price is based, and a
schedule of the Construction Documents issuance dates upon which the date of
Substantial Completion is based.

§ 2.2.5 The Construction Manager shall meet with the Owner and Architect to
review the Guaranteed Maximum Price proposal proposal, all competitive sub-trade
bids received, and the written statement of its basis. In the event that the
Owner or Architect discover any inconsistencies or inaccuracies in the
information presented, they shall promptly notify the Construction Manager, who
shall make appropriate adjustments to the Guaranteed Maximum Price proposal, its
basis, or both.
§ 2.2.6 Unless the Owner accepts the Guaranteed Maximum Price proposal in
writing on or before the date specified in the proposal for such acceptance and
so notifies the Construction Manager, the Guaranteed Maximum Price proposal
shall not be effective without written acceptance by the Construction Manager.
§ 2.2.7 Prior to the Owner’s acceptance of the Construction Manager’s Guaranteed
Maximum Price proposal and issuance of a Notice to Proceed, the Construction
Manager shall not incur any cost to be reimbursed as part of the Cost of the
Work, except as the Owner may specifically authorize in writing.
§ 2.2.8 Upon acceptance by the Owner of the Guaranteed Maximum Price proposal,
the Guaranteed Maximum Price and its basis shall be set forth in Amendment
No. 1. The Guaranteed Maximum Price shall be subject to additions and deductions
by a change in the Work as provided in the Contract Documents, and the Date of
Substantial Completion shall be subject to adjustment as provided in the
Contract Documents.
§ 2.2.9 The Owner shall authorize and cause the Architect to revise the Drawings
and Specifications to the extent necessary to reflect the agreed-upon
assumptions and clarifications contained in Amendment No. 1. Such revised
Drawings and Specifications shall be furnished to the Construction Manager in
accordance with schedules agreed to by the Owner, Architect and Construction
Manager. The Construction Manager shall promptly notify the Architect and Owner
if such revised Drawings and Specifications are inconsistent with the
agreed-upon assumptions and clarifications.
§ 2.2.10 The Guaranteed Maximum Price shall include in the Cost of the Work only
those taxes which are enacted at the time the Guaranteed Maximum Price is
established.
§ 2.3 CONSTRUCTION PHASE
§ 2.3.1 GENERAL
§ 2.3.1.1 The Construction Phase shall commence on the earlier of:

  (1)   the Owner’s acceptance of the Construction Manager’s Guaranteed Maximum
Price proposal and issuance of a Notice to Proceed, or     (2)   the Owner’s
acceptance of the Construction Manager’s Guaranteed Maximum Price proposal and
first authorization to the Construction Manager to:

(a) award a subcontract, or
(b) undertake construction Work with the Construction Manager’s own forces, or
(c) issue a purchase order for materials or equipment required for the Work.
§2.3.2 ADMINISTRATION
§ 2.3.2.1 Those portions of the Work that the Construction Manager does not
customarily perform with the Construction Manager’s own personnel shall be
performed under subcontracts or by other appropriate agreements with the
Construction Manager. The Construction Manager shall obtain bids from
Subcontractors and from suppliers of materials or equipment fabricated to a
special design for the Work from the list previously reviewed and, after
analyzing such bids, shall deliver such bids to the Owner and Architect. The
Owner will then determine, with the advice of the Construction Manager and
subject to the reasonable objection of the Architect, which bids will be

         
AIA Document A121™CMc- 2003 and AGC Document 565. Copyright © 1991 and 2003 by
The American Institute of Architects and The Associated General Contractors of
America. All rights reserved. WARNING: This document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this document, or any portion of it, may result in severe civil
and criminal penalties, and will be prosecuted to the maximum extent possible
under the law. This document was produced by AIA software at 09:20:49 on
12/14/2005 under Order No.1000154239_1 which expires on 1/2/2006, and is not for
resale.
    6  

         
User Notes:
    (176150022 )

 



--------------------------------------------------------------------------------



 



accepted. The Owner may designate specific persons or entities from whom the
Construction Manager shall obtain bids; however, if the Guaranteed Maximum Price
has been established, the Owner may not prohibit the Construction Manager from
obtaining bids from other qualified bidders. The Construction Manager shall not
be required to contract with anyone to whom the Construction Manager has
reasonable objection.
§ 2.3.2.2 If the Guaranteed Maximum Price has been established and a specific
bidder among those whose bids are delivered by the Construction Manager to the
Owner and Architect (1) is recommended to the Owner by the Construction Manager;
(2) is qualified to perform that portion of the Work; and (3) has submitted a
bid which conforms to the requirements of the Contract Documents without
reservations or exceptions, but the Owner requires that another bid be accepted,
then the Construction Manager may require that a change in the Work be issued to
adjust the Contract Time and the Guaranteed Maximum Price by the difference
between the bid of the person or entity recommended to the Owner by the
Construction Manager and the amount of the subcontract or other agreement
actually signed with the person or entity designated by the Owner.
§ 2.3.2.3 Subcontracts and agreements with suppliers furnishing materials or
equipment fabricated to a special design shall conform to the payment provisions
of Sections 7.1.8 and 7.1.9 and shall not be awarded on the basis of cost plus a
fee without the prior consent of the Owner.
§ 2.3.2.4 The Construction Manager shall schedule and conduct meetings at which
the Owner, Architect, Construction Manager and appropriate Subcontractors can
discuss the status of the Work. The Construction Manager shall prepare and
promptly distribute meeting minutes.
§ 2.3.2.5 Promptly after the Owner’s acceptance of the Guaranteed Maximum Price
proposal, the Construction Manager shall prepare a schedule in accordance with
Section 3.10 of A201™-1997, including the Owner’s occupancy requirements.
§ 2.3.2.6 The Construction Manager shall provide monthly written reports to the
Owner and Architect on the progress of the entire Work. The Construction Manager
shall maintain a daily log containing a record of weather, Subcontractors
working on the site, number of workers, Work accomplished, problems encountered
and other similar relevant data as the Owner may reasonably require. The log
shall be available to the Owner and Architect. The Construction Manager shall
also prepare and keep current, for the Architect’s approval, a schedule of Shop
Drawings, Product Data, Samples and similar submittals, which is coordinated
with the Construction Manager’s construction schedule and which allows the
Architect sufficient time in the Architect’s professional judgment to permit
adequate review, not to exceed fourteen (14) days per item or submittal.
§ 2.3.2.7 The Construction Manager shall develop a system of cost control for
the Work, including regular monitoring of actual costs for activities in
progress and estimates for uncompleted tasks and proposed changes. The
Construction Manager shall identify variances between actual and estimated costs
and report the variances to the Owner and Architect at regular intervals.
§ 2.4 PROFESSIONAL SERVICES
Section 3.12.10 of A201™-1997 shall apply to both the Preconstruction and
Construction Phases.
§ 2.5 HAZARDOUS MATERIALS
Section 10.3 of A201™-1997 shall apply to both the Preconstruction and
Construction Phases.
ARTICLE 3 OWNER’S RESPONSIBILITIES
§ 3.1 INFORMATION AND SERVICES
§ 3.1.1 The Owner shall provide full information in a timely manner regarding
the requirements of the Project, including a program which sets forth the
Owner’s objectives, constraints and criteria, including space requirements and
relationships, flexibility and expandability requirements, special equipment and
systems, and site requirements.
§ 3.1.2 The Owner shall, at the written request of the Construction Manager
prior to commencement of the Construction Phase and thereafter, furnish to the
Construction Manager reasonable evidence that financial arrangements have been
made to fulfill the Owner’s obligations under the Contract. Furnishing of such
evidence shall be a condition precedent to commencement or continuation of the
Work. After such evidence has been

         
AIA Document A121™CMc- 2003 and AGC Document 565. Copyright © 1991 and 2003 by
The American Institute of Architects and The Associated General Contractors of
America. All rights reserved. WARNING: This document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this document, or any portion of it, may result in severe civil
and criminal penalties, and will be prosecuted to the maximum extent possible
under the law. This document was produced by AIA software at 09:20:49 on
12/14/2005 under Order No.1000154239_1 which expires on 1/2/2006, and is not for
resale.
    7  

         
User Notes:
    (176150022 )

 



--------------------------------------------------------------------------------



 



furnished, the Owner shall not materially vary such financial arrangements
without prior notice to the Construction Manager.
§ 3.1.3 The Owner shall establish and update an overall budget for the Project,
based on consultation with the Construction Manager and Architect, which shall
include contingencies for changes in the Work and other costs which are the
responsibility of the Owner.
§ 3.1.4 STRUCTURAL AND ENVIRONMENTAL TESTS, SURVEYS AND REPORTS
In the Preconstruction Phase, the Owner shall furnish the following with
reasonable promptness and at the Owner’s expense. In the event the Owner
requests it, the Construction Manager will assist in identifying resources for
the following activities as part of its preconstruction activities. Except to
the extent that the Construction Manager knows of any inaccuracy, the
Construction Manager shall be entitled to rely upon the accuracy of any such
information, reports, surveys, drawings and tests described in Sections 3.1.4.1
through 3.1.4.4 but shall exercise customary precautions relating to the
performance of the Work.
§ 3.1.4.1 Reports, surveys, drawings and tests concerning the conditions of the
site which are required by law.
§ 3.1.4.2 Surveys describing physical characteristics, legal limitations and
utility locations for the site of the Project, and a written legal description
of the site. The surveys and legal information shall include, as applicable,
grades and lines of streets, alleys, pavements and adjoining property and
structures; adjacent drainage; rights-of-way, restrictions, easements,
encroachments, zoning, deed restrictions, boundaries and contours of the site;
locations, dimensions and necessary data pertaining to existing buildings, other
improvements and trees; and information concerning available utility services
and lines, both public and private, above and below grade, including inverts and
depths. All information on the survey shall be referenced to a project
benchmark.
§ 3.1.4.3 The services of a geotechnical engineer when such services are
requested by the Construction Manager. Such services may include but are not
limited to test borings, test pits, determinations of soil bearing values,
percolation tests, evaluations of hazardous materials, ground corrosion and
resistivity tests, including necessary operations for anticipating subsoil
conditions, with reports and appropriate professional recommendations.
§ 3.1.4.4 Structural, mechanical, chemical, air and water pollution tests, tests
for hazardous materials, and other laboratory and environmental tests,
inspections and reports which are required by law.
§ 3.1.4.5 The services of other consultants when such services are reasonably
required by the scope of the Project and are requested by the Construction
Manager.
§ 3.2 OWNER’S DESIGNATED REPRESENTATIVE
The Owner shall designate in writing a representative who shall have express
authority to bind the Owner with respect to all matters requiring the Owner’s
approval or authorization. This representative shall have the authority to make
decisions on behalf of the Owner concerning estimates and schedules,
construction budgets, and changes in the Work, and shall render such decisions
promptly and furnish information expeditiously, so as to avoid unreasonable
delay in the services or Work of the Construction Manager. Except as otherwise
provided in Section 4.2.1 of A201™-1997, the Architect does not have such
authority.
§ 3.3 ARCHITECT
The Owner shall retain an Architect to provide Basic Services, including normal
structural, mechanical and electrical engineering services, other than cost
estimating services, described in the edition of AIA® Document B151™-1997,
Abbreviated Standard Form of Agreement Between Owner and Architect current as of
the date of this Agreement. The Owner shall authorize and cause the Architect to
provide those Additional Services described in B151™-1997, requested by the
Construction Manager which must necessarily be provided by the Architect for the
Preconstruction and Construction Phases of the Work. Such services shall be
provided in accordance with time schedules agreed to by the Owner, Architect and
Construction Manager. Upon request of the Construction Manager, the Owner shall
furnish to the Construction Manager a copy of the Owner’s Agreement with the
Architect, from which compensation provisions may be deleted.

         
AIA Document A121™CMc- 2003 and AGC Document 565. Copyright © 1991 and 2003 by
The American Institute of Architects and The Associated General Contractors of
America. All rights reserved. WARNING: This document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this document, or any portion of it, may result in severe civil
and criminal penalties, and will be prosecuted to the maximum extent possible
under the law. This document was produced by AIA software at 09:20:49 on
12/14/2005 under Order No.1000154239_1 which expires on 1/2/2006, and is not for
resale.
    8  

         
User Notes:
    (176150022 )

 



--------------------------------------------------------------------------------



 



§ 3.4 LEGAL REQUIREMENTS
The Owner shall determine and advise the Architect and Construction Manager of
any special legal requirements relating specifically to the Project which differ
from those generally applicable to construction in the jurisdiction of the
Project. The Owner shall furnish such legal services as are necessary to provide
the information and services required under Section 3.1.
ARTICLE 4 COMPENSATION AND PAYMENTS FOR PRECONSTRUCTION PHASE SERVICES
The Owner shall compensate and make payments to the Construction Manager for
Preconstruction Phase services as follows:
§ 4.1 COMPENSATION
§ 4.1.1 For the services described in Sections 2.1 and 2.2, the Construction
Manager’s compensation shall be calculated as follows:
No fee will be due for preconstruction services beyond reimbursement at cost
(with no fee applied) for any cost of the work incurred and ordered by the
Owner, such as soil borings, blueprinting costs, permit application fees, and
other advanced costs.
(State basis of compensation, whether a stipulated sum, multiple of Direct
Personnel Expense, actual cost, etc. Include a statement of reimbursable cost
items as applicable.)
§ 4.1.2 Compensation for Preconstruction Phase Services shall be equitably
adjusted if such services extend beyond (—) Three hundred sixty five (365) days
from the date of this Agreement or if the originally contemplated scope of
services is significantly modified.
§ 4.1.3 If compensation is based on a multiple of Direct Personnel Expense,
Direct Personnel Expense is defined as the direct salaries of the Construction
Manager’s personnel engaged in the Project and the portion of the cost of their
mandatory and customary contributions and benefits related thereto, such as
employment taxes and other statutory employee benefits, insurance, sick leave,
holidays, vacations, pensions and similar contributions and benefits.
§ 4.2 PAYMENTS
§ 4.2.1 Payments shall be made monthly following presentation of the
Construction Manager’s invoice and, where applicable, shall be in proportion to
services performed.
§ 4.2.2 Payments are due and payable (—) Fifteen (15) days from the date the
Construction Manager’s invoice is received by the Owner. Amounts unpaid after
the date on which payment is due shall bear interest at the rate entered below,
or in the absence thereof, at the legal rate prevailing from time to time at the
place where the Project is located.
(Insert rate of interest agreed upon.)
8.00% per annum
(Usury laws and requirements under the Federal Truth in Lending Act, similar
state and local consumer credit laws and other regulations at the Owner’s and
Contractor’s principal places of business, the location of the Project and
elsewhere may affect the validity of this provision. Legal advice should be
obtained with respect to deletions or modifications, and also regarding
requirements such as written disclosures or waivers.)
ARTICLE 5 COMPENSATION FOR CONSTRUCTION PHASE SERVICES
The Owner shall compensate the Construction Manager for Construction Phase
services as follows:
§ 5.1 COMPENSATION
§ 5.1.1 For the Construction Manager’s performance of the Work as described in
Section 2.3, the Owner shall pay the Construction Manager in current funds the
Contract Sum consisting of the Cost of the Work as defined in Article 7 and the
Construction Manager’s Fee determined as follows:

         
AIA Document A121™CMc- 2003 and AGC Document 565. Copyright © 1991 and 2003 by
The American Institute of Architects and The Associated General Contractors of
America. All rights reserved. WARNING: This document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this document, or any portion of it, may result in severe civil
and criminal penalties, and will be prosecuted to the maximum extent possible
under the law. This document was produced by AIA software at 09:20:49 on
12/14/2005 under Order No.1000154239_1 which expires on 1/2/2006, and is not for
resale.
    9  

         
User Notes:
    (176150022 )

 



--------------------------------------------------------------------------------



 



A lump sum to be established by applying four and eight tenths of one percent
(4.8%) to the estimated cost of the work at the time of establishment of the
Guaranteed Maximum Price (GMP). In the event of changes in the work after
finalization of the GMP, this percentage will be applied to any additive changes
to adjust the fee.
(State a lump sum, percentage of actual Cost of the Work or other provision for
determining the Construction Manager’s Fee, and explain how the Construction
Manager’s Fee is to be adjusted for changes in the Work.)
§ 5.2 GUARANTEED MAXIMUM PRICE
§ 5.2.1 The sum of the Cost of the Work and the Construction Manager’s Fee are
guaranteed by the Construction Manager not to exceed the amount provided in
Amendment No. 1, subject to additions and deductions by changes in the Work as
provided in the Contract Documents. Such maximum sum as adjusted by approved
changes in the Work is referred to in the Contract Documents as the Guaranteed
Maximum Price. Costs which would cause the Guaranteed Maximum Price to be
exceeded shall be paid by the Construction Manager without reimbursement by the
Owner.
Upon final accounting, and in the event of savings, the savings shall be
refunded fully to the Owner.
(Insert specific provisions if the Construction Manager is to participate in any
savings.)
§ 5.3 CHANGES IN THE WORK
§ 5.3.1 Adjustments to the Guaranteed Maximum Price on account of changes in the
Work subsequent to the execution of Amendment No. 1 may be determined by any of
the methods listed in Section 7.3.3 of A201™-1997.
§ 5.3.2 In calculating adjustments to subcontracts (except those awarded with
the Owner’s prior consent on the basis of cost plus a fee), the terms “cost” and
“fee” as used in Section 7.3.3.3 of A201™-1997 and the terms “costs” and “a
reasonable allowance for overhead and profit” as used in Section 7.3.6 of
A201™-1997 shall have the meanings assigned to them in that document and shall
not be modified by this Article 5. Adjustments to subcontracts awarded with the
Owner’s prior consent on the basis of cost plus a fee shall be calculated in
accordance with the terms of those subcontracts.
§ 5.3.3 In calculating adjustments to the Contract, the terms “cost” and “costs”
as used in the above-referenced provisions of A201™-1997 shall mean the Cost of
the Work as defined in Article 6 of this Agreement, and the term “and a
reasonable allowance for overhead and profit” shall mean the Construction
Manager’s Fee as defined in Section 5.1.1 of this Agreement.
§ 5.3.4 If no specific provision is made in Section 5.1.1 for adjustment of the
Construction Manager’s Fee in the case of changes in the Work, or if the extent
of such changes is such, in the aggregate, that application of the adjustment
provisions of Section 5.1.1 will cause substantial inequity to the Owner or
Construction Manager, the Construction Manager’s Fee shall be equitably adjusted
on the basis of the Fee established for the original Work.
ARTICLE 6 COST OF THE WORK FOR CONSTRUCTION PHASE
§ 6.1 COSTS TO BE REIMBURSED
§ 6.1.1 The term “Cost of the Work” shall mean costs necessarily incurred by the
Construction Manager in the proper performance of the Work. Such costs shall be
at rates not higher than those customarily paid at the place of the Project
except with prior consent of the Owner. The Cost of the Work shall include only
the items set forth in this Article 6.
§ 6.1.2 LABOR COSTS

  .1   Wages of construction workers directly employed by the Construction
Manager to perform the construction of the Work at the site or, with the Owner’s
agreement, at off-site workshops.     .2   Wages or salaries of the Construction
Manager’s supervisory and administrative personnel when stationed at the site
with the Owner’s agreement. The wages and salaries of the following personnel
shall not be cost of the work unless specifically approved in advance by the
Owner: Project Manager. General Superintendent. Senior Project Manager. Chief
Estimator. Senior Management or any clerical or accounting services personnel.

         
AIA Document A121™CMc- 2003 and AGC Document 565. Copyright © 1991 and 2003 by
The American Institute of Architects and The Associated General Contractors of
America. All rights reserved. WARNING: This document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this document, or any portion of it, may result in severe civil
and criminal penalties, and will be prosecuted to the maximum extent possible
under the law. This document was produced by AIA software at 09:20:49 on
12/14/2005 under Order No.1000154239_1 which expires on 1/2/2006, and is not for
resale.
    10  

         
User Notes:
    (176150022 )

 



--------------------------------------------------------------------------------



 



         
 
  Classification   Name

(If it is intended that the wages or salaries of certain personnel stationed at
the Construction Manager’s principal office or offices other than the site
office shall be included in the Cost of the Work, such personnel shall be
identified below.)

  .3   Wages and salaries of the Construction Manager’s supervisory or
administrative personnel engaged, at factories, workshops or on the road, in
expediting the production or transportation of materials or equipment required
for the Work, but only for that portion of their time required for the Work.    
.4   Costs paid or incurred by the Construction Manager for taxes, insurance,
contributions, assessments and benefits required by law or collective bargaining
agreements, and, for personnel not covered by such agreements, customary
benefits such as sick leave, medical and health benefits, holidays, vacations
and pensions, provided that such costs are based on wages and salaries included
in the Cost of the Work under Sections 6.1.2.1 through 6.1.2.3. It is
acknowledged by the parties that the Construction Manager is self insured for
purposes of medical insurance through the Owen-Ames-Kimball Co. Benefit Trust.
Rates charged for medical benefits availed to labor on the project shall not
exceed the COBRA rates for this benefit.

§ 6.1.3 SUBCONTRACT COSTS
Payments made by the Construction Manager to Subcontractors in accordance with
the requirements of the subcontracts.
§ 6.1.4 COSTS OF MATERIALS AND EQUIPMENT INCORPORATED IN THE COMPLETED
CONSTRUCTION

  .1   Costs, including transportation, of materials and equipment incorporated
or to be incorporated in the completed construction.     .2   Costs of materials
described in the preceding Section 6.1.4.1 in excess of those actually installed
but required to provide reasonable allowance for waste and for spoilage. Unused
excess materials, if any, shall be handed over to the Owner at the completion of
the Work or, at the Owner’s option, shall be sold by the Construction Manager;
amounts realized, if any, from such sales shall be credited to the Owner as a
deduction from the Cost of the Work.

§ 6.1.5 COSTS OF OTHER MATERIALS AND EQUIPMENT, TEMPORARY FACILITIES AND RELATED
ITEMS

  .1   Costs, including transportation, installation, maintenance, dismantling
and removal of materials, supplies, temporary facilities, machinery, equipment,
and hand tools not customarily owned by the construction workers, which are
provided by the Construction Manager at the site and fully consumed in the
performance of the Work; and cost less salvage value on such items if not fully
consumed, whether sold to others or retained by the Construction Manager. Cost
for items previously used by the Construction Manager shall mean fair market
value.     .2   Rental charges for temporary facilities, machinery, equipment
and hand tools not customarily owned by the construction workers, which are
provided by the Construction Manager at the site, whether rented from the
Construction Manager or others, and costs of transportation, installation, minor
repairs and replacements, dismantling and removal thereof. Rates and quantities
of equipment rented shall be subject to the Owner’s prior approval.     .3  
Costs of removal of debris from the site.     .4   Reproduction costs, costs of
telegrams, long distance facsimile transmissions and long-distance telephone
calls, postage and express delivery charges, telephone at the site and
reasonable petty cash expenses of the site office.     .5   That portion of the
reasonable travel and subsistence expenses of the Construction Manager’s
personnel incurred while traveling in discharge of duties connected with the
Work.

§ 6.1.6 MISCELLANEOUS COSTS

  .1   That portion directly attributable to this Contract of premiums for
insurance and bonds. (If charges for self-insurance are to be included, specify
the basis of reimbursement.)     .2   Sales, use or similar taxes imposed by a
governmental authority which are related to the Work and for which the
Construction Manager is liable.

         
AIA Document A121™CMc- 2003 and AGC Document 565. Copyright © 1991 and 2003 by
The American Institute of Architects and The Associated General Contractors of
America. All rights reserved. WARNING: This document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this document, or any portion of it, may result in severe civil
and criminal penalties, and will be prosecuted to the maximum extent possible
under the law. This document was produced by AIA software at 09:20:49 on
12/14/2005 under Order No.1000154239_1 which expires on 1/2/2006, and is not for
resale.
    11  
 

      User Notes:   (176150022)

 



--------------------------------------------------------------------------------



 



  .3   Fees and assessments for the building permit and for other permits,
licenses and inspections for which the Construction Manager is required by the
Contract Documents to pay.     .4   Fees of testing laboratories for tests
required by the Contract Documents, except those related to nonconforming Work
other than that for which payment is permitted by Section 6.1.8.2.     .5  
Royalties and license fees paid for the use of a particular design, process or
product required by the Contract Documents; the cost of defending suits or
claims for infringement of patent or other intellectual property rights arising
from such requirement by the Contract Documents; payments made in accordance
with legal judgments against the Construction Manager resulting from such suits
or claims and payments of settlements made with the Owner’s consent; provided,
however, that such costs of legal defenses, judgment and settlements shall not
be included in the calculation of the Construction Manager’s Fee or the
Guaranteed Maximum Price and provided that such royalties, fees and costs are
not excluded by the last sentence of Section 3.17.1 of A201™-1997 or other
provisions of the Contract Documents.     .6   Data processing costs related to
the Work to the extent that such costs are incurred directly to support the
on-site field operations of the Work. Project.     .7   Deposits lost for causes
other than the Construction Manager’s negligence or failure to fulfill a
specific responsibility to the Owner set forth in this Agreement.     .8  
Legal, mediation and arbitration costs, other than those arising from disputes
between the Owner and Construction Manager, reasonably incurred by the
Construction Manager in the performance of the Work and with the Owner’s written
permission, which permission shall not be unreasonably withheld.     .9  
Expenses incurred in accordance with Construction Manager’s standard personnel
policy for relocation and temporary living allowances of personnel required for
the Work, in case it is necessary to relocate such personnel from distant
locations. locations, provided that all such expenses are authorized in writing
by the Owner in advance of the expenditure.

§ 6.1.7 OTHER COSTS

  .1   Other costs incurred in the performance of the Work if and to the extent
approved in advance in writing by the Owner.

§ 6.1.8 EMERGENCIES AND REPAIRS TO DAMAGED OR NONCONFORMING WORK
The Cost of the Work shall also include costs described in Section 6.1.1 which
are incurred by the Construction Manager:

  .1   In taking action to prevent threatened damage, injury or loss in case of
an emergency affecting the safety of persons and property, as provided in
Section 10.6 of A201™-1997.     .2   In repairing or correcting damaged or
nonconforming Work executed by the Construction Manager or the Construction
Manager’s Subcontractors or suppliers, provided that such damaged or
nonconforming Work was not caused by the negligence or failure to fulfill a
specific responsibility to the Owner set forth in this agreement of the
Construction Manager or the Construction Manager’s foremen, engineers or
superintendents, or other supervisory, administrative or managerial personnel of
the Construction Manager, or the failure of the Construction Manager’s personnel
to supervise adequately the Work of the Subcontractors or suppliers, and only to
the extent that the cost of repair or correction is not recoverable by the
Construction Manager from insurance, Subcontractors or suppliers.

§ 6.1.9 The costs described in Sections 6.1.1 through 6.1.8 shall be included in
the Cost of the Work notwithstanding any provision of AIA or A201™-1997 other
Conditions of the Contract which may require the Construction Manager to pay
such costs, unless such costs are excluded by the provisions of Section 6.2.
§ 6.2 COSTS NOT TO BE REIMBURSED
§ 6.2.1 The Cost of the Work shall not include:

  .1   Salaries and other compensation of the Construction Manager’s personnel
stationed at the Construction Manager’s principal office or offices other than
the site office, except as specifically provided in Sections 6.1.2.2 and
6.1.2.3.     .2   Expenses of the Construction Manager’s principal office and
offices other than the site office, except as specifically provided in
Section 6.1.     .3   Overhead and general expenses, except as may be expressly
included in Section 6.1.

         
AIA Document A121™CMc- 2003 and AGC Document 565. Copyright © 1991 and 2003 by
The American Institute of Architects and The Associated General Contractors of
America. All rights reserved. WARNING: This document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this document, or any portion of it, may result in severe civil
and criminal penalties, and will be prosecuted to the maximum extent possible
under the law. This document was produced by AIA software at 09:20:49 on
12/14/2005 under Order No.1000154239_1 which expires on 1/2/2006, and is not for
resale.
    12  

      User Notes:   (176150022)

 



--------------------------------------------------------------------------------



 



  .4   The Construction Manager’s capital expenses, including interest on the
Construction Manager’s capital employed for the Work.     .5   Rental costs of
machinery and equipment, except as specifically provided in Section 6.1.5.2.    
.6   Except as provided in Section 6.1.8.2, costs due to the negligence of the
Construction Manager or to the failure of the Construction Manger to fulfill a
specific responsibility to the Owner set forth in this Agreement.     .7   Costs
incurred in the performance of Preconstruction Phase Services.
    .8   Except as provided in Section 6.1.7.1, any cost not specifically and
expressly described in Section 6.1.     .9   Costs which would cause the
Guaranteed Maximum Price to be exceeded.

§ 6.3 DISCOUNTS, REBATES AND REFUNDS
§ 6.3.1 Cash discounts obtained on payments made by the Construction Manager
shall accrue to the Owner if (1) before making the payment, the Construction
Manager included them in an Application for Payment and received payment
therefor from the Owner, or (2) the Owner has deposited funds with the
Construction Manager with which to make payments; otherwise, cash discounts
shall accrue to the Construction Manager. Trade discounts, rebates, refunds and
amounts received from sales of surplus materials and equipment shall accrue to
the Owner, and the Construction Manager shall make provisions so that they can
be secured.
§ 6.3.2 Amounts which accrue to the Owner in accordance with the provisions of
Section 6.3.1 shall be credited to the Owner as a deduction from the Cost of the
Work.
§ 6.4 ACCOUNTING RECORDS
§ 6.4.1 The Construction Manager shall keep full and detailed accounts and
exercise such controls as may be necessary for proper financial management under
this Contract; the accounting and control systems shall be satisfactory to the
Owner. The Owner and the Owner’s accountants shall be afforded access to the
Construction Manager’s records, books, correspondence, instructions, drawings,
receipts, subcontracts, purchase orders, vouchers, memoranda and other data
relating to this Project, and the Construction Manager shall preserve these for
a period of three years after final payment, or for such longer period as may be
required by law.
§ 6.4.2 The Owner shall be afforded the access described in paragraph 6.4.1 at
any time upon 48 hours advance notice. Even if a dispute exists between the
Owner and Construction Manager, and even if litigation is then pending, the
Owner shall never be denied access to inspect and copy the records as described
in paragraph 6.4.1 and 7.1.4.
ARTICLE 7 CONSTRUCTION PHASE
§ 7.1 PROGRESS PAYMENTS
§ 7.1.1 Based upon Applications for Payment submitted to the Architect by the
Construction Manager and Certificates for Payment issued by the Architect, the
Owner shall make progress payments on account of the Contract Sum to the
Construction Manager as provided below and elsewhere in the Contract Documents.
§ 7.1.2 The period covered by each Application for Payment shall be one calendar
month ending on the last- twenty fifth day of the month, or as follows:month.
§ 7.1.3 Provided an Application for Payment is received by the Architect not
later than the Twenty-fifth day of a month, the Owner shall make payment to the
Construction Manager not later than the Tenth day of the following month. If an
Application for Payment is received by the Architect after the application date
fixed above, payment shall be made by the Owner not later than ( )-Fifteen (15)
days after the Architect receives the Application for Payment.
§ 7.1.4 With each Application for Payment, the Construction Manager shall submit
payrolls, petty cash accounts, receipted invoices or invoices with check
vouchers attached and any other evidence required by the Construction Manager’s
job cost detail report showing all costs incurred on the Owner or Architect
project to date. The job cost detail report is expected to demonstrate that cash
disbursements already made by reasonably align in aggregate amount with the
Construction Manager on account schedule of values used as the Cost-basis for
the corresponding application for payment. In the event of substantial disparity
of aggregate costs in the job cost detail report being less than those shown as
complete in the Work equal or exceed (1) progress payments already received by

         
AIA Document A121™CMc- 2003 and AGC Document 565. Copyright © 1991 and 2003 by
The American Institute of Architects and The Associated General Contractors of
America. All rights reserved. WARNING: This document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this document, or any portion of it, may result in severe civil
and criminal penalties, and will be prosecuted to the maximum extent possible
under the law. This document was produced by AIA software at 09:20:49 on
12/14/2005 under Order No.1000154239_1 which expires on 1/2/2006, and is not for
resale.
    13  

      User Notes:   (176150022)

 



--------------------------------------------------------------------------------



 



application for payment, the Owner may require the application for payment to be
adjusted downward to reflect the lower costs experienced to date. In the
Construction Manager; less (2) event that portion the Owner avails himself of
those payments attributable the right to access any and all accounting
information regarding the project (as afforded in section 6.4 of this
agreement), the Construction Manager’s Fee; plus (3) payrolls for Manager shall
provide sufficient support staff in his office, available to the period covered
by Owner as necessary, to expedite and assist the present Application for
Payment.Owner in such review.
§ 7.1.5 Each Application for Payment shall be based upon the most recent
schedule of values submitted by the Construction Manager in accordance with the
Contract Documents. The schedule of values shall allocate the entire Guaranteed
Maximum Price among the various portions of the Work, except that the
Construction Manager’s Fee shall be shown as a single separate item. The
schedule of values shall be prepared in such form and supported as the cost
breakdown of the Guaranteed Maximum Price at the time of its approval, adjusted
by such data adding line items to substantiate its accuracy as the Architect
reflect change orders that may require, be processed. This schedule, unless
objected to by the Architect, schedule shall be used as a basis for reviewing
the Construction Manager’s Manager’s Applications for Payment.
§ 7.1.6 Applications for Payment shall show the percentage completion of each
portion of the Work as of the end of the period covered by the Application for
Payment. The percentage completion shall be the lesser of (1) the percentage of
that portion of the Work which has actually been completed or (2) the percentage
obtained by dividing (a) the expense which has actually been incurred by the
Construction Manager on account of that portion of the Work for which the
Construction Manager has made or intends to make actual payment prior to the
next Application for Payment by (b) the share of the Guaranteed Maximum Price
allocated to that portion of the Work in the schedule of values.
§ 7.1.7 Subject to other provisions of the Contract Documents, the amount of
each progress payment shall be computed as follows:

  .1   Take that portion of the Guaranteed Maximum Price properly allocable to
completed Work as determined by multiplying the percentage completion of each
portion of the Work by the share of the Guaranteed Maximum Price allocated to
that portion of the Work in the schedule of values. Pending final determination
of cost to the Owner of changes in the Work, amounts not in dispute may be
included as provided in Section 7.3.8 of A201™-1997, even though the Guaranteed
Maximum Price has not yet been adjusted by Change Order.     .2   Add that
portion of the Guaranteed Maximum Price properly allocable to materials and
equipment delivered and suitably stored at the site for subsequent incorporation
in the Work or, if approved in advance by the Owner, suitably stored off the
site at a location agreed upon in writing.     .3   Add the Construction
Manager’s Fee, less retainage of ( ) Ten percent (10.00%). The Construction
Manager’s Fee shall be computed upon the Cost of the Work described in the two
preceding Sections at the rate stated in Section 5.1.1 or, if the Construction
Manager’s Fee is stated as a fixed sum in that Section, shall be an amount which
bears the same ratio to that fixed-sum Fee as the Cost of the Work in the two
preceding Sections bears to a reasonable estimate of the probable Cost of the
Work upon its completion.     .4   Subtract the aggregate of previous payments
made by the Owner.     .5   Subtract the shortfall, if any, indicated by the
Construction Manager in the documentation required by Section 7.1.4 to
substantiate prior Applications for Payment, or resulting from errors
subsequently discovered by the Owner’s accountants in such documentation.     .6
  Subtract amounts, if any, for which the Architect has withheld or nullified a
Certificate for Payment as provided in Section 9.5 of A201™-1997.

§ 7.1.8 Except with the Owner’s prior approval, payments to Subcontractors shall
be subject to retention of not less than ( ) Ten percent (10.00%). The Owner and
the Construction Manager shall agree upon a mutually acceptable procedure for
review and approval of payments and retention for subcontracts. At the time the
project is substantially complete (as the term “substantial completion” is
defined in AIA Document A201. 1997 Edition), retainage shall be reduced to three
times the combined value of any outstanding work items and the anticipated cost
to complete any remaining punch-list work.
§ 7.1.9 Except with the Owner’s prior approval, the Construction Manager shall
not make advance payments to suppliers for materials or equipment which have not
been delivered and stored at the site.

         
AIA Document A121™CMc- 2003 and AGC Document 565. Copyright © 1991 and 2003 by
The American Institute of Architects and The Associated General Contractors of
America. All rights reserved. WARNING: This document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this document, or any portion of it, may result in severe civil
and criminal penalties, and will be prosecuted to the maximum extent possible
under the law. This document was produced by AIA software at 09:20:49 on
12/14/2005 under Order No.1000154239_1 which expires on 1/2/2006, and is not for
resale.
    14  

      User Notes:   (176150022)

 



--------------------------------------------------------------------------------



 



§ 7.1.10 In taking action on the Construction Manager’s Applications for
Payment, the Architect shall be entitled to rely on the accuracy and
completeness of the information furnished by the Construction Manager and shall
not be deemed to represent that the Architect has made a detailed examination,
audit or arithmetic verification of the documentation submitted in accordance
with Section 7.1.4 or other supporting data, that the Architect has made
exhaustive or continuous on-site inspections or that the Architect has made
examinations to ascertain how or for what purposes the Construction Manager has
used amounts previously paid on account of the Contract. Such examinations,
audits and verifications, if required by the Owner, will be performed by the
Owner’s accountants acting in the sole interest of the Owner.
§ 7.2 FINAL PAYMENT
§ 7.2.1 Final payment shall be made by the Owner to the Construction Manager
when (1) the Contract has been fully performed by the Construction Manager
except for the Construction Manager’s responsibility to correct nonconforming
Work, as provided in Section 12.2.2 of A201™-1997, and to satisfy other
requirements, if any, which necessarily survive final payment; (2) a final
Application for Payment and a final accounting for the Cost of the Work have
been submitted by the Construction Manager and reviewed by the Owner’s
accountants; and (3) a final Certificate for Payment has then been issued by the
Architect; such final payment shall be made by the Owner not more than 30 days
after the issuance of the Architect’s final Certificate for Payment, or as
follows:
Final payment shall be made within fifteen days of completion of the following:
final completion of the work, issuance of the Architect’s final Certificate for
Final Payment, and completion of the accounting closeout.
§ 7.2.2 The amount of the final payment shall be calculated as follows:

  .1   Take the sum of the Cost of the Work substantiated by the Construction
Manager’s final accounting and the Construction Manager’s Fee, but not more than
the Guaranteed Maximum Price.     .2   Subtract amounts, if any, for which the
Architect withholds, in whole or in part, a final Certificate for Payment as
provided in Section 9.5.1 of A201™-1997 or other provisions of the Contract
Documents.     .3   Subtract the aggregate of previous payments made by the
Owner.

If the aggregate of previous payments made by the Owner exceeds the amount due
the Construction Manager, the Construction Manager shall reimburse the
difference to the Owner.
§ 7.2.3 The final accounting of job cost shall be provided by the Construction
Manager to the Owner in the form of a full detail job cost report showing all
costs of the work, sorted by cost code as is normally maintained in the
Construction Manager’s accounting system. Each listed cost shall provide the
date the cost was identified, the amount of the cost and the name of the vendor
invoicing the cost. The Owner’s accountants will review and report in writing on
the Construction Manager’s final accounting within 30 days after delivery of the
final accounting to the Architect by the Construction Manager. Based upon such
Cost of the Work as the Owner’s accountants report to be substantiated by the
Construction Manager’s final accounting, and provided the other conditions of
Section 7.2.1 have been met, the Architect will, within seven days after receipt
of the written report of the Owner’s accountants, either issue to the Owner a
final Certificate for Payment with a copy to the Construction Manager or notify
the Construction Manager and Owner in writing of the Architect’s reasons for
withholding a certificate as provided in Section 9.5.1 of A201 ™ 1997. A201
™-1997. The time periods stated in this Section 7.2 supersede those stated in
Section 9.4.1 of A201™-1997.
§ 7.2.4 If the Owner’s accountants report the Cost of the Work as substantiated
by the Construction Manager’s final accounting to be less than claimed by the
Construction Manager, the Construction Manager shall be entitled to proceed in
accordance with Article 9 without a further decision of the Architect. Unless
agreed to otherwise, a demand for mediation or arbitration of the disputed
amount shall be made by the Construction Manager within 60 days after the
Construction Manager’s receipt of a copy of the Architect’s final Certificate
for Payment. Failure to make such demand within this 60-day period shall result
in the substantiated amount reported by the Owner’s accountants becoming binding
on the Construction Manager. Pending a final resolution of the disputed amount,
the Owner shall pay the Construction Manager the amount certified in the
Architect’s final Certificate for Payment.
§ 7.2.5 If, subsequent to final payment and at the Owner’s request, the
Construction Manager incurs costs described in Section 6.1 and not excluded by
Section 6.2 (1) to correct nonconforming Work or (2) arising from the resolution

         
AIA Document A121™CMc- 2003 and AGC Document 565. Copyright © 1991 and 2003 by
The American Institute of Architects and The Associated General Contractors of
America. All rights reserved. WARNING: This document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this document, or any portion of it, may result in severe civil
and criminal penalties, and will be prosecuted to the maximum extent possible
under the law. This document was produced by AIA software at 09:20:49 on
12/14/2005 under Order No.1000154239_1 which expires on 1/2/2006, and is not for
resale.
    15  

      User Notes:   (176150022)

 



--------------------------------------------------------------------------------



 



of disputes, the Owner shall reimburse the Construction Manager such costs and
the Construction Manager’s Fee, if any, related thereto on the same basis as if
such costs had been incurred prior to final payment, but not in excess of the
Guaranteed Maximum Price. If the Construction Manager has participated in
savings, the amount of such savings shall be recalculated and appropriate credit
given to the Owner in determining the net amount to be paid by the Owner to the
Construction Manager.
ARTICLE 8 INSURANCE AND BONDS
§ 8.1 INSURANCE REQUIRED OF THE CONSTRUCTION MANAGER
During both phases of the Project, the Construction Manager shall purchase and
maintain insurance as set forth in Section 11.1 of A201™-1997. Such insurance
shall be written for not less than the following limits, or greater if required
by law:
§ 8.1.1 Workers’ Compensation and Employers’ Liability meeting statutory limits
mandated by state and federal laws. If (1) limits in excess of those required by
statute are to be provided, or (2) the employer is not statutorily bound to
obtain such insurance coverage or (3) additional coverages are required,
additional coverages and limits for such insurance shall be as follows:
Statutory
§ 8.1.2 Commercial General Liability including coverage for Premises-Operations,
Independent Contractors’ Protective, Products-Completed Operations, Contractual
Liability, Personal Injury and Broad Form Property Damage (including coverage
for Explosion, Collapse and Underground hazards):
$1.000.000.00 Each Occurrence
$1.000.000.00 General Aggregate
$1.000.000.00 Personal and Advertising Injury
$1.000.000.00 Products-Completed Operations Aggregate

  .1   The policy shall be endorsed to have the General Aggregate apply to this
Project only.     .2   Products and Completed Operations insurance shall be
maintained for a minimum period of at least ( )Two (2) year(s) after either
90 days following Substantial Completion or final payment, whichever is
earlier.Completion.     .3   The Contractual Liability insurance shall include
coverage sufficient to meet the obligations in Section 3.18 of A201™-1997.

§ 8.1.3   Automobile Liability (owned, non-owned and hired vehicles) for bodily
injury and property damage:$1.000.000.00 Each Accident

§ 8.1.4 Other coverage:
Umbrella liability coverage shall be provided in an amount not less than $
10,000,000.00 (ten million dollars).
(If Umbrella Excess Liability coverage is required over the primary insurance or
retention, insert the coverage limits. Commercial General Liability and
Automobile Liability limits may be attained by individual policies or by a
combination of primary policies and Umbrella and/or Excess Liability policies.
If Project Management Protective Liability Insurance is to be provided, state
the limits here.)
§ 8.2 INSURANCE REQUIRED OF THE OWNER
During both phases of the Project, the Owner Contractor shall purchase and
maintain liability and property insurance, including waivers of subrogation, as
set forth in Sections 11.2 and 11.4 of A201™-1997. Such insurance shall be
written for not less than the following limits, or greater if required by law:
The Contract Sum, with the specific amount to be determined upon determination
of GMP.
§ 8.2.1 Property Insurance:
$5.000.00 Deductible Per Occurrence

$15.000.00 Aggregate Deductible

         
AIA Document A121™CMc- 2003 and AGC Document 565. Copyright © 1991 and 2003 by
The American Institute of Architects and The Associated General Contractors of
America. All rights reserved. WARNING: This document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this document, or any portion of it, may result in severe civil
and criminal penalties, and will be prosecuted to the maximum extent possible
under the law. This document was produced by AIA software at 09:20:49 on
12/14/2005 under Order No.1000154239_1 which expires on 1/2/2006, and is not for
resale.
    16  
 
       
User Notes:
    (176150022)  

 



--------------------------------------------------------------------------------



 



The Construction Manager shall be responsible for all deductibles. which may or
may not be Costs of the Work as the same is defined in Article 6 above.
§ 8.2.2 Boiler and Machinery insurance with a limit of: -N/A.
(If not a blanket policy, list the objects to be insured.)
§ 8.3 PERFORMANCE BOND AND PAYMENT BOND
§ 8.3.1 The Construction Manager shall if requested by the Owner prior to the
start of construction (Insert “shall” or “shall not”) furnish bonds covering
faithful performance of the Contract and payment of obligations arising
thereunder. Bonds may be obtained through the Construction Manager’s usual
source, and the cost thereof shall be included in the Cost of the Work. The
amount of each bond shall be equal to ( ) One hundred percent (100.00%) of the
Contract Sum, and the cost of the bonds shall not exceed 3/4 of one percent of
the Contract Sum.
§ 8.3.2 The Construction Manager shall deliver the required bonds to the Owner
at least three days before the commencement of any Work at the Project site.
ARTICLE 9 MISCELLANEOUS PROVISIONS
§ 9.1 DISPUTE RESOLUTION
§ 9.1.1 During both Prior to the filing of any litigation by the Owner or
Construction Manager against the other (and. except as described below, as a
precondition to any such filing), the Preconstruction Owner and Construction
Phases. Claims, disputes or other matters Manager shall engage in pre-suit
mediation. Such mediation may be requested by either party, at any time, and
shall be conducted the same as if such mediation were ordered by a Florida
Circuit Court (i.e.. in question between accordance with, and subject to. all of
the parties laws and rules applicable to this Agreement Court ordered
mediation). Such mediation shall be resolved as provided conducted within a
reasonable period of time after the same is requested in writing by either
party. If the parties are unable to agree upon the selection of a mediator,
either party may petition or request that the circuit court in Sections 4.3
through 4.6 and for Lee County, Florida (or the Mediation Coordinator for the
Courts of A201™ 1997 except that, during Lee County) appoint a mediator. A
mediator who is so appointed may only be challenged for cause, and not
peremptorily. While the Preconstruction Phase, no decision by request for and
the Architect conducting of such mediation shall be a precondition to the filing
of a condition precedent civil action, in the event that either party is in
jeopardy of losing its right to sue (e.g.. the statute of limitations is about
to expire), then a suit may be filed before mediation is conducted, provided
that mediation is requested before, or arbitration.simultaneously with, the
filing of such suit, and is conducted before the named defendant in such suit is
required to respond to the Complaint. If the scheduling of the mediation
requires, the plaintiff in the suit shall therefore grant the defendant an
appropriate extension of time to respond to the Complaint so as to permit the
mediation to be conducted before the Defendant must so respond. The mediator’s
fee shall be borne equally by the parties.
Subject to the provisions of the preceding paragraph, any and all litigation
between the Owner and the Construction Manager arising out of or relating to
this Agreement or the Work shall be venued and shall only be venued (i.e.,
exclusively), in a State court of competent jurisdiction in Lee County, Florida.
In any such litigation, the prevailing party shall be entitled to recover the
prevailing party’s reasonable attorney’s fees and costs, at the trial and at all
appellate levels, including the attorneys’ fees and costs incurred in litigating
entitlement to and the amount of recovered attorney’s fees and costs.
The provisions of paragraph 4.3.3 of the General Conditions (AIA Document A201)
shall apply during any such litigation.
§ 9.2 OTHER PROVISIONS
§ 9.2.1 Unless otherwise noted, the terms used in this Agreement shall have the
same meaning as those in A201™-1997, General Conditions of the Contract for
Construction.
§ 9.2.2 EXTENT OF CONTRACT
This Contract, which includes this Agreement and the other documents
incorporated herein by reference, represents the entire and integrated agreement
between the Owner and the Construction Manager and supersedes all prior
negotiations, representations or agreements, either written or oral. This
Agreement may be amended only by written

         
AIA Document A121™CMc- 2003 and AGC Document 565. Copyright © 1991 and 2003 by
The American Institute of Architects and The Associated General Contractors of
America. All rights reserved. WARNING: This document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this document, or any portion of it, may result in severe civil
and criminal penalties, and will be prosecuted to the maximum extent possible
under the law. This document was produced by AIA software at 09:20:49 on
12/14/2005 under Order No.1000154239_1 which expires on 1/2/2006, and is not for
resale.
    17  
 
       
User Notes:
    (176150022 )

 



--------------------------------------------------------------------------------



 



instrument signed by both the Owner and Construction Manager. If anything in any
document incorporated into this Agreement is inconsistent with this Agreement,
this Agreement shall govern.
§ 9.2.3 OWNERSHIP AND USE OF DOCUMENTS
Article 1.6 of A201™-1997 shall apply to both the Preconstruction and
Construction Phases.
§ 9.2.4 GOVERNING LAW
The Contract shall be governed by the law of the place where the Project is
located.State of Florida.
§ 9.2.5 ASSIGNMENT
The Owner and Construction Manager respectively bind themselves, their partners,
successors, assigns and legal representatives to the other party hereto and to
partners, successors, assigns and legal representatives of such other party in
respect to covenants, agreements and obligations contained in the Contract
Documents. Except as provided in Section 13.2.2 of A201™-1997, neither party to
the Contract shall assign the Contract as a whole without written consent of the
other. If either party attempts to make such an assignment without such consent,
that party shall nevertheless remain legally responsible for all obligations
under the Contract.
ARTICLE 10 TERMINATION OR SUSPENSION
§ 10.1 TERMINATION PRIOR TO ESTABLISHING GUARANTEED MAXIMUM PRICE
§ 10.1.1 Prior to execution by both parties of Amendment No. 1 establishing the
Guaranteed Maximum Price, the Owner may terminate this Contract at any time
without cause, and the Construction Manager may terminate this Contract for any
of the reasons described in Section 14.1.1 of A201™-1997.
§ 10.1.2 If the Owner or Construction Manager terminates this Contract pursuant
to this Section 10.1 prior to commencement of the Construction Phase, the
Construction Manager shall be equitably compensated for Preconstruction Phase
Services performed prior to receipt of notice of termination; provided, however,
that the compensation for such services shall not exceed the compensation set
forth in Section 4.1.1.
§ 10.1.3 If the Owner or Construction Manager terminates this Contract pursuant
to this Section 10.1 after commencement of the Construction Phase, the
Construction Manager shall, in addition to the compensation provided in
Section 10.1.2, be paid an amount calculated as follows:

  .1   Take the Cost of the Work incurred by the Construction Manager.     .2  
Add the Construction Manager’s Fee computed upon the Cost of the Work to the
date of termination at the rate stated in Section 5.1 or, if the Construction
Manager’s Fee is stated as a fixed sum in that Section, an amount which bears
the same ratio to that fixed-sum Fee as the Cost of the Work at the time of
termination bears to a reasonable estimate of the probable Cost of the Work upon
its completion.     .3   Subtract the aggregate of previous payments made by the
Owner on account of the Construction Phase.

The Owner shall also pay the Construction Manager fair compensation, either by
purchase or rental at the election of the Owner, for any equipment owned by the
Construction Manager which the Owner elects to retain and which is not otherwise
included in the Cost of the Work under Section 10.1.3.1. To the extent that the
Owner elects to take legal assignment of subcontracts and purchase orders
(including rental agreements), the Construction Manager shall, as a condition of
receiving the payments referred to in this Article 10, execute and deliver all
such papers and take all such steps, including the legal assignment of such
subcontracts and other contractual rights of the Construction Manager, as the
Owner may require for the purpose of fully vesting in the Owner the rights and
benefits of the Construction Manager under such subcontracts or purchase orders.
Subcontracts, purchase orders and rental agreements entered into by the
Construction Manager with the Owner’s written approval prior to the execution of
Amendment No. 1 shall contain provisions permitting assignment to the Owner as
described above. If the Owner accepts such assignment, the Owner shall reimburse
or indemnify the Construction Manager with respect to all costs arising under
the subcontract, purchase order or rental agreement except those which would not
have been reimbursable as Cost of the Work if the contract had not been
terminated. If the Owner elects not to accept the assignment of any subcontract,
purchase order or rental agreement which would have constituted a Cost of the
Work had this agreement not been terminated, the Construction Manager shall

         
AIA Document A121™CMc- 2003 and AGC Document 565. Copyright © 1991 and 2003 by
The American Institute of Architects and The Associated General Contractors of
America. All rights reserved. WARNING: This document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this document, or any portion of it, may result in severe civil
and criminal penalties, and will be prosecuted to the maximum extent possible
under the law. This document was produced by AIA software at 09:20:49 on
12/14/2005 under Order No.1000154239_1 which expires on 1/2/2006, and is not for
resale.
    18  
 
       
User Notes:
    (176150022 )

 



--------------------------------------------------------------------------------



 



terminate such subcontract, purchase order or rental agreement and the Owner
shall pay the Construction Manager the costs necessarily incurred by the
Construction Manager by reason of such termination.
§ 10.2 TERMINATION SUBSEQUENT TO ESTABLISHING GUARANTEED MAXIMUM PRICE
Subsequent to execution by both parties of Amendment No. 1, the Contract may be
terminated as provided in Article 14ofA201™-1997.
§ 10.2.1 In the event of such termination by the Owner, the amount payable to
the Construction Manager pursuant to Section 14.1.3 of A201™-1997 shall not
exceed the amount the Construction Manager would have been entitled to receive
pursuant to Sections 10.1.2 and 10.1.3 of this Agreement.
§ 10.2.2 In the event of such termination by the Construction Manager, the
amount to be paid to the Construction Manager under Section 14.1.3 of A201™-1997
shall not exceed the amount the Construction Manager would have been entitled to
receive under Sections 10.1.2 and 10.1.3 above, except that the Construction
Manager’s Fee shall be calculated as if the Work had been fully completed by the
Construction Manager, including a reasonable estimate of the Cost of the Work
for Work not actually completed.above.
§10.3 SUSPENSION
The Work may be suspended by the Owner as provided in Article 14 of A201™-1997;
in such case, the Guaranteed Maximum Price, if established, shall be increased
as provided in Section 14.3.2 of A201™-1997 except that the term “cost of
performance of the Contract” in that Section shall be understood to mean the
Cost of the Work and the term “profit” shall be understood to mean the
Construction Manager’s Fee as described in Sections 5.1.1 and 5.3.4 of this
Agreement.
ARTICLE 11 OTHER CONDITIONS AND SERVICES

  11.1   Services in the pre-construction phase include regular full-team
meetings, complete budgeting services, systems selection support,
constructability analysis, phase planning, site logistics planning, traffic and
safety planning, a detailed construction activity schedule provided for bid
documents, permit coordination, full open market bidding of sub-trades, open
book review of bid results, and pre-ward interviews of sub-trade contractors.  
  11.2   At the time of execution of this agreement, it is anticipated that
construction of the first phase of the project will commence in mid 2006. Based
on that timing, the following personnel will be assigned to the project: Gene
Carr, Jobsite Superintendent; Gary Gallien, Project Manager; Steve Richards.
Chief estimator; Steve Shimp, Project Executive and Design Phase Team Leader;
and Dave Dale, General Superintendent.     11.3   Owen-Ames-Kimball Company can
provide a payment-performance bond for the project. Bonding rates are
$9.00/thousand for the first $2.5 million of contract amount and $7.00/thousand
for the next $2.5 million, and $5.75/thousand thereafter. The computation of
bond premium for a $10.000.000 project would be $69.375.     11.4   In preparing
the Guaranteed Maximum Price, the amount included as General Conditions costs
(such as supervision, clean-up, temporary facilities, safety provisions, utility
costs during construction, hoisting, miscellaneous rentals and material, etc.)
shall be finalized based upon the project schedule, the scope of the work, and
the unit price methodology demonstrated in the attached estimate of general
conditions costs for the project.

         
AIA Document A121™CMc- 2003 and AGC Document 565. Copyright © 1991 and 2003 by
The American Institute of Architects and The Associated General Contractors of
America. All rights reserved. WARNING: This document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this document, or any portion of it, may result in severe civil
and criminal penalties, and will be prosecuted to the maximum extent possible
under the law. This document was produced by AIA software at 09:20:49 on
12/14/2005 under Order No.1000154239_1 which expires on 1/2/2006, and is not for
resale.
    19  
User Notes:
    (176150022 )

 



--------------------------------------------------------------------------------



 



This Agreement entered into as of the day and year first written above.

     
OWNER
  CONSTRUCTION MANAGER
/s/ Charles L. Nesbit, Jr. 
  /s/ Steven C. Shimp 
 
   
(Signature)
  (Signature)
Charles L. Nesbit, Jr., Executive Vice
  Steven C. Shimp, President
 
   
President, Operations
   
 
   
(Printed name and title)
  (Printed name and title)
12/9/05 
  12/9/05 
 
   
Date
  Date
 
   
 
   
ATTEST
  ATTEST

         
AIA Document A121™CMc- 2003 and AGC Document 565. Copyright © 1991 and 2003 by
The American Institute of Architects and The Associated General Contractors of
America. All rights reserved. WARNING: This document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this document, or any portion of it, may result in severe civil
and criminal penalties, and will be prosecuted to the maximum extent possible
under the law. This document was produced by AIA software at 09:20:49 on
12/14/2005 under Order No.1000154239_1 which expires on 1/2/2006, and is not for
resale.
    20  
User Notes:
    (176150022 )

 



--------------------------------------------------------------------------------



 



Certification of Document’s Authenticity
AIA® Document D401™ — 2003
I, Susan Natoli, hereby certify, to the best of my knowledge, information and
belief, that I created the attached final document simultaneously with this
certification at 09:20:49 on 12/14/2005 under Order No. 1000154239_1 from AIA
Contract Documents software and that in preparing the attached final document I
made no changes to the original text of AIA® Document A121™CMc – 2003 and AGC
Document 565 – Standard Form of Agreement Between Owner and Construction Manager
where the Construction Manager is Also the Constructor, as published by the AIA
in its software, other than changes shown in the attached final document by
underscoring added text and striking over deleted text.

     
 
(Signed)
   
 
   
 
(Title)
   
 
   
 
(Dated)
   

         
AIA Document D401™-2003. Copyright ©1992 and 2003 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it,may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 09:20:49
on 12/14/2005 under Order No. 1000154239_1 which expires on 1/2/2006, and is not
for resale.
    1  
User Notes:
    (176150022 )

 



--------------------------------------------------------------------------------



 



     
(AIA LOGO) [g98839g9883901.gif]
  Document A201TM-1997

General Conditions of the Contract for Construction

     
for the following PROJECT:
  Chico’s World Headquarters—New Campus
 
  Construction of a new corporate campus.
(Name and location or address):
   
Chico’s World Headquarters — New Campus
   
Alico Road and Three Oaks Parkway
   
Fort Myers, Florida
   
Construction of a new corporate campus.
   
 
   
THE OWNER:
   
(Name and address):
   
Chico’s Retail Services, Inc.
   
11215 Metro Parkway
   
Fort Myers, Florida 33912
   
 
   
THE ARCHITECT:
   
(Name and address):
   
Thompson Vaivoda & Associates Architects, Inc.
 
920 Southwest Sixth Avenue, Suite 1500
   
Portland, Oregon 97204
   

This document has important legal consequences. Consultation with an attorney is
encouraged with respect to its completion or modification.
This document has been approved and endorsed by The Associated General
Contractors of America
TABLE OF ARTICLES

     
1
  GENERAL PROVISIONS
 
   
2
  OWNER
 
   
3
  CONTRACTOR
 
   
4
  ADMINISTRATION OF THE CONTRACT
 
   
5
  SUBCONTRACTORS
 
   
6
  CONSTRUCTION BY OWNER OR BY SEPARATE CONTRACTORS
 
   
7
  CHANGES IN THE WORK
 
   
8
  TIME
 
   
9
  PAYMENTS AND COMPLETION
 
   
10
  PROTECTION OF PERSONS AND PROPERTY
 
   
11
  INSURANCE AND BONDS
 
   
12
  UNCOVERING AND CORRECTION OF WORK

     
AlA Document A201™- 1997. Copyright ©1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 09:17:38
on 12/14/2005 under Order No.1000154239_1 which expires on 1/2/2006, and is not
for resale.
  1
 
   
User Notes:
  (2354565571)

 



--------------------------------------------------------------------------------



 



     
13
  MISCELLANEOUS PROVISIONS
 
   
14
  TERMINATION OR SUSPENSION OF THE CONTRACT

         
AIA Document A201™- 1997. Copyright ©1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 09:17:38
on 12/14/2005 under Order No.1000154239_1 which expires on 1/2/2006, and is not
for resale.
    2  
 
       
User Notes:
    (2354565571 )

 



--------------------------------------------------------------------------------



 



 
INDEX
(Numbers and Topics in Bold are Section Headings)
Acceptance of Nonconforming Work
9.6.6, 9.9.3, 12.3
 
Acceptance of Work
9.6.6, 9.8.2, 9.9.3, 9.10.1, 9.10.3, 12.3
 
Access to Work
3.16, 6.2.1, 12.1
 
Accident Prevention
4.2.3, 10
 
Acts and Omissions
3.2, 3.3.2, 3.12.8, 3.18, 4.2.3, 4.3.8, 4.4.1, 8.3.1, 9.5.1, 10.2.5, 13.4.2,
13.7, 14.1
 
Addenda
1.1.1, 3.11
 
Additional Costs, Claims for
4.3.4, 4.3.5, 4.3.6, 6.1.1, 10.3
 
Additional Inspections and Testing
9.8.3, 12.2.1, 13.5
 
Additional Time, Claims for
4.3.4, 4.3.7, 8.3.2
 
ADMINISTRATION OF THE CONTRACT
3.1.3, 4, 9.4, 9.5
 
Advertisement or Invitation to Bid
1.1.1
 
Aesthetic Effect
4.2.13, 4.5.1
 
Allowances
3.8
 
All-risk Insurance
11.4.1.1
 
Applications for Payment
4.2.5, 7.3.8, 9.2, 9.3, 9.4, 9.5.1, 9.6.3, 9.7.1, 9.8.5, 9.10, 11.1.3, 14.2.4,
14.4.3
 
Approvals
2.4, 3.1.3, 3.5, 3.10.2, 3.12, 4.2.7, 9.3.2, 13.4.2, 13.5
 
Arbitration
4.3.3, 4.4, 4.5.1, 4.5.2, 4.6, 8.3.1, 9.7.1, 11.4.9, 11.4.10
 
Architect
4.1
 
Architect, Definition of
4.1.1
 
Architect, Extent of Authority
2.4, 3.12.7, 4.2, 4.3.6, 4.4, 5.2, 6.3, 7.1.2, 7.3.6, 7.4, 9.2, 9.3.1, 9.4, 9.5,
9.8.3, 9.10.1, 9.10.3, 12.1, 12.2.1, 13.5.1, 13.5.2, 14.2.2, 14.2.4
 
Architect, Limitations of Authority and Responsibility
2.1.1, 3.3.3, 3.12.4, 3.12.8, 3.12.10, 4.1.2, 4.2.1, 4.2.1, 4.2.3, 4.2.6, 4.2.7,
4.2.10, 4.2.12, 4.2.13, 4.4, 5.2.1, 7.4,9.4.2, 9.6.4, 9.6.6
 
Architect’s Additional Services and Expenses
2.4, 11.4.1.1, 12.2.1, 13.5.2, 13.5.3, 14.2.4
 
Architect’s Administration of the Contract
3.1.3, 4.2, 4.3.4, 4.4, 9.4, 9.5
 
Architect’s Approvals
2.4, 3.1.3, 3.5.1, 3.10.2, 4.2.7
 
Architect’s Authority to Reject Work
3.5.1, 4.2.6, 12.1.2, 12.2.1
 
Architect’s Copyright
1.6
 
Architect’s Decisions
4.2.6, 4.2.7, 4.2.11, 4.2.12, 4.2.13, 4.3.4, 4.4.1, 4.4.5, 4.4.6, 4.5, 6.3,
7.3.6, 7.3.8, 8.1.3, 8.3.1, 9.2, 9.4, 9.5.1, 9.8.4, 9.9.1, 13.5.2, 14.2.2,
14.2.4
 
Architect’s Inspections
4.2.2, 4.2.9, 4.3.4, 9.4.2, 9.8.3, 9.9.2, 9.10.1, 13.5
 
Architect’s Instructions
3.2.3, 3.3.1, 4.2.6, 4.2.7,4.2.8, 7.4.1, 12.1, 13.5.2
 
Architect’s Interpretations
4.2.11, 4.2.12, 4.3.6
 
Architect’s Project Representative
4.2.10
 
Architect’s Relationship with Contractor
1.1.2, 1.6, 3.1.3, 3.2.1, 3.2.2, 3.2.3, 3.3.1, 3.4.2, 3.5.1, 3.7.3, 3.10, 3.11,
3.12, 3.16, 3.18, 4.1.2, 4.1.3, 4.2, 4.3.4, 4.4.1, 4.4.7, 5.2, 6.2.2, 7, 8.3.1,
9.2, 9.3, 9.4, 9.5, 9.7, 9.8, 9.9, 10.2.6, 10.3, 11.3, 11.4.7, 12, 13.4.2, 13.5
 
Architect’s Relationship with Subcontractors
1.1.2, 4.2.3, 4.2.4, 4.2.6, 9.6.3, 9.6.4, 11.4.7
 
Architect’s Representations
9.4.2, 9.5.1, 9.10.1
 
Architect’s Site Visits
4.2.2, 4.2.5, 4.2.9, 4.3.4, 9.4.2, 9.5.1, 9.9.2, 9.10.1, 13.5
 
Asbestos
10.3.1
 
Attorneys’ Fees
3.18.1, 9.10.2, 10.3.3
 
Award of Separate Contracts
6.1.1, 6.1.2
Award of Subcontracts and Other Contracts for Portions of the Work
5.2
 
Basic Definitions
1.1
 
Bidding Requirements
1.1.1, 1.1.7, 5.2.1, 11.5.1
 
Boiler and Machinery Insurance
11.4.2
 
Bonds, Lien
9.10.2
 
Bonds, Performance, and Payment
7.3.6.4, 9.6.7, 9.10.3, 11.4.9, 11.5
 
Building Permit
3.7.1
 
Capitalization
1.3
 
Certificate of Substantial Completion

         
AIA Document A201™- 1997. Copyright ©1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 09:17:38
on 12/14/2005 under Order No.1000154239_1 which expires on 1/2/2006, and is not
for resale.
    3  
 
       
User Notes:
    (2354565571 )

 



--------------------------------------------------------------------------------



 



9.8.3, 9.8.4, 9.8.5
Certificates for Payment
4.2.5, 4.2.9, 9.3.3, 9.4, 9.5, 9.6.1, 9.6.6, 9.7.1, 9.10.1, 9.10.3, 13.7,
14.1.1.3, 14.2.4
Certificates of Inspection, Testing or Approval
13.5.4
Certificates of Insurance
9.10.2, 11.1.3
Change Orders
1.1.1, 2.4.1, 3.4.2, 3.8.2.3, 3.11.1, 3.12.8, 4.2.8, 4.3.4, 4.3.9, 5.2.3, 7.1,
7.2, 7.3, 8.3.1, 9.3.1.1, 9.10.3, 11.4.1.2, 11.4.4, 11.4.9, 12.1.2
Change Orders, Definition of
7.2.1
CHANGES IN THE WORK
3.11, 4.2.8, 7, 8.3.1, 9.3.1.1, 11.4.9
Claim, Definition of
4.3.1
Claims and Disputes
3.2.3, 4.3, 4.4, 4.5, 4.6, 6.1.1, 6.3, 7.3.8, 9.3.3, 9.10.4, 10.3.3
Claims and Timely Assertion of Claims
4.6.5
Claims for Additional Cost
3.2.3, 4.3.4, 4.3.5, 4.3.6, 6.1.1, 7.3.8, 10.3.2
Claims for Additional Time
3.2.3, 4.3.4, 4.3.7, 6.1.1, 8.3.2, 10.3.2
Claims for Concealed or Unknown Conditions
4.3.4
Claims for Damages
3.2.3, 3.18, 4.3.10, 6.1.1, 8.3.3, 9.5.1, 9.6.7, 10.3.3, 11.1.1, 11.4.5, 11.4.7,
14.1.3, 14.2.4
Claims Subject to Arbitration
4.4.1, 4.5.1, 4.6.1
Cleaning Up
3.15, 6.3
Commencement of Statutory Limitation Period
13.7
Commencement of the Work, Conditions Relating to
2.2.1, 3.2.1, 3.4.1, 3.7.1, 3.10.1, 3.12.6, 4.3.5, 5.2.1, 5.2.3, 6.2.2, 8.1.2,
8.2.2, 8.3.1, 11.1, 11.4.1, 11.4.6, 11.5.1
Commencement of the Work, Definition of
8.1.2
Communications Facilitating Contract Administration
3.9.1, 4.2.4
Completion, Conditions Relating to
1.6.1, 3.4.1, 3.11, 3.15, 4.2.2, 4.2.9, 8.2, 9.4.2, 9.8, 9.9.1, 9.10, 12.2,
13.7, 14.1.2
COMPLETION, PAYMENTS AND
9
Completion, Substantial
4.2.9, 8.1.1, 8.1.3, 8.2.3, 9.4.2, 9.8, 9.9.1, 9.10.3, 9.10.4.2, 12.2, 13.7
Compliance with Laws
1.6.1, 3.2.2, 3.6, 3.7, 3.12.10, 3.13, 4.1.1, 4.4.8, 4.6.4, 4.6.6, 9.6.4,
10.2.2, 11.1, 11.4, 13.1, 13.4, 13.5.1, 13.5.2, 13.6, 14.1.1, 14.2.1.3
Concealed or Unknown Conditions
4.3.4, 8.3.1, 10.3
Conditions of the Contract
1.1.1, 1.1.7, 6.1.1, 6.1.4
Consent, Written
1.6, 3.4.2, 3.12.8, 3.14.2, 4.1.2, 4.3.4, 4.6.4, 9.3.2, 9.8.5, 9.9.1, 9.10.2,
9.10.3, 11.4.1, 13.2, 13.4.2
CONSTRUCTION BY OWNER OR BY SEPARATE CONTRACTORS
1.1.4, 6
Construction Change Directive, Definition of
7.3.1
Construction Change Directives
1.1.1, 3.12.8, 4.2.8, 4.3.9, 7.1, 7.3, 9.3.1.1
Construction Schedules, Contractor’s
1.4.1.2, 3.10, 3.12.1, 3.12.2, 4.3.7.2, 6.1.3
Contingent Assignment of Subcontracts
5.4, 14.2.2.2
Continuing Contract Performance
4.3.3
Contract, Definition of
1.1.2
CONTRACT, TERMINATION OR SUSPENSION OF THE
5.4.1.1, 11.4.9, 14
Contract Administration
3.1.3, 4, 9.4, 9.5
Contract Award and Execution, Conditions Relating to
3.7.1, 3.10, 5.2, 6.1, 11.1.3, 11.4.6, 11.5.1
Contract Documents, The
1.1, 1.2
Contract Documents, Copies Furnished and Use of
1.6, 2.2.5, 5.3
Contract Documents, Definition of
1.1.1
Contract Sum
3.8, 4.3.4, 4.3.5, 4.4.5, 5.2.3, 7.2, 7.3, 7.4, 9.1, 9.4.2, 9.5.1.4, 9.6.7, 9.7,
10.3.2, 11.4.1, 14.2.4, 14.3.2
Contract Sum, Definition of
9.1
Contract Time
4.3.4, 4.3.7, 4.4.5, 5.2.3, 7.2.1.3, 7.3, 7.4, 8.1.1, 8.2, 8.3.1, 9.5.1, 9.7,
10.3.2, 12.1.1, 14.3.2
Contract Time, Definition of
8.1.1
CONTRACTOR
3
Contractor, Definition of
3.1, 6.1.2
Contractor’s Construction Schedules
1.4.1.2, 3.10, 3.12.1, 3.12.2, 4.3.7.2, 6.1.3
Contractor’s Employees

         
AIA Document A201™ - 1997. Copyright ©1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 09:17:38
on 12/14/2005 under Order No.1000154239_1 which expires on 1/2/2006, and is not
for resale.
    4  
User Notes:
    (2354565571 )

 



--------------------------------------------------------------------------------



 



3.3.2, 3.4.3, 3.8.1, 3.9, 3.18.2, 4.2.3, 4.2.6, 10.2, 10.3, 11.1.1, 11.4.7,
14.1, 14.2.1.1,
Contractor’s Liability Insurance
11.1
Contractor’s Relationship with Separate Contractors and Owner’s Forces
3.12.5, 3.14.2, 4.2.4, 6, 11.4.7, 12.1.2, 12.2.4
Contractor’s Relationship with Subcontractors
1.2.2, 3.3.2, 3.18.1, 3.18.2, 5, 9.6.2, 9.6.7, 9.10.2, 11.4.1.2, 11.4.7, 11.4.8
Contractor’s Relationship with the Architect
1.1.2, 1.6, 3.1.3, 3.2.1, 3.2.2, 3.2.3, 3.3.1, 3.4.2, 3.5.1, 3.7.3, 3.10, 3.11,
3.12, 3.16, 3.18, 4.1.2, 4.1.3, 4.2, 4.3.4, 4.4.1, 4.4.7, 5.2, 6.2.2, 7, 8.3.1,
9.2, 9.3, 9.4, 9.5, 9.7, 9.8, 9.9, 10.2.6, 10.3, 11.3, 11.4.7, 12, 13.4.2, 13.5
Contractor’s Representations
1.5.2, 3.5.1, 3.12.6, 6.2.2, 8.2.1, 9.3.3, 9.8.2
Contractor’s Responsibility for Those Performing the Work
3.3.2, 3.18, 4.2.3, 4.3.8, 5.3.1, 6.1.3, 6.2, 6.3, 9.5.1, 10
Contractor’s Review of Contract Documents
1.5.2, 3.2, 3.7.3
Contractor’s Right to Stop the Work
9.7
Contractor’s Right to Terminate the Contract
4.3.10, 14.1
Contractor’s Submittals
3.10, 3.11, 3.12, 4.2.7, 5.2.1, 5.2.3, 7.3.6, 9.2, 9.3, 9.8.2, 9.8.3, 9.9.1,
9.10.2, 9.10.3, 11.1.3, 11.5.2
Contractor’s Superintendent
3.9, 10.2.6
Contractor’s Supervision and Construction Procedures
1.2.2, 3.3, 3.4, 3.12.10, 4.2.2, 4.2.7, 4.3.3, 6.1.3, 6.2.4, 7.1.3, 7.3.4,
7.3.6, 8.2, 10, 12, 14
Contractual Liability Insurance
11.1.1.8, 11.2, 11.3
Coordination and Correlation
1.2, 1.5.2, 3.3.1, 3.10, 3.12.6, 6.1.3, 6.2.1
Copies Furnished of Drawings and Specifications
1.6, 2.2.5, 3.11
Copyrights
1.6, 3.17
Correction of Work
2.3, 2.4, 3.7.4, 4.2.1, 9.4.2, 9.8.2, 9.8.3, 9.9.1, 12.1.2, 12.2, 13.7.1.3
Correlation and Intent of the Contract Documents
1.2
Cost, Definition of
7.3.6
Costs
2.4, 3.2.3, 3.7.4, 3.8.2, 3.15.2, 4.3, 5.4.2, 6.1.1, 6.2.3, 7.3.3.3, 7.3.6,
7.3.7, 7.3.8, 9.10.2, 10.3.2, 10.5, 11.3, 11.4, 12.1, 12.2.1, 12.2.4, 13.5, 14
Cutting and Patching
6.2.5, 3.14
Damage to Construction of Owner or Separate Contractors
3.14.2, 6.2.4, 9.2.1.5, 10.2.1.2, 10.2.5, 10.6, 11.1, 11.4, 12.2.4
Damage to the Work
3.14.2, 9.9.1, 10.2.1.2, 10.2.5, 10.6, 11.4, 12.2.4
Damages, Claims for
3.2.3, 3.18, 4.3.10, 6.1.1, 8.3.3, 9.5.1, 9.6.7, 10.3.3, 11.1.1, 11.4.5, 11.4.7,
14.1.3, 14.2.4
Damages for Delay
6.1.1, 8.3.3, 9.5.1.6, 9.7, 10.3.2
Date of Commencement of the Work, Definition of
8.1.2
Date of Substantial Completion, Definition of
8.1.3
Day, Definition of
8.1.4
Decisions of the Architect
4.2.6, 4.2.7, 4.2.11, 4.2.12, 4.2.13, 4.3.4, 4.4.1, 4.4.5, 4.4.6, 4.5, 6.3,
7.3.6, 7.3.8, 8.1.3, 8.3.1, 9.2, 9.4, 9.5.1, 9.8.4, 9.9.1, 13.5.2, 14.2.2,
14.2.4
Decisions to Withhold Certification
9.4.1, 9.5, 9.7, 14.1.1.3
Defective or Nonconforming Work, Acceptance, Rejection and Correction of
2.3, 2.4, 3.5.1, 4.2.6, 6.2.5, 9.5.1, 9.5.2, 9.6.6, 9.8.2, 9.9.3, 9.10.4,
12.2.1, 13.7.1.3
Defective Work, Definition of
3.5.1
Definitions
1.1, 2.1.1, 3.1, 3.5.1, 3.12.1, 3.12.2, 3.12.3, 4.1.1, 4.3.1, 5.1, 6.1.2, 7.2.1,
7.3.1, 7.3.6, 8.1, 9.1, 9.8.1
Delays and Extensions of Time
3.2.3, 4.3.1, 4.3.4, 4.3.7, 4.4.5, 5.2.3, 7.2.1, 7.3.1, 7.4.1, 8.3, 9.5.1,
9.7.1, 10.3.2, 10.6.1, 14.3.2
Disputes
4.1.4, 4.3, 4.4, 4.5, 4.6, 6.3, 7.3.8
Documents and Samples at the Site
3.11
Drawings, Definition of
1.1.5
Drawings and Specifications, Use and Ownership of
1.1.1, 1.3, 2.2.5, 3.11, 5.3
Effective Date of Insurance
8.2.1, 11.1.2
Emergencies
4.3.5, 10.6, 14.1.1.2
Employees, Contractor’s
3.3.2, 3.4.3, 3.8.1, 3.9, 3.18.2, 4.2.3, 4.2.6, 10.2, 10.3, 11.1.1, 11.4.7,
14.1, 14.2.1.1
Equipment, Labor, Materials and
1.1.3, 1.1.6, 3.4, 3.5.1, 3.8.2, 3.8.3, 3.12, 3.13, 3.15.1, 4.2.6, 4.2.7, 5.2.1,
6.2.1, 7.3.6, 9.3.2, 9.3.3, 9.5.1.3, 9.10.2, 10.2.1, 10.2.4, 14.2.1.2
Execution and Progress of the Work

         
AIA Document A201™- 1997. Copyright ©1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 09:17:38
on 12/14/2005 under Order No.1000154239_1 which expires on 1/2/2006, and is not
for resale.
    5  
 
       
User Notes:
    (2354565571 )

 



--------------------------------------------------------------------------------



 



1.1.3, 1.2.1, 1.2.2, 2.2.3, 2.2.5, 3.1, 3.3, 3.4, 3.5, 3.7, 3.10, 3.12, 3.14,
4.2.2, 4.2.3, 4.3.3, 6.2.2, 7.1.3, 7.3.4, 8.2, 9.5, 9.9.1, 10.2, 10.3, 12.2,
14.2, 14.3
Extensions of Time
3.2.3, 4.3.1, 4.3.4, 4.3.7, 4.4.5, 5.2.3, 7.2.1, 7.3, 7.4.1, 9.5.1, 9.7.1,
10.3.2, 10.6.1, 14.3.2
Failure of Payment
4.3.6, 9.5.1.3, 9.7, 9.10.2, 14.1.1.3, 14.2.1.2, 13.6
Faulty Work
(See Defective or Nonconforming Work)
Final Completion and Final Payment
4.2.1, 4.2.9, 4.3.2, 9.8.2, 9.10, 11.1.2, 11.1.3, 11.4.1, 11.4.5, 12.3.1, 13.7,
14.2.4, 14.4.3
Financial Arrangements, Owner’s
2.2.1, 13.2.2, 14.1.1.5
Fire and Extended Coverage Insurance
11.4
GENERAL PROVISIONS
1
Governing Law
13.1
Guarantees (See Warranty)
Hazardous Materials
10.2.4, 10.3, 10.5
Identification of Contract Documents
1.5.1
Identification of Subcontractors and Suppliers
5.2.1
Indemnification
3.17, 3.18, 9.10.2, 10.3.3, 10.5, 11.4.1.2, 11.4.7
Information and Services Required of the Owner
2.1.2, 2.2, 3.2.1, 3.12.4, 3.12.10, 4.2.7, 4.3.3, 6.1.3, 6.1.4, 6.2.5, 9.3.2,
9.6.1, 9.6.4, 9.9.2, 9.10.3, 10.3.3, 11.2, 11.4, 13.5.1, 13.5.2, 14.1.1.4,
14.1.4
Injury or Damage to Person or Property
4.3.8, 10.2, 10.6
Inspections
3.1.3, 3.3.3, 3.7.1, 4.2.2, 4.2.6, 4.2.9, 9.4.2, 9.8.2, 9.8.3, 9.9.2, 9.10.1,
12.2.1, 13.5
Instructions to Bidders
1.1.1
Instructions to the Contractor
3.2.3, 3.3.1, 3.8.1, 4.2.8, 5.2.1, 7, 12, 8.2.2, 13.5.2
Insurance
3.18.1, 6.1.1, 7.3.6, 8.2.1, 9.3.2, 9.8.4, 9.9.1, 9.10.2, 9.10.5, 11
Insurance, Boiler and Machinery
11.4.2
Insurance, Contractor’s Liability
11.1
Insurance, Effective Date of
8.2.2, 11.1.2
Insurance, Loss of Use
11.4.3
Insurance, Owner’s Liability
11.2
Insurance, Project Management Protective Liability
11.3
Insurance, Property
10.2.5, 11.4
Insurance, Stored Materials
9.3.2, 11.4.1.4
INSURANCE AND BONDS
11
Insurance Companies, Consent to Partial Occupancy
9.9.1, 11.4.1.5
Insurance Companies, Settlement with
11.4.10
Intent of the Contract Documents
1.2.1, 4.2.7, 4.2.12, 4.2.13, 7.4
Interest
13.6
Interpretation
1.2.3, 1.4, 4.1.1, 4.3.1, 5.1, 6.1.2, 8.1.4
Interpretations, Written
4.2.11, 4.2.12, 4.3.6
Joinder and Consolidation of Claims Required
4.6.4
Judgment on Final Award
4.6.6
Labor and Materials, Equipment
1.1.3, 1.1.6, 3.4, 3.5.1, 3.8.2, 3.8.3, 3.12, 3.13, 3.15.1, 42.6, 4.2.7, 5.2.1,
6.2.1, 7.3.6, 9.3.2, 9.3.3, 9.5.1.3, 9.10.2, 10.2.1, 10.2.4, 14.2.1.2
Labor Disputes
8.3.1
Laws and Regulations
1.6, 3.2.2, 3.6, 3.7, 3.12.10, 3.13, 4.1.1, 4.4.8, 4.6, 9.6.4, 9.9.1, 10.2.2,
11.1, 11.4, 13.1, 13.4, 13.5.1, 13.5.2, 13.6, 14
Liens
2.1.2, 4.4.8, 8.2.2, 9.3.3, 9.10
Limitation on Consolidation or Joinder
4.6.4
Limitations, Statutes of
4.6.3, 12.2.6, 13.7
Limitations of Liability
2.3, 3.2.1, 3.5.1, 3.7.3, 3.12.8, 3.12.10, 3.17, 3.18, 4.2.6, 4.2.7, 4.2.12,
6.2.2, 9.4.2, 9.6.4, 9.6.7, 9.10.4, 10.3.3, 10.2.5, 11.1.2, 11.2.1, 11.4.7,
12.2.5, 13.4.2
Limitations of Time
2.1.2, 2.2, 2.4, 3.2.1, 3.7.3, 3.10, 3.11, 3.12.5, 3.15.1, 4.2.7, 4.3, 4.4, 4.5,
4.6, 5.2, 5.3, 5.4, 6.2.4, 7.3, 7.4, 8.2, 9.2, 9.3.1, 9.3.3, 9.4.1, 9.5, 9.6,
9.7, 9.8, 9.9, 9.10, 11.1.3, 11.4.1.5, 11.4.6, 11.4.10, 12.2, 13.5, 13.7, 14
Loss of Use Insurance
11.4.3
Material Suppliers
1.6, 3.12.1, 4.2.4, 4.2.6, 5.2.1, 9.3, 9.4.2, 9.6, 9.10.5
Materials, Hazardous
10.2.4, 10.3, 10.5

         
AIA Document A201™ - 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 09:17:38
on 12/14/2005 under Order No.1000154239_1 which expires on 1/2/2006, and is not
for resale.
    6  
 
       
User Notes:
    (2354565571 )

 



--------------------------------------------------------------------------------



 



Materials, Labor, Equipment and
1.1.3, 1.1.6, 1.6.1, 3.4, 3.5.1, 3.8.2, 3.8.23, 3.12, 3.13, 3.15.1, 4.2.6,
4.2.7, 5.2.1, 6.2.1, 7.3.6, 9.3.2, 9.3.3, 9.5.1.3, 9.10.2, 10.2.1, 10.2.4,
14.2.1.2
Means, Methods, Techniques, Sequences and Procedures of Construction
3.3.1, 3.12.10, 4.2.2, 4.2.7, 9.4.2
Mechanic’s Lien
4.4.8
Mediation
4.4.1, 4.4.5, 4.4.6, 4.4.8, 4.5, 4.6.1, 4.6.2, 8.3.1, 10.5
Minor Changes in the Work
1.1.1, 3.12.8, 4.2.8, 4.3.6, 7.1, 7.4
MISCELLANEOUS PROVISIONS
13
Modifications, Definition of
1.1.1
Modifications to the Contract
1.1.1, 1.1.2, 3.7.3, 3.11, 4.1.2, 4.2.1, 5.2.3, 7, 8.3.1, 9.7, 10.3.2, 11.4.1
Mutual Responsibility
6.2
Nonconforming Work, Acceptance of
9.6.6, 9.9.3, 12.3
Nonconforming Work, Rejection and Correction of
2.3, 2.4, 3.5.1, 4.2.6, 6.2.5, 9.5.1, 9.8.2, 9.9.3, 9.10.4, 12.2.1, 13.7.1.3
Notice
2.2.1, 2.3, 2.4, 3.2.3, 3.3.1, 3.7.2, 3.7.4, 3.12.9, 4.3, 4.4.8, 4.6.5, 5.2.1,
8.2.2, 9.7, 9.10, 10.2.2, 11.1.3, 11.4.6, 12.2.2, 12.2.4, 13.3, 13.5.1, 13.5.2,
14.1, 14.2
Notice, Written
2.3, 2.4, 3.3.1, 3.9, 3.12.9, 3.12.10, 4.3, 4.4.8, 4.6.5, 5.2.1, 8.2.2, 9.7,
9.10, 10.2.2, 10.3, 11.1.3, 11.4.6, 12.2.2, 12.2.4, 13.3, 14
Notice of Testing and Inspections
13.5.1, 13.5.2
Notice to Proceed
8.2.2
Notices, Permits, Fees and
2.2.2, 3.7, 3.13, 7.3.6.4, 10.2.2
Observations, Contractor’s
1.5.2, 3.2, 3.7.3, 4.3.4
Occupancy
2.2.2, 9.6.6, 9.8, 11.4.1.5
Orders, Written
1.1.1, 2.3, 3.9, 4.3.6, 7, 8.2.2, 11.4.9, 12.1, 12.2, 13.5.2, 14.3.1
OWNER
2
Owner, Definition of
2.1
Owner, Information and Services Required of the
2.1.2, 2.2, 3.2.1, 3.12.4, 3.12.10, 4.2.7, 4.3.3, 6.1.3, 6.1.4, 6.2.5, 9.3.2,
9.6.1, 9.6.4, 9.9.2, 9.10.3, 10.3.3, 11.2, 11.4, 13.5.1, 13.5.2, 14.1.1.4,
14.1.4
Owner’s Authority
1.6, 2.1.1, 2.3, 2.4, 3.4.2, 3.8.1, 3.12.10, 3.14.2, 4.1.2, 4.1.3, 4.2.4, 4.2.9,
4.3.6, 4.4.7, 5.2.1, 5.2.4, 5.4.1, 6.1, 6.3, 7.2.1, 7.3.1, 8.2.2, 8.3.1, 9.3.1,
9.3.2, 9.5.1, 9.9.1, 9.10.2, 10.3.2, 11.1.3, 11.3.1, 11.4.3, 11.4.10, 12.2.2,
12.3.1, 13.2.2, 14.3, 14.4
Owner’s Financial Capability
2.2.1, 13.2.2, 14.1.1.5
Owner’s Liability Insurance
11.2
Owner’s Loss of Use Insurance
11.4.3
Owner’s Relationship with Subcontractors
1.1.2, 5.2, 5.3, 5.4, 9.6.4, 9.10.2, 14.2.2
Owner’s Right to Carry Out the Work
2.4, 12.2.4. 14.2.2.2
Owner’s Right to Clean Up
6.3
Owner’s Right to Perform Construction and to Award Separate Contracts
6.1
Owner’s Right to Stop the Work
2.3
Owner’s Right to Suspend the Work
14.3
Owner’s Right to Terminate the Contract
14.2
Ownership and Use of Drawings, Specifications and Other Instruments of Service
1.1.1, 1.6, 2.2.5, 3.2.1, 3.11.1, 3.17.1, 4.2.12, 5.3
Partial Occupancy or Use
9.6.6, 9.9, 11.4.1.5
Patching, Cutting and
3.14, 6.2.5
Patents
3.17
Payment, Applications for
4.2.5, 7.3.8, 9.2, 9.3, 9.4, 9.5.1, 9.6.3, 9.7.1, 9.8.5, 9.10.1, 9.10.3, 9.10.5,
11.1.3, 14.2.4, 14.4.3
Payment, Certificates for
4.2.5, 4.2.9, 9.3.3, 9.4, 9.5, 9.6.1, 9.6.6, 9.7.1, 9.10.1, 9.10.3, 13.7,
14.1.1.3, 14.2.4
Payment, Failure of
4.3.6, 9.5.1.3, 9.7, 9.10.2, 14.1.1.3, 14.2.1.2, 13.6
Payment, Final
4.2.1, 4.2.9, 4.3.2, 9.8.2, 9.10, 11.1.2, 11.1.3, 11.4.1, 11.4.5, 12.3.1, 13.7,
14.2.4, 14.4.3
Payment Bond, Performance Bond and
7.3.6.4, 9.6.7, 9.10.3, 11.4.9, 11.5
Payments, Progress
4.3.3, 9.3, 9.6, 9.8.5, 9.10.3, 13.6, 14.2.3
PAYMENTS AND COMPLETION
9
Payments to Subcontractors
5.4.2, 9.5.1.3, 9.6.2, 9.6.3, 9.6.4, 9.6.7, 11.4.8, 14.2.1.2
PCB
10.3.1

         
AIA Document A201™ - 1997. Copyright ©1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 09:17:38
on 12/14/2005 under Order No.1000154239_1 which expires on 1/2/2006, and is not
for resale.
    7  
 
       
User Notes:
    (2354565571 )

 



--------------------------------------------------------------------------------



 



Performance Bond and Payment Bond
7.3.6.4, 9.6.7, 9.10.3, 11.4.9, 11.5
Permits, Fees and Notices
2.2.2, 3.7, 3.13, 7.3.6.4, 10.2.2
PERSONS AND PROPERTY, PROTECTION OF
10
Polychlorinated Biphenyl
10.3.1
Product Data, Definition of
3.12.2
Product Data and Samples, Shop Drawings
3.11, 3.12, 4.2.7
Progress and Completion
4.2.2, 4.3.3, 8.2, 9.8, 9.9.1, 14.1.4
Progress Payments
4.3.3, 9.3, 9.6, 9.8.5, 9.10.3, 13.6, 14.2.3
Project, Definition of the
1.1.4
Project Management Protective Liability Insurance
11.3
Project Manual, Definition of the
1.1.7
Project Manuals
2.2.5
Project Representatives
4.2.10
Property Insurance
10.2.5, 11.4
PROTECTION OF PERSONS AND PROPERTY
10
Regulations and Laws
1.6, 3.2.2, 3.6, 3.7, 3.12.10, 3.13, 4.1.1, 4.4.8, 4.6, 9.6.4, 9.9.1, 10.2.2,
11.1, 11.4, 13.1, 13.4, 13.5.1, 13.5.2, 13.6, 14
Rejection of Work
3.5.1, 4.2.6, 12.2.1
Releases and Waivers of Liens
9.10.2
Representations
1.5.2, 3.5.1, 3.12.6, 6.2.2, 8.2.1, 9.3.3, 9.4.2, 9.5.1, 9.8.2, 9.10.1
Representatives
2.1.1, 3.1.1, 3.9, 4.1.1, 4.2.1, 4.2.10, 5.1.1, 5.1.2, 13.2.1
Resolution of Claims and Disputes
4.4, 4.5, 4.6
Responsibility for Those Performing the Work
3.3.2, 3.18, 4.2.3, 4.3.8, 5.3.1, 6.1.3, 6.2, 6.3, 9.5.1, 10
Retainage
9.3.1, 9.6.2, 9.8.5, 9.9.1, 9.10.2, 9.10.3
Review of Contract Documents and Field Conditions by Contractor
1.5.2, 3.2, 3.7.3, 3.12.7, 6.1.3
Review of Contractor’s Submittals by Owner and Architect
3.10.1, 3.10.2, 3.11, 3.12, 4.2, 5.2, 6.1.3, 9.2, 9.8.2
Review of Shop Drawings, Product Data and Samples by Contractor
3.12
Rights and Remedies
1.1.2, 2.3, 2.4, 3.5.1, 3.15.2, 4.2.6, 4.3.4, 4.5, 4.6, 5.3, 5.4, 6.1, 6.3,
7.3.1, 8.3, 9.5.1, 9.7, 10.2.5, 10.3, 12.2.2, 12.2.4, 13.4, 14
Royalties, Patents and Copyrights
3.17
Rules and Notices for Arbitration
4.6.2
Safety of Persons and Property
10.2, 10.6
Safety Precautions and Programs
3.3.1, 4.2.2, 4.2.7, 5.3.1, 10.1, 10.2, 10.6
Samples, Definition of
3.12.3
Samples, Shop Drawings, Product Data and
3.11, 3.12, 4.2.7
Samples at the Site, Documents and
3.11
Schedule of Values
9.2, 9.3.1
Schedules,
1.4.1.2, 3.10, 3. Construction 12.1, 3.12.2, 4.3.7.2, 6.1.3
Separate Contracts and Contractors
1.1.4, 3.12.5, 3.14.2, 4.2.4, 4.2.7, 4.6.4, 6, 8.3.1, 11.4.7, 12.1.2, 12.2.5
Shop Drawings, Definition of
3.12.1
Shop Drawings, Product Data and Samples
3.11, 3.12, 4.2.7
Site, Use of
3.13, 6.1.1, 6.2.1
Site Inspections
1.2.2, 3.2.1, 3.3.3, 3.7.1, 4.2, 4.3.4, 9.4.2, 9.10.1, 13.5
Site Visits, Architect’s
4.2.2, 4.2.9, 4.3.4, 9.4.2, 9.5.1, 9.9.2, 9.10.1, 13.5
Special Inspections and Testing
4.2.6, 12.2.1, 13.5
Specifications, Definition of the
1.1.6
Specifications, The
1.1.1, 1.1.6, 1.1.7, 1.2.2, 1.6, 3.11, 3.12.10, 3.17
Statute of Limitations
4.6.3, 12.2.6, 13.7
Stopping the Work
2.3, 4.3.6, 9.7, 10.3, 14.1
Stored Materials
6.2.1, 9.3.2, 10.2.1.2, 10.2.4, 11.4.1.4
Subcontractor, Definition of
5.1.1
SUBCONTRACTORS
5

         
AlA Document A201™- 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 09:17:38
on 12/14/2005 under Order No.1000154239_1 which expires on 1/2/2006, and is not
for resale.
    8  
 
       
User Notes:
    (2354565571 )

 



--------------------------------------------------------------------------------



 



Subcontractors, Work by
1.2.2, 3.3.2, 3.12.1, 4.2.3, 5.2.3, 5.3, 5.4, 9.3.1.2, 9.6.7
Subcontractual Relations
5.3, 5.4, 9.3.1.2, 9.6, 9.10 10.2.1, 11.4.7, 11.4.8, 14.1, 14.2.1, 14.3.2
Submittals
1.6, 3.10, 3.11, 3.12, 4.2.7, 5.2.1, 5.2.3, 7.3.6, 9.2, 9.3, 9.8, 9.9.1, 9.10.2,
9.10.3, 11.1.3
Subrogation, Waivers of
6.1.1, 11.4.5, 11.4.7
Substantial Completion
4.2.9, 8.1.1, 8.1.3, 8.2.3, 9.4.2, 9.8, 9.9.1, 9.10.3, 9.10.4.2, 12.2, 13.7
Substantial Completion, Definition of
9.8.1
Substitution of Subcontractors
5.2.3, 5.2.4
Substitution of Architect
4.1.3
Substitutions of Materials
3.4.2, 3.5.1, 7.3.7
Sub-subcontractor, Definition of
5.1.2
Subsurface Conditions
4.3.4
Successors and Assigns
13.2
Superintendent
3.9, 10.2.6
Supervision and Construction Procedures
1.2.2, 3.3, 3.4, 3.12.10, 4.2.2, 4.2.7, 4.3.3, 6.1.3, 6.2.4, 7.1.3, 7.3.6, 8.2,
8.3.1, 9.4.2, 10, 12, 14
Surety
4.4.7, 5.4.1.2, 9.8.5, 9.10.2, 9.10.3, 14.2.2
Surety, Consent of
9.10.2, 9.10.3
Surveys
2.2.3
Suspension by the Owner for Convenience
14.4
Suspension of the Work
5.4.2, 14.3
Suspension or Termination of the Contract
4.3.6, 5.4.1.1, 11.4.9, 14
Taxes
3.6, 3.8.2.1, 7.3.6.4
Termination by the Contractor
4.3.10, 14.1
Termination by the Owner for Cause
4.3.10, 5.4.1.1, 14.2
Termination of the Architect
4.1.3
Termination of the Contractor
14.2.2
TERMINATION OR SUSPENSION OF THE CONTRACT
14
Tests and Inspections
3.1.3, 3.3.3, 4.2.2, 4.2.6, 4.2.9, 9.4.2, 9.8.3, 9.9.2, 9.10.1, 10.3.2,
11.4.1.1, 12.2.1, 13.5
TIME
8
Time, Delays and Extensions of
3.2.3, 4.3.1, 4.3.4, 4.3.7, 4.4.5, 5.2.3, 7.2.1, 7.3.1, 7.4.1, 8.3, 9.5.1,
9.7.1, 10.3.2, 10.6.1, 14.3.2
Time Limits
2.1.2, 2.2, 2.4, 3.2.1, 3.7.3, 3.10, 3.11, 3.12.5, 3.15.1, 4.2, 4.3,4.4, 4.5,
4.6, 5.2, 5.3, 5.4, 6.2.4, 7.3, 7.4, 8.2, 9.2, 9.3.1, 9.3.3, 9.4.1, 9.5, 9.6,
9.7, 9.8, 9.9, 9.10, 11.1.3, 11.4.1.5, 11.4.6, 11.4.10, 12.2, 13.5, 13.7, 14
Time Limits on Claims
4.3.2, 4.3.4, 4.3.8, 4.4, 4.5, 4.6
Title to Work
9.3.2, 9.3.3
UNCOVERING AND CORRECTION OF WORK
12
Uncovering of Work
12.1
Unforeseen Conditions
4.3.4, 8.3.1, 10.3
Unit Prices
4.3.9, 7.3.3.2
Use of Documents
1.1.1, 1.6, 2.2.5, 3.12.6, 5.3
Use of Site
3.13, 6.1.1, 6.2.1
Values, Schedule of
9.2, 9.3.1
Waiver of Claims by the Architect
13.4.2
Waiver of Claims by the Contractor
4.3.10, 9.10.5, 11.4.7, 13.4.2
Waiver of Claims by the Owner
4.3.10, 9.9.3, 9.10.3, 9.10.4, 11.4.3, 11.4.5, 11.4.7, 12.2.2.1, 13.4.2, 14.2.4
Waiver of Consequential Damages
4.3.10, 14.2.4
Waiver of Liens
9.10.2, 9.10.4
Waivers of Subrogation
6.1.1, 11.4.5, 11.4.7
Warranty
3.5, 4.2.9, 4.3.5.3, 9.3.3, 9.8.4, 9.9.1, 9.10.4, 12.2.2, 13.7.1.3
Weather Delays
4.3.7.2
Work, Definition of
1.1.3
Written Consent

         
AlA Document A201™- 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 09:17:38
on 12/14/2005 under Order No.1000154239_1 which expires on 1/2/2006, and is not
for resale.
    9  
 
       
User Notes:
    (2354565571 )

 



--------------------------------------------------------------------------------



 



1.6, 3.4.2, 3.12.8, 3.14.2, 4.1.2, 4.3.4, 4.6.4, 9.3.2, 9.8.5, 9.9.1, 9.10.2,
9.10.3, 11.4.1, 13.2, 13.4.2
Written Interpretations
4.2.11, 4.2.12, 4.3.6
Written Notice
2.3, 2.4, 3.3.1, 3.9, 3.12.9, 3.12.10, 4.3, 4.4.8, 4.6.5, 5.2.1, 8.2.2, 9.7,
9.10, 10.2.2, 10.3, 11.1.3, 11.4.6, 12.2.2, 12.2.4, 13.3, 14
Written Orders
1.1.1, 2.3, 3.9, 4.3.6, 7, 8.2.2, 11.4.9, 12.1, 12.2, 13.5.2, 14.3.1

         
AIA Document A201™- 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 09:17:38
on 12/14/2005 under Order No.1000154239_1 which expires on 1/2/2006, and is not
for resale.
    10  
 
       
User Notes:
    (2354565571 )

 



--------------------------------------------------------------------------------



 



ARTICLE 1 GENERAL PROVISIONS
§1.1 BASIC DEFINITIONS
§ 1.1.1 THE CONTRACT DOCUMENTS
The Contract Documents consist of the Agreement between Owner and Contractor
(hereinafter the Agreement), Conditions of the Contract (General, Supplementary
and other Conditions), Drawings, Specifications, Addenda issued prior to
execution of the Contract, other documents listed in the Agreement and
Modifications issued after execution of the Contract. A Modification is (1) a
written amendment to the Contract signed by both parties, (2) a Change Order,
(3) a Construction Change Directive or (4) a written order for a minor change in
the Work issued by the Architect. Unless specifically enumerated in the
Agreement, the Contract Documents do not include other documents such as bidding
requirements (advertisement or invitation to bid, Instructions to Bidders,
sample forms, the Contractor’s bid or portions of Addenda relating to bidding
requirements).
§ 1.1.2 THE CONTRACT
The Contract Documents form the Contract for Construction. The Contract
represents the entire and integrated agreement between the parties hereto and
supersedes prior negotiations, representations or agreements, either written or
oral. The Contract may be amended or modified only by a Modification. The
Contract Documents shall not be construed to create a contractual relationship
of any kind (1) between the Architect and Contractor, (2) between the Owner and
a Subcontractor or Sub-subcontractor, (3) between the Owner and Architect or
(4) between any persons or entities other than the Owner and Contractor. The
Architect shall, however, be entitled to performance and enforcement of
obligations under the Contract intended to facilitate performance of the
Architect’s duties.
§ 1.1.3 THE WORK
The term “Work” means the construction and services required by the Contract
Documents, whether completed or partially completed, and includes all other
labor, materials, equipment and services provided or to be provided by the
Contractor to fulfill the Contractor’s obligations. The Work may constitute the
whole or a part of the Project.
§ 1.1.4 THE PROJECT
The Project is the total construction of which the Work performed under the
Contract Documents may be the whole or a part and which may include construction
by the Owner or by separate contractors.
§ 1.1.5 THE DRAWINGS
The Drawings are the graphic and pictorial portions of the Contract Documents
showing the design, location and dimensions of the Work, generally including
plans, elevations, sections, details, schedules and diagrams.
§ 1.1.6 THE SPECIFICATIONS
The Specifications are that portion of the Contract Documents consisting of the
written requirements for materials, equipment, systems, standards and
workmanship for the Work, and performance of related services.
§ 1.1.7 THE PROJECT MANUAL
The Project Manual is a volume assembled for the Work which may include the
bidding requirements, sample forms, Conditions of the Contract and
Specifications.
§ 1.2 CORRELATION AND INTENT OF THE CONTRACT DOCUMENTS
§ 1.2.1 The intent of the Contract Documents is to include all items necessary
for the proper execution and completion of the Work by the Contractor. The
Contract Documents are complementary, and what is required by one shall be as
binding as if required by all; performance by the Contractor shall be required
only to the extent consistent with the Contract Documents and reasonably
inferable from them as being necessary to produce the indicated results.
§ 1.2.2 Organization of the Specifications into divisions, sections and
articles, and arrangement of Drawings shall not control the Contractor in
dividing the Work among Subcontractors or in establishing the extent of Work to
be performed by any trade.
§ 1.2.3 Unless otherwise stated in the Contract Documents, words which have
well-known technical or construction industry meanings are used in the Contract
Documents in accordance with such recognized meanings.

   
AlA Document A201™- 1997. Copyright ©1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 09:17:38
on 12/14/2005 under Order No.1000154239_1 which expires on 1/2/2006, and is not
for resale.
11
 
 

User Notes:   (2354565571)

 



--------------------------------------------------------------------------------



 



§ 1.2.3.1 In the event of conflicts or discrepancies among the Contract
Documents, interpretations shall be based on the following priorities:
.1      The Agreement.
.2      Addenda, with those of later date having precedence over those of
earlier date.
.3      The Supplementary General Conditions.
.4      The General Conditions.
.5      The Drawings and Specifications.
§ 1.2.3.2 In the event of any inconsistency in the Drawings or between the
Drawings and the Specifications, unless otherwise ordered in writing by the
Architect or the Owner, the Contractor shall, upon consultation with Owner,
perform such work as is reasonably necessary to accomplish the intent of the
Contract, and such work will be done at Cost of the work with no additional fee
to Owner. This provision shall apply only to inconsistencies in express
requirements of the Drawings and Specifications and not to interpretations by
the Owner or the Architect.
§1.3 CAPITALIZATION
§ 1.3.1 Terms capitalized in these General Conditions include those which are
(1) specifically defined, (2) the titles of numbered articles or (3) the titles
of other documents published by the American Institute of Architects.
§1.4 INTERPRETATION
§ 1.4.1 In the interest of brevity the Contract Documents frequently omit
modifying words such as “all” and “any” and articles such as “the” and “an,” but
the fact that a modifier or an article is absent from one statement and appears
in another is not intended to affect the interpretation of either statement.
§ 1.5 EXECUTION OF CONTRACT DOCUMENTS
§ 1.5.1 The Contract Documents shall be signed by the Owner and Contractor. If
either the Owner or Contractor or both do not sign all the Contract Documents,
the Architect shall identify such unsigned Documents upon request.
§ 1.5.2 Execution of the Contract by the Contractor is a representation that the
Contractor has visited the site, become generally familiar with local conditions
under which the Work is to be performed and correlated personal observations
with requirements of the Contract Documents.
§ 1.6 OWNERSHIP AND USE OF DRAWINGS, SPECIFICATIONS AND OTHER INSTRUMENTS OF
SERVICE
§ 1.6.1 The Drawings, Specifications and other documents, including those in
electronic form, prepared by the Architect and the Architect’s consultants are
Instruments of Service through which the Work to be executed by the Contractor
is described. The Contractor may retain one record set. Neither the Contractor
nor any Subcontractor, Sub-subcontractor or material or equipment supplier shall
own or claim a copyright in the Drawings, Specifications and other documents
prepared by the Architect or the Architect’s consultants, and unless otherwise
indicated the Architect and the Architect’s consultants shall be deemed the
authors of them and will retain all common law, statutory and other reserved
rights, in addition to the copyrights. All copies of Instruments of Service,
except the Contractor’s record set, shall be returned or suitably accounted for
to the Architect, on request, upon completion of the Work. The Drawings,
Specifications and other documents prepared by the Architect and the Architect’s
consultants, and copies thereof furnished to the Contractor, are for use solely
with respect to this Project. They are not to be used by the Contractor or any
Subcontractor, Sub-subcontractor or material or equipment supplier on other
projects or for additions to this Project outside the scope of the Work without
the specific written consent of the Owner, Architect and the Architect’s
consultants. The Contractor, Subcontractors, Sub-subcontractors and material or
equipment suppliers are authorized to use and reproduce applicable portions of
the Drawings, Specifications and other documents prepared by the Architect and
the Architect’s consultants appropriate to and for use in the execution of their
Work under the Contract Documents. All copies made under this authorization
shall bear the statutory copyright notice, if any, shown on the Drawings,
Specifications and other documents prepared by the Architect and the Architect’s
consultants. Submittal or distribution to meet official regulatory requirements
or for other purposes in connection with this Project is not to be construed as
publication in derogation of the Architect’s or Architect’s consultants’
copyrights or other reserved rights.

   
AlA Document A201™- 1997. Copyright ©1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING This AIA® Document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 09:17:38
on 12/14/2005 under Order No.1000154239_1 which expires on 1/2/2006, and is not
for resale.
12
 
 

User Notes:   (2354565571)

 



--------------------------------------------------------------------------------



 



ARTICLE 2 OWNER
§ 2.1 GENERAL
§ 2.1.1 The Owner is the person or entity identified as such in the Agreement
and is referred to throughout the Contract Documents as if singular in number.
The Owner shall designate in writing a representative who shall have express
authority to bind the Owner with respect to all matters requiring the Owner’s
approval or authorization. Except as otherwise provided in Section 4.2.1, the
Architect does not have such authority. The term “Owner” means the Owner or the
Owner’s authorized representative.
§ 2.1.2 The Owner shall furnish to the Contractor within fifteen days after
receipt of a written request, information necessary and relevant for the
Contractor to evaluate, give notice of or enforce mechanic’s lien rights. Such
information shall include a correct statement of the record legal title to the
property on which the Project is located, usually referred to as the site, and
the Owner’s interest therein.
§ 2.2 INFORMATION AND SERVICES REQUIRED OF THE OWNER
§ 2.2.1 The Owner shall, at the written request of the Contractor, prior to
commencement of the Work and thereafter, furnish to the Contractor reasonable
evidence that financial arrangements have been made to fulfill the Owner’s
obligations under the Contract. Furnishing of such evidence shall be a condition
precedent to commencement or continuation of the Work. After such evidence has
been furnished, the Owner shall not materially vary such financial arrangements
without prior notice to the Contractor.
§ 2.2.2 Except for permits and fees, including those required under
Section 3.7.1, which are the responsibility of the Contractor under the Contract
Documents, the Owner shall secure and pay for necessary approvals, easements,
assessments and charges required for construction, use or occupancy of permanent
structures or for permanent changes in existing facilities.
§ 2.2.3 The Owner shall furnish surveys describing physical characteristics,
legal limitations and utility locations for the site of the Project, and a legal
description of the site. The Contractor shall be entitled to rely on the
accuracy of information furnished by the Owner but shall exercise proper
precautions relating to the safe performance of the Work.
§ 2.2.4 Information or services required of the Owner by the Contract Documents
shall be furnished by the Owner with reasonable promptness. Any other
information or services relevant to the Contractor’s performance of the Work
under the Owner’s control shall be furnished by the Owner after receipt from the
Contractor of a written request for such information or services.
§ 2.2.5 Unless otherwise provided in the Contract Documents, the Contractor will
be furnished, free of charge, such copies of Drawings and Project Manuals as are
reasonably necessary for execution of the Work.
§ 2.3 OWNER’S RIGHT TO STOP THE WORK
§ 2.3.1 If the Contractor fails to correct Work which is not in accordance with
the requirements of the Contract Documents as required by Section 12.2 or
persistently fails to carry out Work in accordance with the Contract Documents,
the Owner may issue a written order to the Contractor to stop the Work, or any
portion thereof, until the cause for such order has been eliminated; however,
the right of the Owner to stop the Work shall not give rise to a duty on the
part of the Owner to exercise this right for the benefit of the Contractor or
any other person or entity, except to the extent required by Section 6.1.3.
§ 2.4 OWNER’S RIGHT TO CARRY OUT THE WORK
§ 2.4.1 If the Contractor defaults or neglects to carry out the Work in
accordance with the Contract Documents and fails within a seven-day period after
receipt of written notice from the Owner to commence and continue correction of
such default or neglect with diligence and promptness, the Owner may after such
seven-day period give the Contractor a second written notice to correct such
deficiencies within a three-day period. If the Contractor within such three-day
period after receipt of such second notice fails to commence and continue to
correct any deficiencies, the Owner may, without prejudice to other remedies the
Owner may have, correct such deficiencies. In such case an appropriate Change
Order shall be issued deducting from payments then or thereafter due the
Contractor the reasonable cost of correcting such deficiencies, including
Owner’s expenses and compensation for the Architect’s additional services made
necessary by such default, neglect or failure. Such action by the Owner and
amounts

   
AlA Document A201™- 1997. Copyright ©1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 09:17:38
on 12/14/2005 under Order No.1000154239_1 which expires on 1/2/2006, and is not
for resale.
13
 
 

User Notes:   (2354565571)

 



--------------------------------------------------------------------------------



 



charged to the Contractor are both subject to prior approval of the Architect.
If payments then or thereafter due the Contractor are not sufficient to cover
such amounts, the Contractor shall pay the difference to the Owner.
ARTICLES 3 CONTRACTOR
§ 3.1 GENERAL
§ 3.1.1 The Contractor is the person or entity identified as such in the
Agreement and is referred to throughout the Contract Documents as if singular in
number. The term “Contractor” means the Contractor or the Contractor’s
authorized representative.
§ 3.1.2 The Contractor shall perform the Work in accordance with the Contract
Documents.
§ 3.1.3 The Contractor shall not be relieved of obligations to perform the Work
in accordance with the Contract Documents either by activities or duties of the
Architect in the Architect’s administration of the Contract, or by tests,
inspections or approvals required or performed by persons other than the
Contractor.
§ 3.2 REVIEW OF CONTRACT DOCUMENTS AND FIELD CONDITIONS BY CONTRACTOR
§ 3.2.1 Since the Contract Documents are complementary, before starting each
portion of the Work, the Contractor shall carefully study and compare the
various Drawings and other Contract Documents relative to that portion of the
Work, as well as the information furnished by the Owner pursuant to
Section 2.2.3, shall take field measurements of any existing conditions related
to that portion of the Work and shall observe any conditions at the site
affecting it. These obligations are for the purpose of facilitating construction
by the Contractor and are not for the purpose of discovering errors, omissions,
or inconsistencies in the Contract Documents; however, any errors,
inconsistencies or omissions discovered by the Contractor shall be reported
promptly to the Architect as a request for information in such form as the
Architect may require.
§ 3.2.2 Any design errors or omissions noted by the Contractor during this
review shall be reported promptly to the Architect, but it is recognized that
the Contractor’s review is made in the Contractor’s capacity as a contractor and
not as a licensed design professional unless otherwise specifically provided in
the Contract Documents. The Contractor is not required to ascertain that the
Contract Documents are in accordance with applicable laws, statutes, ordinances,
building codes, and rules and regulations, but any nonconformity discovered by
or made known to the Contractor shall be reported promptly to the Architect.
§ 3.2.3 If the Contractor believes that additional cost or time is involved
because of clarifications or instructions issued by the Architect in response to
the Contractor’s notices or requests for information pursuant to Sections 3.2.1
and 3.2.2, the Contractor shall make Claims as provided in Sections 4.3.6 and
4.3.7. If the Contractor fails to perform the obligations of Sections 3.2.1 and
3.2.2, the Contractor shall pay such costs and damages to the Owner as would
have been avoided if the Contractor had performed such obligations. The
Contractor shall not be liable to the Owner or Architect for damages resulting
from errors, inconsistencies or omissions in the Contract Documents or for
differences between field measurements or conditions and the Contract Documents
unless the Contractor recognized such error, inconsistency, omission or
difference and knowingly failed to report it to the Architect.
§ 3.2.4 The provisions of this section 3.2 are subject to the provisions of
Section 2.1 of the Agreement.
§ 3.3 SUPERVISION AND CONSTRUCTION PROCEDURES
§ 3.3.1 The Contractor shall supervise and direct the Work, using the
Contractor’s best skill and attention. The Contractor shall be solely
responsible for and have control over construction means, methods, techniques,
sequences and procedures and for coordinating all portions of the Work under the
Contract, unless the Contract Documents give other specific instructions
concerning these matters. If the Contract Documents give specific instructions
concerning construction means, methods, techniques, sequences or procedures, the
Contractor shall evaluate the jobsite safety thereof and, except as stated
below, shall be fully and solely responsible for the jobsite safety of such
means, methods, techniques, sequences or procedures. If the Contractor
determines that such means, methods, techniques, sequences or procedures may not
be safe, the Contractor shall give timely written notice to the Owner and
Architect and shall not proceed with that portion of the Work without further
written instructions from the Architect. If the Contractor is then instructed to
proceed with the required means, methods, techniques, sequences or procedures
without acceptance of changes proposed by the Contractor, the Owner shall be
solely responsible for any resulting loss or damage.

   
AlA Document A201™- 1997. Copyright ©1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 09:17:38
on 12/14/2005 under Order No.1000154239_1 which expires on 1/2/2006, and is not
for resale.
14
 
 

User Notes:   (2354565571)     

 



--------------------------------------------------------------------------------



 



§ 3.3.2 The Contractor shall be responsible to the Owner for acts and omissions
of the Contractor’s employees, Subcontractors and their agents and employees,
and other persons or entities performing portions of the Work for or on behalf
of the Contractor or any of its Subcontractors.Subcontractors. directly or
indirectly.
§ 3.3.3 The Contractor shall be responsible for inspection of portions of Work
already performed to determine that such portions are in proper condition to
receive subsequent Work.
§ 3.4 LABOR AND MATERIALS
§ 3.4.1 Unless otherwise provided in the Contract Documents, the Contractor
shall provide and pay for labor, materials, equipment, tools, construction
equipment and machinery, water, heat, utilities, transportation, and other
facilities and services necessary for proper execution and completion of the
Work, whether temporary or permanent and whether or not incorporated or to be
incorporated in the Work.
§ 3.4.2 The Contractor may make substitutions only with the consent of the
Owner, after evaluation by the Architect and in accordance with a Change Order.
§ 3.4.3 The Contractor shall enforce strict discipline and good order among the
Contractor’s employees and other persons carrying out the Contract. The
Contractor shall not permit employment of unfit persons or persons not skilled
in tasks assigned to them.
§ 3.5 WARRANTY
§ 3.5.1 The Contractor warrants to the Owner and Architect that materials and
equipment furnished under the Contract will be of good quality and new unless
otherwise required or permitted by the Contract Documents, that the Work will be
free from defects not inherent in the quality required or permitted, and that
the Work will conform to the requirements of the Contract Documents. Work not
conforming to these requirements, including substitutions not properly approved
and authorized, may be considered defective. The Contractor’s warranty excludes
remedy for damage or defect caused by abuse, modifications not executed by the
Contractor, improper or insufficient maintenance, improper operation, or normal
wear and tear and normal usage. If required by the Architect, the Contractor
shall furnish satisfactory evidence as to the kind and quality of materials and
equipment.
§ 3.6 TAXES
§ 3.6.1 The Contractor shall pay sales, consumer, use and similar taxes for the
Work provided by the Contractor which are legally enacted when bids are received
or negotiations concluded, whether or not yet effective or merely scheduled to
go into effect.
§ 3.7 PERMITS, FEES AND NOTICES
§ 3.7.1 Unless otherwise provided in the Contract Documents, the Contractor
shall secure and pay for the building permit and other permits and governmental
fees, licenses and inspections necessary for proper execution and completion of
the Work which are customarily secured after execution of the Contract and which
are legally required when bids are received or negotiations concluded.
§ 3.7.2 The Contractor shall comply with and give notices required by laws,
ordinances, rules, regulations and lawful orders of public authorities
applicable to performance of the Work.
§ 3.7.3 It is not the Contractor’s responsibility to ascertain that the Contract
Documents are in accordance with applicable laws, statutes, ordinances, building
codes, and rules and regulations. However, if the Contractor observes that
portions of the Contract Documents are at variance therewith, the Contractor
shall promptly notify the Architect and Owner in writing, and necessary changes
shall be accomplished by appropriate Modification.
§ 3.7.4 If the Contractor performs Work knowing it to be contrary to laws,
statutes, ordinances, building codes, and rules and regulations without such
notice to the Architect and Owner, the Contractor shall assume appropriate
responsibility for such Work and shall bear the costs attributable to
correction.
§ 3.8 ALLOWANCES
§ 3.8.1 The Contractor shall include in the Contract Sum all allowances stated
in the Contract Documents. Items covered by allowances shall be supplied for
such amounts and by such persons or entities as the Owner may direct,

   
AlA Document A201™- 1997. Copyright ©1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 09:17:38
on 12/14/2005 under Order No.1000154239_1 which expires on 1/2/2006, and is not
for resale.
15
 
 

User Notes:   (2354565571)

 



--------------------------------------------------------------------------------



 



but the Contractor shall not be required to employ persons or entities to whom
the Contractor has reasonable objection.
§ 3.8.2 Unless otherwise provided in the Contract Documents:

  .1   allowances shall cover the cost to the Contractor of materials and
equipment delivered at the site and all required taxes, less applicable trade
discounts;     .2   Contractor’s costs for unloading and handling at the site,
labor, installation costs, overhead, profit and other expenses contemplated for
stated allowance amounts shall be included in the Contract Sum but not in the
allowances;     .3   whenever costs are more than or less than allowances, the
Contract Sum shall be adjusted accordingly by Change Order. The amount of the
Change Order shall reflect (1) the difference between actual costs and the
allowances under Section 3.8.2.1 and (2) changes in Contractor’s costs under
Section 3.8.2.2.

§ 3.8.3 Materials and equipment under an allowance shall be selected by the
Owner in sufficient time to avoid delay in the Work.
§ 3.9 SUPERINTENDENT
§ 3.9.1 The Contractor shall employ a competent superintendent and necessary
assistants who shall be in attendance at the Project site during performance of
the Work. The superintendent shall represent the Contractor, and communications
given to the superintendent shall be as binding as if given to the Contractor.
Important communications shall be confirmed in writing. Other communications
shall be similarly confirmed on written request in each case.
§ 3.10 CONTRACTOR’S CONSTRUCTION SCHEDULES
§ 3.10.1 The Contractor, promptly after being awarded the Contract, shall
prepare and submit for the Owner’s and Architect’s information a Contractor’s
construction schedule for the Work. The schedule shall not exceed time limits
current under the Contract Documents, shall be revised at appropriate intervals
as required by the conditions of the Work and Project, shall be related to the
entire Project to the extent required by the Contract Documents, and shall
provide for expeditious and practicable execution of the Work.
§ 3.10.2 The Contractor shall prepare and keep current, for the Architect’s
approval, a schedule of submittals which is coordinated with the Contractor’s
construction schedule and allows the Architect reasonable time to review
submittals.
§ 3.10.3 The Contractor shall perform the Work in general accordance with the
most recent schedules submitted to the Owner and Architect.
§ 3.11 DOCUMENTS AND SAMPLES AT THE SITE
§ 3.11.1 The Contractor shall maintain at the site for the Owner one record copy
of the Drawings, Specifications, Addenda, Change Orders and other Modifications,
in good order and marked currently to record field changes and selections made
during construction, and one record copy of approved Shop Drawings, Product
Data, Samples and similar required submittals. These shall be available to the
Architect and shall be delivered to the Architect for submittal to the Owner
upon completion of the Work.
§ 3.12 SHOP DRAWINGS, PRODUCT DATA AND SAMPLES
§ 3.12.1 Shop Drawings are drawings, diagrams, schedules and other data
specially prepared for the Work by the Contractor or a Subcontractor,
Sub-subcontractor, manufacturer, supplier or distributor to illustrate some
portion of the Work.
§ 3.12.2 Product Data are illustrations, standard schedules, performance charts,
instructions, brochures, diagrams and other information furnished by the
Contractor to illustrate materials or equipment for some portion of the Work.
§ 3.12.3 Samples are physical examples which illustrate materials, equipment or
workmanship and establish standards by which the Work will be judged.

         
AlA Document A201™ — 1997. Copyright ©1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 09:17:38
on 12/14/2005 under Order No.1 000154239_1 which expires on 1/2/2006, and is not
for resale.
    16  

         
User Notes:
    (2354565571 )

 



--------------------------------------------------------------------------------



 



§ 3.12.4 Shop Drawings, Product Data, Samples and similar submittals are not
Contract Documents. The purpose of their submittal is to demonstrate for those
portions of the Work for which submittals are required by the Contract Documents
the way by which the Contractor proposes to conform to the information given and
the design concept expressed in the Contract Documents. Review by the Architect
is subject to the limitations of Section 4.2.7. Informational submittals upon
which the Architect is not expected to take responsive action may be so
identified in the Contract Documents. Submittals which are not required by the
Contract Documents may be returned by the Architect without action.
§ 3.12.5 The Contractor shall review for compliance with the Contract Documents,
approve and submit to the Architect Shop Drawings, Product Data, Samples and
similar submittals required by the Contract Documents with reasonable promptness
and in such sequence as to cause no delay in the Work or in the activities of
the Owner or of separate contractors. Submittals which are not marked as
reviewed for compliance with the Contract Documents and approved by the
Contractor may be returned by the Architect without action.
§ 3.12.6 By approving and submitting Shop Drawings, Product Data, Samples and
similar submittals, the Contractor represents that the Contractor has determined
and verified materials, field measurements and field construction criteria
related thereto, or will do so, thereto and has checked and coordinated the
information contained within such submittals with the requirements of the Work
and of the Contract Documents.
§ 3.12.7 The Contractor shall perform no portion of the Work for which the
Contract Documents require submittal and review of Shop Drawings, Product Data,
Samples or similar submittals until the respective submittal has been approved
by the Architect.
§ 3.12.8 The Work shall be in accordance with approved submittals except that
the Contractor shall not be relieved of responsibility for deviations from
requirements of the Contract Documents by the Architect’s approval of Shop
Drawings, Product Data, Samples or similar submittals unless the Contractor has
specifically informed the Architect in writing of such deviation at the time of
submittal and (1) the Architect has given written approval to the specific
deviation as a minor change in the Work, or (2) a Change Order or Construction
Change Directive has been issued authorizing the deviation. The Contractor shall
not be relieved of responsibility for errors or omissions in Shop Drawings,
Product Data, Samples or similar submittals by the Architect’s approval thereof.
§ 3.12.9 The Contractor shall direct specific attention, in writing or on
resubmitted Shop Drawings, Product Data, Samples or similar submittals, to
revisions other than those requested by the Architect on previous submittals. In
the absence of such written notice the Architect’s approval of a resubmission
shall not apply to such revisions.
§ 3.12.10 The Contractor shall not be required to provide professional services
which constitute the practice of architecture or engineering unless such
services are specifically required by the Contract Documents for a portion of
the Work or unless the Contractor needs to provide such services in order to
carry out the Contractor’s responsibilities for construction means, methods,
techniques, sequences and procedures. The Contractor shall not be required to
provide professional services in violation of applicable law. If professional
design services or certifications by a design professional related to systems,
materials or equipment are specifically required of the Contractor by the
Contract Documents, the Owner and the Architect will specify all performance and
design criteria that such services must satisfy. The Contractor shall cause such
services or certifications to be provided by a properly licensed design
professional, whose signature and seal shall appear on all drawings,
calculations, specifications, certifications, Shop Drawings and other submittals
prepared by such professional. Shop Drawings and other submittals related to the
Work designed or certified by such professional, if prepared by others, shall
bear such professional’s written approval when submitted to the Architect. The
Owner and the Architect shall be entitled to rely upon the adequacy, accuracy
and completeness of the services, certifications or approvals performed by such
design professionals, provided the Owner and Architect have specified to the
Contractor all performance and design criteria that such services must satisfy.
Pursuant to this Section 3.12.10, the Architect will review, approve or take
other appropriate action on submittals only for the limited purpose of checking
for conformance with information given and the design concept expressed in the
Contract Documents. The Contractor shall not be responsible for the adequacy of
the performance or design criteria required by the Contract Documents.
§ 3.13 USE OF SITE
§ 3.13.1 The Contractor shall confine operations at the site to areas permitted
by law, ordinances, permits and the Contract Documents and shall not
unreasonably encumber the site with materials or equipment.

         
AlA Document A201™ — 1997. Copyright ©1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 09:17:38
on 12/14/2005 under Order No.1 000154239_1 which expires on 1/2/2006, and is not
for resale.
    17  

         
User Notes:
    (2354565571 )

 



--------------------------------------------------------------------------------



 



§ 3.14 CUTTING AND PATCHING
§ 3.14.1 The Contractor shall be responsible for cutting, fitting or patching
required to complete the Work or to make its parts fit together properly.
§ 3.14.2 The Contractor shall not damage or endanger a portion of the Work or
fully or partially completed construction of the Owner or separate contractors
by cutting, patching or otherwise altering such construction, or by excavation.
The Contractor shall not cut or otherwise alter such construction by the Owner
or a separate contractor except with written consent of the Owner and of such
separate contractor; such consent shall not be unreasonably withheld. The
Contractor shall not unreasonably withhold from the Owner or a separate
contractor the Contractor’s consent to cutting or otherwise altering the Work.
§ 3.15 CLEANING UP
§ 3.15.1 The Contractor shall keep the premises and surrounding area free from
accumulation of waste materials or rubbish caused by operations under the
Contract. At completion of the Work, the Contractor shall remove from and about
the Project waste materials, rubbish, the Contractor’s tools, construction
equipment, machinery and surplus materials.
§ 3.15.2 If the Contractor fails to clean up as provided in the Contract
Documents, the Owner may do so and the cost thereof shall be charged to the
Contractor.
§3.16 ACCESS TO WORK
§ 3.16.1 The Contractor shall provide the Owner and Architect access to the Work
in preparation and progress wherever located.
§ 3.17 ROYALTIES, PATENTS AND COPYRIGHTS
§ 3.17.1 The Contractor shall pay all royalties and license fees. The Contractor
shall defend suits or claims for infringement of copyrights and patent rights
and shall hold the Owner and Architect harmless from loss on account thereof,
but shall not be responsible for such defense or loss when a particular design,
process or product of a particular manufacturer or manufacturers is required by
the Contract Documents or where the copyright violations are contained in
Drawings, Specifications or other documents prepared by the Owner or Architect.
However, if the Contractor has reason to believe that the required design,
process or product is an infringement of a copyright or a patent, the Contractor
shall be responsible for such loss unless such information is promptly furnished
to the Architect.
§ 3.18 INDEMNIFICATION
§ 3.18.1 To the fullest extent permitted by law and to the extent claims,
damages, losses or expenses are not covered by Project Management Protective
Liability insurance purchased by the Contractor in accordance with Section 11.3,
the Contractor shall indemnify and hold harmless the Owner, Architect,
Architect’s consultants, and agents and employees of any of themthe Owner, from
and against claims, damages, losses and expenses, including but not limited to
attorneys’ fees, arising out of or resulting from performance of the Work,
provided that such claim, damage, loss or expense is attributable to bodily
injury, sickness, disease or death, or to injury to or destruction of tangible
property (other than the Work itself), but only to the extent caused by the
negligent or intentional acts or omissions of the Contractor, a Subcontractor,
anyone directly or indirectly employed by them or anyone for whose acts they may
be liable, regardless of whether or not such claim, damage, loss or expense is
caused in part by a party indemnified hereunder. Such obligation shall not be
construed to negate, abridge, or reduce other rights or obligations of indemnity
which would otherwise exist as to a party or person described in this
Section 3.18. The foregoing provisions of this paragraph to contrary
notwithstanding, the Contractor’s liability to indemnify the Owner as set forth
herein shall: .1 be limited to $10 million dollars per occurrence, which the
Owner and Contractor agree is reasonable given the size of this Project and the
amount of general liability coverage maintained by the Contractor, including
umbrella coverage; .2 be limited to the acts, omissions or defaults of the
Contractor, any of the Contractor’s subcontractors, sub-subcontractors,
materialmen, or agents of any tier or their respective employees, or of the
Owner, or the Owner’s officers, directors, agents or employees; provided,
however, that such indemnification shall not include claims of. or damages
resulting from, gross negligence, or willful, wanton or intentional misconduct
of the Owner, or the Owner’s officers, directors, agents or employees, or for
statutory violation or punitive damages, accept and to the extent the statutory
violation or punitive damages are caused by or result from the acts or omissions
of the Contractor or any of the Contractor’s subcontractors, sub-subcontractors,
materialmen,

         
AlA Document A201™ — 1997. Copyright ©1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 09:17:38
on 12/14/2005 under Order No.1 000154239_1 which expires on 1/2/2006, and is not
for resale.
    18  

         
User Notes:
    (2354565571 )

 



--------------------------------------------------------------------------------



 



or agents of any tier or their respective employees. The preceding provisions
have been added specifically to memorialize the Owner and the Contractor’s
intent that the provisions of this section 3.18.1 shall be fully enforceable in
accordance with the provisions of Section 725.06. Florida Statutes.
§ 3.18.2 In claims against any person or entity indemnified under this
Section 3.18 by an employee of the Contractor, a Subcontractor, anyone directly
or indirectly employed by them or anyone for whose acts they may be liable, the
indemnification obligation under Section 3.18.1 shall not be limited by a
limitation on amount or type of damages, compensation or benefits payable by or
for the Contractor or a Subcontractor under workers’ compensation acts,
disability benefit acts or other employee benefit acts.
ARTICLE 4 ADMINISTRATION OF THE CONTRACT
§ 4.1 ARCHITECT
§ 4.1.1 The Architect is the person lawfully licensed to practice architecture
or an entity lawfully practicing architecture identified as such in the
Agreement and is referred to throughout the Contract Documents as if singular in
number. The term “Architect” means the Architect or the Architect’s authorized
representative.
§ 4.1.2 Duties, responsibilities and limitations of authority of the Architect
as set forth in the Contract Documents shall not be restricted, modified or
extended without written consent of the Owner, Contractor and Architect. Consent
shall not be unreasonably withheld.
§ 4.1.3 If the employment of the Architect is terminated, the Owner shall employ
a new Architect against whom the Contractor has no reasonable objection and
whose status under the Contract Documents shall be that of the former Architect.
§ 4.2 ARCHITECT’S ADMINISTRATION OF THE CONTRACT
§ 4.2.1 The Architect will provide administration of the Contract as described
in the Contract Documents, and will be an Owner’s representative (1) during
construction, (2) until final payment is due and (3) with the Owner’s
concurrence, from time to time during the one-year period for correction of Work
described in Section 12.2. The Architect will have authority to act on behalf of
the Owner only to the extent provided in the Contract Documents, unless
otherwise modified in writing in accordance with other provisions of the
Contract.
§ 4.2.2 The Architect, as a representative of the Owner, will visit the site at
intervals appropriate to the stage of the Contractor’s operations (1) to become
generally familiar with and to keep the Owner informed about the progress and
quality of the portion of the Work completed, (2) to endeavor to guard the Owner
against defects and deficiencies in the Work, and (3) to determine in general if
the Work is being performed in a manner indicating that the Work, when fully
completed, will be in accordance with the Contract Documents. However, the
Architect will not be required to make exhaustive or continuous on-site
inspections to check the quality or quantity of the Work. The Architect will
neither have control over or charge of, nor be responsible for, the construction
means, methods, techniques, sequences or procedures, or for the safety
precautions and programs in connection with the Work, since these are solely the
Contractor’s rights and responsibilities under the Contract Documents, except as
provided in Section 3.3.1.
§ 4.2.3 The Architect will not be responsible for the Contractor’s failure to
perform the Work in accordance with the requirements of the Contract Documents.
The Architect will not have control over or charge of and will not be
responsible for acts or omissions of the Contractor, Subcontractors, or their
agents or employees, or any other persons or entities performing portions of the
Work.
§ 4.2.4 Communications Facilitating Contract Administration. Except as otherwise
provided in the Contract Documents or when direct communications have been
specially authorized, the Owner and Contractor shall endeavor to communicate
with each other through the Architect about matters arising out of or relating
to the Contract. Communications by and with the Architect’s consultants shall be
through the Architect. Communications by and with Subcontractors and material
suppliers shall be through the Contractor. Communications by and with separate
contractors shall be through the Owner.
§ 4.2.5 Based on the Architect’s evaluations of the Contractor’s Applications
for Payment, the Architect will review and certify the amounts due the
Contractor and will issue Certificates for Payment in such amounts.

         
AlA Document A201™ — 1997. Copyright ©1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 09:17:38
on 12/14/2005 under Order No.1000154239_1 which expires on 1/2/2006, and is not
for resale.
    19  

         
User Notes:
    (2354565571 )

 



--------------------------------------------------------------------------------



 



§ 4.2.6 The Architect will have authority to reject Work that does not conform
to the Contract Documents. Whenever the Architect considers it necessary or
advisable, the Architect will have authority to require inspection or testing of
the Work in accordance with Sections 13.5.2 and 13.5.3, whether or not such Work
is fabricated, installed or completed. However, neither this authority of the
Architect nor a decision made in good faith either to exercise or not to
exercise such authority shall give rise to a duty or responsibility of the
Architect to the Contractor, Subcontractors, material and equipment suppliers,
their agents or employees, or other persons or entities performing portions of
the Work.
§ 4.2.7 The Architect will review and approve or take other appropriate action
upon the Contractor’s submittals such as Shop Drawings, Product Data and
Samples, but only for the limited purpose of checking for conformance with
information given and the design concept expressed in the Contract Documents.
The Architect’s action will be taken with such reasonable promptness as to cause
no delay in the Work or in the activities of the Owner, Contractor or separate
contractors, while allowing sufficient time in the Architect’s professional
judgment to permit adequate review. Review of such submittals is not conducted
for the purpose of determining the accuracy and completeness of other details
such as dimensions and quantities, or for substantiating instructions for
installation or performance of equipment or systems, all of which remain the
responsibility of the Contractor as required by the Contract Documents. The
Architect’s review of the Contractor’s submittals shall not relieve the
Contractor of the obligations under Sections 3.3, 3.5 and 3.12. The Architect’s
review shall not constitute approval of safety precautions or, unless otherwise
specifically stated by the Architect, of any construction means, methods,
techniques, sequences or procedures. The Architect’s approval of a specific item
shall not indicate approval of an assembly of which the item is a component.
§ 4.2.8 The Architect will prepare Change Orders and Construction Change
Directives, and may authorize minor changes in the Work as provided in
Section 7.4.
§ 4.2.9 The Architect will conduct inspections to determine the date or dates of
Substantial Completion and the date of final completion, will receive and
forward to the Owner, for the Owner’s review and records, written warranties and
related documents required by the Contract and assembled by the Contractor, and
will issue a final Certificate for Payment upon compliance with the requirements
of the Contract Documents.
§ 4.2.10 If the Owner and Architect agree, the Architect will provide one or
more project representatives to assist in carrying out the Architect’s
responsibilities at the site. The duties, responsibilities and limitations of
authority of such project representatives shall be as set forth in an exhibit to
be incorporated in the Contract Documents.
§ 4.2.11 The Architect will interpret and decide matters concerning performance
under and requirements of, the Contract Documents on written request of either
the Owner or Contractor. The Architect’s response to such requests will be made
in writing within any time limits agreed upon or otherwise with reasonable
promptness. If no agreement is made concerning the time within which
interpretations required of the Architect shall be furnished in compliance with
this Section 4.2, then delay shall not be recognized on account of failure by
the Architect to furnish such interpretations until 15 days after written
request is made for them.
§ 4.2.12 Interpretations and decisions of the Architect will be consistent with
the intent of and reasonably inferable from the Contract Documents and will be
in writing or in the form of drawings. When making such interpretations and
initial decisions, the Architect will endeavor to secure faithful performance by
both Owner and Contractor, will not show partiality to either and will not be
liable for results of interpretations or decisions so rendered in good faith.
§ 4.2.13 The Architect’s decisions on matters relating to aesthetic effect will
be final if consistent with the intent expressed in the Contract Documents.
§ 4.3 CLAIMS AND DISPUTES
§ 4.3.1 Definition. A Claim is a demand or assertion by one of the parties
seeking, as a matter of right, adjustment or interpretation of Contract terms,
payment of money, extension of time or other relief with respect to the terms of
the Contract. The term “Claim” also includes other disputes and matters in
question between the Owner and Contractor arising out of or relating to the
Contract. Claims must be initiated by written notice. The responsibility to
substantiate Claims shall rest with the party making the Claim.

         
AlA Document A201™ — 1997. Copyright ©1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 09:17:38
on 12/14/2005 under Order No.1 000154239_1 which expires on 1/2/2006, and is not
for resale.
    20  

         
User Notes:
    (2354565571 )

 



--------------------------------------------------------------------------------



 



§ 4.3.2 Time Limits on Claims. Claims by either party must be initiated within
21 days after occurrence of the event giving rise to such Claim or within
21 days after the claimant first recognizes the condition giving rise to the
Claim, whichever is later. Claims must be initiated by written notice to the
Architect and the other party.
§ 4.3.3 Continuing Contract Performance. Pending final resolution of a Claim
except as otherwise agreed in writing or as provided in Section 9.7.1 and
Article 14, the Contractor shall proceed diligently with performance of the
Contract and the Owner shall continue to make payments in accordance with the
Contract Documents.
§ 4.3.4 Claims for Concealed or Unknown Conditions. If conditions are
encountered at the site which are (1) subsurface or otherwise concealed physical
conditions which differ materially from those indicated in the Contract
Documents or (2) unknown physical conditions of an unusual nature, which differ
materially from those ordinarily found to exist and generally recognized as
inherent in construction activities of the character provided for in the
Contract Documents, then notice by the observing party shall be given to the
other party promptly before conditions are disturbed and in no event later than
21 days after first observance of the conditions. The Architect will promptly
investigate such conditions and, if they differ materially and cause an increase
or decrease in the Contractor’s cost of, or time required for, performance of
any part of the Work, will recommend an equitable adjustment in the Contract Sum
or Contract Time, or both. If the Architect determines that the conditions at
the site are not materially different from those indicated in the Contract
Documents and that no change in the terms of the Contract is justified, the
Architect shall so notify the Owner and Contractor in writing, stating the
reasons. Claims by either party in opposition to such determination must be made
within 21 days after the Architect has given notice of the decision. If the
conditions encountered are materially different, the Contract Sum and Contract
Time shall be equitably adjusted, but if the Owner and Contractor cannot agree
on an adjustment in the Contract Sum or Contract Time, the adjustment shall be
referred to the Architect for initial determination, subject to further
proceedings pursuant to Section 4.4.
§ 4.3.5 Claims for Additional Cost. If the Contractor wishes to make Claim for
an increase in the Contract Sum, written notice as provided herein shall be
given before proceeding to execute the Work. Prior notice is not required for
Claims relating to an emergency endangering life or property arising under
Section 10.6.
§ 4.3.6 If the Contractor believes additional cost is involved for reasons
including but not limited to (1) a written interpretation from the Architect,
(2) an order by the Owner to stop the Work where the Contractor was not at
fault, (3) a written order for a minor change in the Work issued by the
Architect, (4) failure of payment by the Owner, (5) termination of the Contract
by the Owner, (6) Owner’s suspension or (7) other reasonable grounds, Claim
shall be filed in accordance with this Section 4.3.
§ 4.3.7 Claims for Additional Time
§ 4.3.7.1 If the Contractor wishes to make Claim for an increase in the Contract
Time, written notice as provided herein shall be given. The Contractor’s Claim
shall include an estimate of cost and of probable effect of delay on progress of
the Work. In the case of a continuing delay only one Claim is necessary.
§ 4.3.7.2 If adverse weather conditions are the basis for a Claim for additional
time, such Claim shall be documented by data substantiating that weather
conditions were abnormal for the period of time, could not have been reasonably
anticipated and had an adverse effect on the scheduled construction.
§ 4.3.8 Injury or Damage to Person or Property. If either party to the Contract
suffers injury or damage to person or property because of an act or omission of
the other party, or of others for whose acts such party is legally responsible,
written notice of such injury or damage, whether or not insured, shall be given
to the other party within a reasonable time not exceeding 21 days after
discovery. The notice shall provide sufficient detail to enable the other party
to investigate the matter.
§ 4.3.9 If unit prices are stated in the Contract Documents or subsequently
agreed upon, and if quantities originally contemplated are materially changed in
a proposed Change Order or Construction Change Directive so that application of
such unit prices to quantities of Work proposed will cause substantial inequity
to the Owner or Contractor, the applicable unit prices shall be equitably
adjusted.
§ 4.3.10 Claims for Consequential Damages. The Contractor and Owner waive Claims
against each other for consequential damages arising out of or relating to this
Contract. This mutual waiver includes:

         
AIA Document A201™- 1997. Copyright ©1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 09:17:38
on 12/14/2005 under Order No.1000154239_1 which expires on 1/2/2006, and is not
for resale.
    21  
 
       
User Notes:
    (2354565571 )

 



--------------------------------------------------------------------------------



 



  .1   damages incurred by the Owner for rental expenses, for losses of use,
income, profit, financing, business and reputation, and for loss of management
or employee productivity or of the services of such persons; and     .2  
damages incurred by the Contractor for principal office expenses including the
compensation of personnel stationed there, for losses of financing, business and
reputation, and for loss of profit except anticipated profit arising directly
from the Work.

This mutual waiver is applicable, without limitation, to all consequential
damages due to either party’s termination in accordance with Article 14. Nothing
contained in this Section 4.3.10 shall be deemed to preclude an award of
liquidated direct damages, when applicable, in accordance with the requirements
of the Contract Documents.
§ 4.4 RESOLUTION OF CLAIMS AND DISPUTES
§ 4.4.1 Decision of Architect. Claims, including those alleging an error or
omission by the Architect but excluding those arising under Sections 10.3
through 10.5, shall be referred initially to the Architect for decision. An
initial decision by the Architect shall be required as a condition precedent to
mediation, arbitrationmediation or litigation of all Claims between the
Contractor and Owner arising prior to the date final payment is due, unless
30 days have passed after the Claim has been referred to the Architect with no
decision having been rendered by the Architect. The Architect will not decide
disputes between the Contractor and persons or entities other than the Owner.
§ 4.4.2 The Architect will review Claims and within ten days of the receipt of
the Claim take one or more of the following actions: (1) request additional
supporting data from the claimant or a response with supporting data from the
other party, (2) reject the Claim in whole or in part, (3) approve the Claim,
(4) suggest a compromise, or (5) advise the parties that the Architect is unable
to resolve the Claim if the Architect lacks sufficient information to evaluate
the merits of the Claim or if the Architect concludes that, in the Architect’s
sole discretion, it would be inappropriate for the Architect to resolve the
Claim.
§ 4.4.3 In evaluating Claims, the Architect may, but shall not be obligated to,
consult with or seek information from either party or from persons with special
knowledge or expertise who may assist the Architect in rendering a decision. The
Architect may request the Owner to authorize retention of such persons at the
Owner’s expense.
§ 4.4.4 If the Architect requests a party to provide a response to a Claim or to
furnish additional supporting data, such party shall respond, within ten days
after receipt of such request, and shall either provide a response on the
requested supporting data, advise the Architect when the response or supporting
data will be furnished or advise the Architect that no supporting data will be
furnished. Upon receipt of the response or supporting data, if any, the
Architect will either reject or approve the Claim in whole or in part.
§ 4.4.5 The Architect will approve or reject Claims by written decision, which
shall state the reasons therefor and which shall notify the parties of any
change in the Contract Sum or Contract Time or both. The approval or rejection
of a Claim by the Architect shall be final and binding on the parties but
subject to mediation and arbitration.litigation.
§ 4.4.6 When a written decision of the Architect states that (1) the decision is
final but subject to mediation and arbitration and (2) a demand for arbitration
of a Claim covered by such decision must be made within 30 days after the date
on which the party maldng the demand receives the final written decision, then
failure to demand arbitration within said 30 days’ period shall result in the
Architect’s decision becoming final and binding upon the Owner and Contractor.
If the Architect renders a decision after arbitration proceedings have been
initiated, such decision may be entered as evidence, but shall not supersede
arbitration proceedings unless the decision is acceptable to all parties
concerned.
§ 4.4.7 Upon receipt of a Claim against the Contractor or at any time
thereafter, the Architect or the Owner may, but is not obligated to, notify the
surety, if any, of the nature and amount of the Claim. If the Claim relates to a
possibility of a Contractor’s default, the Architect or the Owner may, but is
not obligated to, notify the surety and request the surety’s assistance in
resolving the controversy.
§ 4.4.8 If a Claim relates to or is the subject of a mechanic’s lien, the party
asserting such Claim may proceed in accordance with applicable law to comply
with the lien notice or filing deadlines prior to resolution of the Claim by the
Architect, by mediation or by arbitration.litigation.

         
AIA Document A201™- 1997. Copyright ©1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 09:17:38
on 12/14/2005 under Order No.1000154239_1 which expires on 1/2/2006, and is not
for resale.
    22  
 
       
User Notes:
    (2354565571 )

 



--------------------------------------------------------------------------------



 



§ 4.5 MEDIATION
§ 4.5.1 Any Claim arising out of or related to the Contract, except Claims
relating to aesthetic effect and except those waived as provided for in
Sections 1.3.10, 9.10.1 and 9.10.5 shall, after initial decision by the
Architect or 30 days after submission of the Claim to the Architect, be subject
to mediation as a condition precedent to arbitration or the institution of legal
or equitable proceedings by either party.
§ 4.5.2 The parties shall endeavor to resolve their Claims by mediation which,
unless the parties mutually agree otherwise, shall be in accordance with the
Construction Industry Mediation Rules of the American Arbitration Association
currently in effect. Request for mediation shall be filed in writing with the
other party to the Contract and with the American Arbitration Association. The
request may be made concurrently with the filing of a demand for arbitration
but, in such event, mediation shall proceed in advance of arbitration or legal
or equitable proceedings, which shall be stayed pending mediation for a period
of 60 days from the date of filing, unless stayed for a longer period by
agreement of the parties or court order.
§ 4.5.3 The parties shall share the mediator’s fee and any filing fees equally.
The mediation shall be held in the place where the Project is located, unless
another location is mutually agreed upon. Agreements reached in mediation shall
be enforceable as settlement agreements in any court having jurisdiction
thereof.
§ 4.6 ARBITRATION
§ 4.6.1 Any Claim arising out of or related to the Contract, except Claims
relating to aesthetic effect and except those waived as provided for in
Sections 1.3.10, 9.10.1 and 9.10.5, shall, after decision by the Architect or
30 days after submission of the Claim to the Architect, be subject to
arbitration. Prior to arbitration, the parties shall endeavor to resolve
disputes by mediation in accordance with the provisions of Section 1.5.
$ 4.6.1
§ 4.6.2 Claims not resolved by mediation shall be decided by arbitration which,
unless the parties mutually agree otherwise, shall be in accordance with the
Construction Industry Arbitration Rules of the American Arbitration Association
currently in effect. The demand for arbitration shall be filed in writing with
the other party to the Contract and with the American Arbitration Association,
and a copy shall be filed with the Architect.

§ 4.6.3 A demand for arbitration shall be made within the time limits specified
in Sections 1.1.6 and 1.6.1 as applicable, and in other cases within a
reasonable time after the Claim has arisen, and in no event shall it be made
after the date when institution of legal or equitable proceedings based on such
Claim would be barred by the applicable statute of limitations as determined
pursuant to Section 13.7.
§ 4.6.4 Limitation on Consolidation or Joinder. No arbitration arising out of or
relating to the Contract shall include, by consolidation or joinder or in any
other manner, the Architect, the Architect’s employees or consultants, except by
written consent containing specific reference to the Agreement and signed by the
Architect, Owner, Contractor and any other person or entity sought to be joined.
No arbitration shall include, by consolidation or joinder or in any other
manner, parties other than the Owner, Contractor, a separate contractor as
described in Article 6 and other persons substantially involved in a common
question of fact or law whose presence is required if complete relief is to be
accorded in arbitration. No person or entity other than the Owner, Contractor or
a separate contractor as described in Article 6 shall be included as an original
third party or additional third party to an arbitration whose interest or
responsibility is insubstantial. Consent to arbitration involving an additional
person or entity shall not constitute consent to arbitration of a Claim not
described therein or with a person or entity not named or described therein. The
foregoing agreement to arbitrate and other agreements to arbitrate with an
additional person or entity duly consented to by parties to the Agreement shall
be specifically enforceable under applicable law in any court having
jurisdiction thereof.
§ 4.6.5 Claims and Timely Assertion of Claims. The party filing a notice of
demand for arbitration must assert in the demand all Claims then known to that
party on which arbitration is permitted to be demanded.
§ 4.6.6 Judgment on Final Award. The award rendered by the arbitrator or
arbitrators shall be final, and judgment may be entered upon it in accordance
with applicable law in any court having jurisdiction thereof.
ARTICLE 5 SUBCONTRACTORS
§ 5.1 DEFINITIONS
§ 5.1.1 A Subcontractor is a person or entity who has a direct contract with the
Contractor to perform a portion of the Work at the site. The term
“Subcontractor” is referred to throughout the Contract Documents as if singular
in number and means a Subcontractor or an authorized representative of the
Subcontractor. The term “Subcontractor” does not include a separate contractor
or subcontractors of a separate contractor.

         
AIA Document A201™- 1997. Copyright ©1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 09:17:38
on 12/14/2005 under Order No.1000154239_1 which expires on 1/2/2006, and is not
for resale.
    23  
 
       
User Notes:
    (2354565571 )

 



--------------------------------------------------------------------------------



 



§ 5.1.2 A Sub-subcontractor is a person or entity who has a direct or indirect
contract with a Subcontractor to perform a portion of the Work at the site. The
term “Sub-subcontractor” is referred to throughout the Contract Documents as if
singular in number and means a Sub-subcontractor or an authorized representative
of the Sub- subcontractor.
§ 5.2 AWARD OF SUBCONTRACTS AND OTHER CONTRACTS FOR PORTIONS OF THE WORK
§ 5.2.1 Unless otherwise stated in the Contract Documents or the bidding
requirements, the Contractor, as soon as practicable after award of the
Contract, shall furnish in writing to the Owner through the Architect the names
of persons or entities (including those who are to furnish materials or
equipment fabricated to a special design) proposed for each principal portion of
the Work. The Architect will promptly reply to the Contractor in writing stating
whether or not the Owner or the Architect, after due investigation, has
reasonable objection to any such proposed person or entity. Failure of the Owner
or Architect to reply promptly shall constitute notice of no reasonable
objection.
§ 5.2.2 The Contractor shall not contract with a proposed person or entity to
whom the Owner or Architect has made reasonable and timely objection. The
Contractor shall not be required to contract with anyone to whom the Contractor
has made reasonable objection.
§ 5.2.3 If the Owner or Architect has reasonable objection to a person or entity
proposed by the Contractor, the Contractor shall propose another to whom the
Owner or Architect has no reasonable objection. If the proposed but rejected
Subcontractor was reasonably capable of performing the Work, the Contract Sum
and Contract Time shall be increased or decreased by the difference, if any,
occasioned by such change, and an appropriate Change Order shall be issued
before commencement of the substitute Subcontractor’s Work. However, no increase
in the Contract Sum or Contract Time shall be allowed for such change unless the
Contractor has acted promptly and responsively in submitting names as required.
§ 5.2.4 The Contractor shall not change a Subcontractor, person or entity
previously selected if the Owner or Architect makes reasonable objection to such
substitute.
§ 5.3 SUBCONTRACTUAL RELATIONS
§ 5.3.1 By appropriate agreement, written where legally required for validity,
the Contractor shall require each Subcontractor, to the extent of the Work to be
performed by the Subcontractor, to be bound to the Contractor by terms of the
Contract Documents, and to assume toward the Contractor all the obligations and
responsibilities, including the responsibility for safety of the Subcontractor’s
Work, which the Contractor, by these Documents, assumes toward the Owner and
Architect. Each subcontract agreement shall preserve and protect the rights of
the Owner and Architect under the Contract Documents with respect to the Work to
be performed by the Subcontractor so that subcontracting thereof will not
prejudice such rights, and shall allow to the Subcontractor, unless specifically
provided otherwise in the subcontract agreement, the benefit of all rights,
remedies and redress against the Contractor that the Contractor, by the Contract
Documents, has against the Owner. Where appropriate, the Contractor shall
require each Subcontractor to enter into similar agreements with
Sub-subcontractors. The Contractor shall make available to each proposed
Subcontractor, prior to the execution of the subcontract agreement, copies of
the Contract Documents to which the Subcontractor will be bound, and, upon
written request of the Subcontractor, identify to the Subcontractor terms and
conditions of the proposed subcontract agreement which may be at variance with
the Contract Documents. Subcontractors will similarly make copies of applicable
portions of such documents available to their respective proposed
Sub-subcontractors.
§ 5.4 CONTINGENT ASSIGNMENT OF SUBCONTRACTS
§ 5.4.1 Each subcontract agreement for a portion of the Work is assigned by the
Contractor to the Owner provided that:

  .1   assignment is effective only after termination of the Contract by the
Owner for cause pursuant to Section 14.2 and only for those subcontract
agreements which the Owner accepts by notifying the Subcontractor and Contractor
in writing; and     .2   assignment is subject to the prior rights of the
surety, if any, obligated under bond relating to the Contract.

§ 5.4.2 Upon such assignment, if the Work has been suspended for more than
30 days, the Subcontractor’s compensation shall be equitably adjusted for
increases in cost resulting from the suspension.

         
AlA Document A201™- 1997. Copyright ©1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 09:17:38
on 12/14/2005 under Order No.1000154239 1 which excires on 1 /2/2006. and is not
for resale.
    24  
 
       
User Notes:
    (2354565571 )

 



--------------------------------------------------------------------------------



 



ARTICLE 6 CONSTRUCTION BY OWNER OR BY SEPARATE CONTRACTORS
§ 6.1 OWNER’S RIGHT TO PERFORM CONSTRUCTION AND TO AWARD SEPARATE CONTRACTS
§ 6.1.1 The Owner reserves the right to perform construction or operations
related to the Project with the Owner’s own forces, and to award separate
contracts in connection with other portions of the Project or other construction
or operations on the site under Conditions of the Contract identical or
substantially similar to these including those portions related to insurance and
waiver of subrogation. If the Contractor claims that delay or additional cost is
involved because of such action by the Owner, the Contractor shall make such
Claim as provided in Section 4.3.
§ 6.1.2 When separate contracts are awarded for different portions of the
Project or other construction or operations on the site, the term “Contractor”
in the Contract Documents in each case shall mean the Contractor who executes
each separate Owner-Contractor Agreement.
§ 6.1.3 The Owner shall provide for coordination of the activities of the
Owner’s own forces and of each separate contractor with the Work of the
Contractor, who shall cooperate with them. The Contractor shall participate with
other separate contractors and the Owner in reviewing their construction
schedules when directed to do so. The Contractor shall make any revisions to the
construction schedule deemed necessary after a joint review and mutual
agreement. The construction schedules shall then constitute the schedules to be
used by the Contractor, separate contractors and the Owner until subsequently
revised.
§ 6.1.4 Unless otherwise provided in the Contract Documents, when the Owner
performs construction or operations related to the Project with the Owner’s own
forces, the Owner shall be deemed to be subject to the same obligations and to
have the same rights which apply to the Contractor under the Conditions of the
Contract, including, without excluding others, those stated in Article 3, this
Article 6 and Articles 10, 11 and 12.
§ 6.1.5 The cost of any materials or equipment to be provided by the Owner shall
not be included in the Contract Sum. The cost of installing such materials or
equipment shall be included in the Contract Sum to the extent the Contract
Documents require the Contractor to install such materials or equipment as part
of the Work.
§ 6.2 MUTUAL RESPONSIBILITY
§ 6.2.1 The Contractor shall afford the Owner and separate contractors
reasonable opportunity for introduction and storage of their materials and
equipment and performance of their activities, and shall connect and coordinate
the Contractor’s construction and operations with theirs as required by the
Contract Documents.
§ 6.2.2 If part of the Contractor’s Work depends for proper execution or results
upon construction or operations by the Owner or a separate contractor, the
Contractor shall, prior to proceeding with that portion of the Work, promptly
report to the Architect apparent discrepancies or defects in such other
construction that would render it unsuitable for such proper execution and
results. Failure of the Contractor so to report shall constitute an
acknowledgment that the Owner’s or separate contractor’s completed or partially
completed construction is fit and proper to receive the Contractor’s Work,
except as to defects not then reasonably discoverable.
§ 6.2.3 The Owner shall be reimbursed by the Contractor for costs incurred by
the Owner which are payable to a separate contractor because of delays,
improperly timed activities or defective construction of the Contractor. The
Owner shall be responsible to the Contractor for costs incurred by the
Contractor because of delays, improperly timed activities, damage to the Work or
defective construction of a separate contractor.
§ 6.2.4 The Contractor shall promptly remedy damage wrongfully caused by the
Contractor to completed or partially completed construction or to property of
the Owner or separate contractors as provided in Section 10.2.5.
§ 6.2.5 The Owner and each separate contractor shall have the same
responsibilities for cutting and patching as are described for the Contractor in
Section 3.14.
§ 6.3 OWNER’S RIGHT TO CLEAN UP
§ 6.3.1 If a dispute arises among the Contractor, separate contractors and the
Owner as to the responsibility under their respective contracts for maintaining
the premises and surrounding area free from waste materials and rubbish, the
Owner may clean up and the Architect will allocate the cost among those
responsible.

         
Al A Document A201™- 1997. Copyright ©1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 09:17:38
on 12/14/2005 under Order No.1000154239_1 which expires on 1/2/2006, and is not
for resale.
    25  
 
       
User Notes:
    (2354565571 )

 



--------------------------------------------------------------------------------



 



ARTICLE 7 CHANGES IN THE WORK
§ 7.1 GENERAL
§ 7.1.1 Changes in the Work may be accomplished after execution of the Contract,
and without invalidating the Contract, by Change Order, Construction Change
Directive or order for a minor change in the Work, subject to the limitations
stated in this Article 7 and elsewhere in the Contract Documents.
§ 7.1.2 A Change Order shall be based upon agreement among the Owner, Contractor
and Architect; a Construction Change Directive requires agreement by the Owner
and Architect and may or may not be agreed to by the Contractor; an order for a
minor change in the Work may be issued by the Architect alone.
§ 7.1.3 Changes in the Work shall be performed under applicable provisions of
the Contract Documents, and the Contractor shall proceed promptly, unless
otherwise provided in the Change Order, Construction Change Directive or order
for a minor change in the Work.
§ 7.2 CHANGE ORDERS
§ 7.2.1 A Change Order is a written instrument prepared by the Architect and
signed by the Owner, Contractor and Architect, stating their agreement upon all
of the following:

  .1   change in the Work;     .2   the amount of the adjustment, if any, in the
Contract Sum; and     .3   the extent of the adjustment, if any, in the Contract
Time.

§ 7.2.2 Methods used in determining adjustments to the Contract Sum may include
those listed in Section 7.3.3.
§ 7.3 CONSTRUCTION CHANGE DIRECTIVES
§ 7.3.1 A Construction Change Directive is a written order prepared by the
Architect and signed by the Owner and Architect, directing a change in the Work
prior to agreement on adjustment, if any, in the Contract Sum or Contract Time,
or both. The Owner may by Construction Change Directive, without invalidating
the Contract, order changes in the Work within the general scope of the Contract
consisting of additions, deletions or other revisions, the Contract Sum and
Contract Time being adjusted accordingly.
§ 7.3.2 A Construction Change Directive shall be used in the absence of total
agreement on the terms of a Change Order.
§ 7.3.3 If the Construction Change Directive provides for an adjustment to the
Contract Sum, the adjustment shall be based on one of the following methods:

  .1   mutual acceptance of a lump sum properly itemized and supported by
sufficient substantiating data to permit evaluation;     .2   unit prices stated
in the Contract Documents or subsequently agreed upon;     .3   cost to be
determined in a manner agreed upon by the parties and a mutually acceptable
fixed or percentage fee; or     .4   as provided in Section 7.3.6.

§ 7.3.4 Upon receipt of a Construction Change Directive, the Contractor shall
promptly proceed with the change in the Work involved and advise the Architect
of the Contractor’s agreement or disagreement with the method, if any, provided
in the Construction Change Directive for determining the proposed adjustment in
the Contract Sum or Contract Time.
§ 7.3.5 A Construction Change Directive signed by the Contractor indicates the
agreement of the Contractor therewith, including adjustment in Contract Sum and
Contract Time or the method for determining them. Such agreement shall be
effective immediately and shall be recorded as a Change Order.
§ 7.3.6 If the Contractor does not respond promptly or disagrees with the method
for adjustment in the Contract Sum, the method and the adjustment shall be
determined by the Architect on the basis of reasonable expenditures and savings
of those performing the Work attributable to the change, including, in case of
an increase in the Contract Sum, a reasonable allowance for overhead and profit.
In such case, and also under Section 7.3.3.3, the Contractor shall keep and
present, in such form as the Architect may prescribe, an itemized accounting
together with

         
AIA Document A201™- 1997. Copyright ©1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 09:17:38
on 12/14/2005 under Order No.1000154239_1 which expires on 1/2/2006, and is not
for resale.
    26  
 
       
User Notes:
    (2354565571 )

 



--------------------------------------------------------------------------------



 



appropriate supporting data. Unless otherwise provided in the Contract
Documents, costs for the purposes of this Section 7.3.6 shall be limited to the
following:

  .1   costs of labor, including social security, old age and unemployment
insurance, fringe benefits required by agreement or custom, and workers’
compensation insurance;     .2   costs of materials, supplies and equipment,
including cost of transportation, whether incorporated or consumed;     .3  
rental costs of machinery and equipment, exclusive of hand tools, whether rented
from the Contractor or others;     .4   costs of premiums for all bonds and
insurance, permit fees, and sales, use or similar taxes related to the Work; and
    .5   additional costs of supervision and field office personnel directly
attributable to the change.

§ 7.3.7 The amount of credit to be allowed by the Contractor to the Owner for a
deletion or change which results in a net decrease in the Contract Sum shall be
actual net cost as confirmed by the Architect. When both additions and credits
covering related Work or substitutions are involved in a change, the allowance
for overhead and profit shall be figured on the basis of net increase, if any,
with respect to that change.
§ 7.3.8 Pending final determination of the total cost of a Construction Change
Directive to the Owner, amounts not in dispute for such changes in the Work
shall be included in Applications for Payment accompanied by a Change Order
indicating the parties’ agreement with part or all of such costs. For any
portion of such cost that remains in dispute, the Architect will make an interim
determination for purposes of monthly certification for payment for those costs.
That determination of cost shall adjust the Contract Sum on the same basis as a
Change Order, subject to the right of either party to disagree and assert a
claim in accordance with Article 4.
§ 7.3.9 When the Owner and Contractor agree with the determination made by the
Architect concerning the adjustments in the Contract Sum and Contract Time, or
otherwise reach agreement upon the adjustments, such agreement shall be
effective immediately and shall be recorded by preparation and execution of an
appropriate Change Order.
§ 7.4 MINOR CHANGES IN THE WORK
§ 7.4.1 The Architect will have authority to order minor changes in the Work not
involving adjustment in the Contract Sum or extension of the Contract Time and
not inconsistent with the intent of the Contract Documents. Such changes shall
be effected by written order and shall be binding on the Owner and Contractor.
The Contractor shall carry out such written orders promptly.
ARTICLE 8 TIME
§ 8.1 DEFINITIONS
§ 8.1.1 Unless otherwise provided, Contract Time is the period of time,
including authorized adjustments, allotted in the Contract Documents for
Substantial Completion of the Work.
§ 8.1.2 The date of commencement of the Work is the date established in the
Agreement.
§ 8.1.3 The date of Substantial Completion is the date certified by the
Architect in accordance with Section 9.8.
§ 8.1.4 The term “day” as used in the Contract Documents shall mean calendar day
unless otherwise specifically defined.
§ 8.2 PROGRESS AND COMPLETION
§ 8.2.1 Time limits stated in the Contract Documents are of the essence of the
Contract. By executing the Agreement the Contractor confirms that the Contract
Time is a reasonable period for performing the Work.
§ 8.2.2 The Contractor shall not knowingly, except by agreement or instruction
of the Owner in writing, prematurely commence operations on the site or
elsewhere prior to the effective date of insurance required by Article 11 to be
furnished by the Contractor and Owner. The date of commencement of the Work
shall not be changed by the effective date of such insurance. Unless the date of
commencement is established by the Contract Documents or a notice to proceed
given by the Owner, the Contractor shall notify the Owner in writing not less
than five days or

         
AIA Document A201™- 1997. Copyright ©1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 09:17:38
on 12/14/2005 under Order No.1000154239_1 which expires on 1/2/2006, and is not
for resale.
    27  
 
       
User Notes:
    (2354565571 )

 



--------------------------------------------------------------------------------



 



other agreed period before commencing the Work to permit the timely filing of
mortgages, mechanic’s liens and other security interests.
§ 8.2.3 The Contractor shall proceed expeditiously with adequate forces and
shall achieve Substantial Completion within the Contract Time.
§ 8.3 DELAYS AND EXTENSIONS OF TIME
§ 8.3.1 If the Contractor is delayed at any time in the commencement or progress
of the Work by an act or neglect of the Owner or Architect, or of an employee of
either, or of a separate contractor employed by the Owner, or by changes ordered
in the Work, or by labor disputes, fire, unusual delay in deliveries,
unavoidable casualties or other causes beyond the Contractor’s control, or by
delay authorized by the Owner pending mediation and arbitration, or by other
causes which the Architect determines may justify delay, then the Contract Time
shall be extended by Change Order for such reasonable time as the Architect may
determine.
§ 8.3.2 Claims relating to time shall be made in accordance with applicable
provisions of Section 4.3.
§ 8.3.3 This Section 8.3 does not preclude recovery of damages for delay by
either party under other provisions of the Contract Documents.
ARTICLE 9 PAYMENTS AND COMPLETION
§ 9.1 CONTRACT SUM
§ 9.1.1 The Contract Sum is stated in the Agreement and, including authorized
adjustments, is the total amount payable by the Owner to the Contractor for
performance of the Work under the Contract Documents.
§ 9.2 SCHEDULE OF VALUES
§ 9.2.1 Before the first Application for Payment, the Contractor shall submit to
the Architect a schedule of values allocated to various portions of the Work,
prepared in such form and supported by such data to substantiate its accuracy as
the Architect may require. This schedule, unless objected to by the Architect,
shall be used as a basis for reviewing the Contractor’s Applications for
Payment.
§ 9.3 APPLICATIONS FOR PAYMENT
§ 9.3.1 At least ten days before the date established for each progress payment,
the Contractor shall submit to the Architect an itemized Application for Payment
for operations completed in accordance with the schedule of values. Such
application shall be notarized, if required, and supported by such data
substantiating the Contractor’s right to payment as the Owner or Architect may
require, such as copies of requisitions from Subcontractors and material
suppliers, and reflecting retainage if provided for in the Contract Documents.
§ 9.3.1.1 As provided in Section 7.3.8, such applications may include requests
for payment on account of changes in the Work which have been properly
authorized by Construction Change Directives, or by interim determinations of
the Architect, but not yet included in Change Orders.
§ 9.3.1.2 Such applications may not include requests for payment for portions of
the Work for which the Contractor does not intend to pay to a Subcontractor or
material supplier, unless such Work has been performed by others whom the
Contractor intends to pay.
§ 9.3.2 Unless otherwise provided in the Contract Documents, payments shall be
made on account of materials and equipment delivered and suitably stored at the
site for subsequent incorporation in the Work. If approved in advance by the
Owner, payment may similarly be made for materials and equipment suitably stored
off the site at a location agreed upon in writing. Payment for materials and
equipment stored on or off the site shall be conditioned upon compliance by the
Contractor with procedures satisfactory to the Owner to establish the Owner’s
title to such materials and equipment or otherwise protect the Owner’s interest,
and shall include the costs of applicable insurance, storage and transportation
to the site for such materials and equipment stored off the site.
§ 9.3.3 The Contractor warrants that title to all Work covered by an Application
for Payment will pass to the Owner no later than the time of payment. The
Contractor further warrants that upon submittal of an Application for Payment
all Work for which Certificates for Payment have been previously issued and
payments received from the Owner shall, to the best of the Contractor’s
knowledge, information and belief, be free and clear of liens, claims,

         
Al A Document A201™- 1997. Copyright ©1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 09:17:38
on 12/14/2005 under Order No.1000154239_1 which expires on 1/2/2006, and is not
for resale.
    28  
 
       
User Notes:
    (2354565571 )

 



--------------------------------------------------------------------------------



 



security interests or encumbrances in favor of the Contractor, Subcontractors,
material suppliers, or other persons or entities making a claim by reason of
having provided labor, materials and equipment relating to the Work.
§ 9.4 CERTIFICATES FOR PAYMENT
§ 9.4.1 The Architect will, within seven days after receipt of the Contractor’s
Application for Payment, either issue to the Owner a Certificate for Payment,
with a copy to the Contractor, for such amount as the Architect determines is
properly due, or notify the Contractor and Owner in writing of the Architect’s
reasons for withholding certification in whole or in part as provided in
Section 9.5.1.
§ 9.4.2 The issuance of a Certificate for Payment will constitute a
representation by the Architect to the Owner, based on the Architect’s
evaluation of the Work and the data comprising the Application for Payment, that
the Work has progressed to the point indicated and that, to the best of the
Architect’s knowledge, information and belief, the quality of the Work is in
accordance with the Contract Documents. The foregoing representations are
subject to an evaluation of the Work for conformance with the Contract Documents
upon Substantial Completion, to results of subsequent tests and inspections, to
correction of minor deviations from the Contract Documents prior to completion
and to specific qualifications expressed by the Architect. The issuance of a
Certificate for Payment will further constitute a representation that the
Contractor is entitled to payment in the amount certified. However, the issuance
of a Certificate for Payment will not be a representation that the Architect has
(1) made exhaustive or continuous on- site inspections to check the quality or
quantity of the Work, (2) reviewed construction means, methods, techniques,
sequences or procedures, (3) reviewed copies of requisitions received from
Subcontractors and material suppliers and other data requested by the Owner to
substantiate the Contractor’s right to payment, or (4) made examination to
ascertain how or for what purpose the Contractor has used money previously paid
on account of the Contract Sum.
§ 9.5 DECISIONS TO WITHHOLD CERTIFICATION
§ 9.5.1 The Architect may withhold a Certificate for Payment in whole or in
part, to the extent reasonably necessary to protect the Owner, if in the
Architect’s opinion the representations to the Owner required by Section 9.4.2
cannot be made. If the Architect is unable to certify payment in the amount of
the Application, the Architect will notify the Contractor and Owner as provided
in Section 9.4.1. If the Contractor and Architect cannot agree on a revised
amount, the Architect will promptly issue a Certificate for Payment for the
amount for which the Architect is able to make such representations to the
Owner. The Architect may also withhold a Certificate for Payment or, because of
subsequently discovered evidence, may nullify the whole or a part of a
Certificate for Payment previously issued, to such extent as may be necessary in
the Architect’s opinion to protect the Owner from loss for which the Contractor
is responsible, including loss resulting from acts and omissions described in
Section 3.3.2, because of:

  .1   defective Work not remedied;     .2   third party claims filed or
reasonable evidence indicating probable filing of such claims unless security
acceptable to the Owner is provided by the Contractor;     .3   failure of the
Contractor to make payments properly to Subcontractors or for labor, materials
or equipment;     .4   reasonable evidence that the Work cannot be completed for
the unpaid balance of the Contract Sum;     .5   damage to the Owner or another
contractor;     .6   reasonable evidence that the Work will not be completed
within the Contract Time, and that the unpaid balance would not be adequate to
cover actual or liquidated damages for the anticipated delay; or     .7  
persistent failure to carry out the Work in accordance with the Contract
Documents.

§ 9.5.2 When the above reasons for withholding certification are removed,
certification will be made for amounts previously withheld.
§ 9.6 PROGRESS PAYMENTS
§ 9.6.1 After the Architect has issued a Certificate for Payment, the Owner
shall make payment in the manner and within the time provided in the Contract
Documents, and shall so notify the Architect.
§ 9.6.2 The Contractor shall promptly pay each Subcontractor, upon receipt of
payment from the Owner, out of the amount paid to the Contractor on account of
such Subcontractor’s portion of the Work, the amount to which said Subcontractor
is entitled, reflecting percentages actually retained from payments to the
Contractor on account of such Subcontractor’s portion of the Work. The
Contractor shall, by appropriate agreement with each Subcontractor, require each
Subcontractor to make payments to Sub-subcontractors in a similar manner.

         
AIA Document A201™- 1997. Copyright ©1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 09:17:38
on 12/14/2005 under Order No.1000154239_1 which expires on 1/2/2006, and is not
for resale.
    29  
 
       
User Notes:
    (2354565571 )

 



--------------------------------------------------------------------------------



 



§ 9.6.3 The Architect will, on request, furnish to a Subcontractor, if
practicable, information regarding percentages of completion or amounts applied
for by the Contractor and action taken thereon by the Architect and Owner on
account of portions of the Work done by such Subcontractor.
§ 9.6.4 Neither the Owner nor Architect shall have an obligation to pay or to
see to the payment of money to a Subcontractor except as may otherwise be
required by law.
§ 9.6.5 Payment to material suppliers shall be treated in a manner similar to
that provided in Sections 9.6.2, 9.6.3 and 9.6.4.
§ 9.6.6 A Certificate for Payment, a progress payment, or partial or entire use
or occupancy of the Project by the Owner shall not constitute acceptance of Work
not in accordance with the Contract Documents.
§ 9.6.7 Unless the Contractor provides the Owner with a payment bond in the full
penal sum of the Contract Sum, payments received by the Contractor for Work
properly performed by Subcontractors and suppliers shall be held by the
Contractor for those Subcontractors or suppliers who performed Work or furnished
materials, or both, under contract with the Contractor for which payment was
made by the Owner. Nothing contained herein shall require money to be placed in
a separate account and not commingled with money of the Contractor, shall create
any fiduciary liability or tort liability on the part of the Contractor for
breach of trust or shall entitle any person or entity to an award of punitive
damages against the Contractor for breach of the requirements of this provision.
§ 9.7 FAILURE OF PAYMENT
§ 9.7.1 If the Architect does not issue a Certificate for Payment, through no
fault of the Contractor, within seven days after receipt of the Contractor’s
Application for Payment, or if the Owner does not pay the Contractor within
seven days after the date established in the Contract Documents the amount
certified by the Architect or awarded by arbitration, then the Contractor may,
upon seven additional days’ written notice to the Owner and Architect, stop the
Work until payment of the amount owing has been received. The Contract Time
shall be extended appropriately and the Contract Sum shall be increased by the
amount of the Contractor’s reasonable costs of shut-down, delay and start-up,
plus interest as provided for in the Contract Documents.
§ 9.8 SUBSTANTIAL COMPLETION
§ 9.8.1 Substantial Completion is the stage in the progress of the Work when the
Work or designated portion thereof is sufficiently complete in accordance with
the Contract Documents so that the Owner can occupy or utilize the Work for its
intended use.
§ 9.8.2 When the Contractor considers that the Work, or a portion thereof which
the Owner agrees to accept separately, is substantially complete, the Contractor
shall prepare and submit to the Architect a comprehensive list of items to be
completed or corrected prior to final payment. Failure to include an item on
such list does not alter the responsibility of the Contractor to complete all
Work in accordance with the Contract Documents.
§ 9.8.3 Upon receipt of the Contractor’s list, the Architect will make an
inspection to determine whether the Work or designated portion thereof is
substantially complete. If the Architect’s inspection discloses any item,
whether or not included on the Contractor’s list, which is not sufficiently
complete in accordance with the Contract Documents so that the Owner can occupy
or utilize the Work or designated portion thereof for its intended use, the
Contractor shall, before issuance of the Certificate of Substantial Completion,
complete or correct such item upon notification by the Architect. In such case,
the Contractor shall then submit a request for another inspection by the
Architect to determine Substantial Completion.
§ 9.8.4 When the Work or designated portion thereof is substantially complete,
the Architect will prepare a Certificate of Substantial Completion which shall
establish the date of Substantial Completion, shall establish responsibilities
of the Owner and Contractor for security, maintenance, heat, utilities, damage
to the Work and insurance, and shall fix the time within which the Contractor
shall finish all items on the list accompanying the Certificate. Warranties
required by the Contract Documents shall commence on the date of Substantial
Completion of the Work or designated portion thereof unless otherwise provided
in the Certificate of Substantial Completion.

         
AIA Document A201™- 1997. Copyright ©1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 09:17:38
on 12/14/2005 under Order No.1000154239_1 which expires on 1/2/2006, and is not
for resale.
    30  
 
       
User Notes:
    (2354565571 )

 



--------------------------------------------------------------------------------



 



§ 9.8.5 The Certificate of Substantial Completion shall be submitted to the
Owner and Contractor for their written acceptance of responsibilities assigned
to them in such Certificate. Upon such acceptance and consent of surety, if any,
the Owner shall make payment of retainage applying to such Work or designated
portion thereof. Such payment shall be adjusted for Work that is incomplete or
not in accordance with the requirements of the Contract Documents.
§ 9.9 PARTIAL OCCUPANCY OR USE
§ 9.9.1 The Owner may occupy or use any completed or partially completed portion
of the Work at any stage when such portion is designated by separate agreement
with the Contractor, provided such occupancy or use is consented to by the
insurer as required under Section 11.4.1.5 and authorized by public authorities
having jurisdiction over the Work. Such partial occupancy or use may commence
whether or not the portion is substantially complete, provided the Owner and
Contractor have accepted in writing the responsibilities assigned to each of
them for payments, retainage, if any, security, maintenance, heat, utilities,
damage to the Work and insurance, and have agreed in writing concerning the
period for correction of the Work and commencement of warranties required by the
Contract Documents. When the Contractor considers a portion substantially
complete, the Contractor shall prepare and submit a list to the Architect as
provided under Section 9.8.2. Consent of the Contractor to partial occupancy or
use shall not be unreasonably withheld. The stage of the progress of the Work
shall be determined by written agreement between the Owner and Contractor or, if
no agreement is reached, by decision of the Architect.
§ 9.9.2 Immediately prior to such partial occupancy or use, the Owner,
Contractor and Architect shall jointly inspect the area to be occupied or
portion of the Work to be used in order to determine and record the condition of
the Work.
§ 9.9.3 Unless otherwise agreed upon, partial occupancy or use of a portion or
portions of the Work shall not constitute acceptance of Work not complying with
the requirements of the Contract Documents.
§ 9.10 FINAL COMPLETION AND FINAL PAYMENT
§ 9.10.1 Upon receipt of written notice that the Work is ready for final
inspection and acceptance and upon receipt of a final Application for Payment,
the Architect will promptly make such inspection and, when the Architect finds
the Work acceptable under the Contract Documents and the Contract fully
performed, the Architect will promptly issue a final Certificate for Payment
stating that to the best of the Architect’s knowledge, information and belief,
and on the basis of the Architect’s on-site visits and inspections, the Work has
been completed in accordance with terms and conditions of the Contract Documents
and that the entire balance found to be due the Contractor and noted in the
final Certificate is due and payable. The Architect’s final Certificate for
Payment will constitute a further representation that conditions listed in
Section 9.10.2 as precedent to the Contractor’s being entitled to final payment
have been fulfilled.
§ 9.10.2 Neither final payment nor any remaining retained percentage shall
become due until the Contractor submits to the Architect (1) an affidavit that
payrolls, bills for materials and equipment, and other indebtedness connected
with the Work for which the Owner or the Owner’s property might be responsible
or encumbered (less amounts withheld by Owner) have been paid or otherwise
satisfied, (2) a certificate evidencing that insurance required by the Contract
Documents to remain in force after final payment is currently in effect and will
not be canceled or allowed to expire until at least 30 days’ prior written
notice has been given to the Owner, (3) a written statement that the Contractor
knows of no substantial reason that the insurance will not be renewable to cover
the period required by the Contract Documents, (4) consent of surety, if any, to
final payment and (5), if required by the Owner, other data establishing payment
or satisfaction of obligations, such as receipts, releases and waivers of liens,
claims, security interests or encumbrances arising out of the Contract, to the
extent and in such form as may be designated by the Owner. If a Subcontractor
refuses to furnish a release or waiver required by the Owner, the Contractor may
furnish a bond satisfactory to the Owner to indemnify the Owner against such
lien. If such lien remains unsatisfied after payments are made, the Contractor
shall refund to the Owner all money that the Owner may be compelled to pay in
discharging such lien, including all costs and reasonable attorneys’ fees.
§ 9.10.3 If, after Substantial Completion of the Work, final completion thereof
is materially delayed through no fault of the Contractor or by issuance of
Change Orders affecting final completion, and the Architect so confirms, the
Owner shall, upon application by the Contractor and certification by the
Architect, and without terminating the Contract, make payment of the balance due
for that portion of the Work fully completed and accepted. If the remaining
balance for Work not fully completed or corrected is less than retainage
stipulated in the Contract Documents, and if bonds have been furnished, the
written consent of surety to payment of the balance due for that

         
AIA Document A201™— 1997. Copyright ©1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by TheAmerican Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 09:17:38
on 12/14/2005 under Order No.1000154239_1 which expires on 1/2/2006, and is not
for resale.
    31  

         
User Notes:
    (2354565571 )

 



--------------------------------------------------------------------------------



 



portion of the Work fully completed and accepted shall be submitted by the
Contractor to the Architect prior to certification of such payment. Such payment
shall be made under terms and conditions governing final payment, except that it
shall not constitute a waiver of claims.
§ 9.10.4 The making of final payment shall constitute a waiver of Claims by the
Owner except those arising from:

  .1   liens, Claims, security interests or encumbrances arising out of the
Contract and unsettled;     .2   failure of the Work to comply with the
requirements of the Contract Documents; or     .3   terms of special warranties
required by the Contract Documents.

§ 9.10.5 Acceptance of final payment by the Contractor, a Subcontractor or
material supplier shall constitute a waiver of claims by that payee except those
previously made in writing and identified by that payee as unsettled at the time
of final Application for Payment.
ARTICLE 10 PROTECTION OF PERSONS AND PROPERTY
§ 10.1 SAFETY PRECAUTIONS AND PROGRAMS
§ 10.1.1 The Contractor shall be responsible for initiating, maintaining and
supervising all safety precautions and programs in connection with the
performance of the Contract.
§ 10.2 SAFETY OF PERSONS AND PROPERTY
§ 10.2.1 The Contractor shall take reasonable precautions for safety of, and
shall provide reasonable protection to prevent damage, injury or loss to:

  .1   employees on the Work and other persons who may be affected thereby;    
.2   the Work and materials and equipment to be incorporated therein, whether in
storage on or off the site, under care, custody or control of the Contractor or
the Contractor’s Subcontractors or Sub-subcontractors; and     .3   other
property at the site or adjacent thereto, such as trees, shrubs, lawns, walks,
pavements, roadways, structures and utilities not designated for removal,
relocation or replacement in the course of construction.

§ 10.2.2 The Contractor shall give notices and comply with applicable laws,
ordinances, rules, regulations and lawful orders of public authorities bearing
on safety of persons or property or their protection from damage, injury or
loss.
§ 10.2.3 The Contractor shall erect and maintain, as required by existing
conditions and performance of the Contract, reasonable safeguards for safety and
protection, including posting danger signs and other warnings against hazards,
promulgating safety regulations and notifying owners and users of adjacent sites
and utilities.
§ 10.2.4 When use or storage of explosives or other hazardous materials or
equipment or unusual methods are necessary for execution of the Work, the
Contractor shall exercise utmost care and carry on such activities under
supervision of properly qualified personnel.
§ 10.2.5 The Contractor shall promptly remedy damage and loss (other than damage
or loss insured under property insurance required by the Contract Documents) to
property referred to in Sections 10.2.1.2 and 10.2.1.3 caused in whole or in
part by the Contractor, a Subcontractor, a Sub-subcontractor, or anyone directly
or indirectly employed by any of them, or by anyone for whose acts they may be
liable and for which the Contractor is responsible under Sections 10.2.1.2 and
10.2.1.3, except damage or loss attributable to acts or omissions of the Owner
or Architect or anyone directly or indirectly employed by either of them, or by
anyone for whose acts either of them may be liable, and not attributable to the
fault or negligence of the Contractor. The foregoing obligations of the
Contractor are in addition to the Contractor’s obligations under Section 3.18.
§ 10.2.6 The Contractor shall designate a responsible member of the Contractor’s
organization at the site whose duty shall be the prevention of accidents. This
person shall be the Contractor’s superintendent unless otherwise designated by
the Contractor in writing to the Owner and Architect.
§ 10.2.7 The Contractor shall not load or permit any part of the construction or
site to be loaded so as to endanger its safety.

         
AIA Document A201™— 1997. Copyright ©1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA ® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA ® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 09:17:38
on 12/14/2005 under Order No.1000154239_1 which expires on 1/2/2006, and is not
for resale.
    32  

         
User Notes:
    (2354565571 )

 



--------------------------------------------------------------------------------



 



§ 10.2.8 The Contractor shall promptly report in writing to the Owner and the
Architect all accidents arising out of or in connection with the Work which
cause death, personal injury or property damage, giving full details and
attaching the statements or any witnesses. If the accident results in death or
serious personal injuries or serious property damage, the Contractor shall
report the accident immediately to the Owner by telephone, telecopy, or
messenger, with written confirmation promptly thereafter.
§ 10.3 HAZARDOUS MATERIALS
§ 10.3.1 If reasonable precautions will be inadequate to prevent foreseeable
bodily injury or death to persons resulting from a material or substance,
including but not limited to asbestos or polychlorinated biphenyl (PCB),
encountered on the site by the Contractor, the Contractor shall, upon
recognizing the condition, immediately stop Work in the affected area and report
the condition to the Owner and Architect in writing.
§ 10.3.2 The Owner shall obtain the services of a licensed laboratory to verify
the presence or absence of the material or substance reported by the Contractor
and, in the event such material or substance is found to be present, to verify
that it has been rendered harmless. Unless otherwise required by the Contract
Documents, the Owner shall furnish in writing to the Contractor and Architect
the names and qualifications of persons or entities who are to perform tests
verifying the presence or absence of such material or substance or who are to
perform the task of removal or safe containment of such material or substance.
The Contractor and the Architect will promptly reply to the Owner in writing
stating whether or not either has reasonable objection to the persons or
entities proposed by the Owner. If either the Contractor or Architect has an
objection to a person or entity proposed by the Owner, the Owner shall propose
another to whom the Contractor and the Architect have no reasonable objection.
When the material or substance has been rendered harmless, Work in the affected
area shall resume upon written agreement of the Owner and Contractor. The
Contract Time shall be extended appropriately and the Contract Sum shall be
increased in the amount of the Contractor’s reasonable additional costs of
shut-down, delay and start-up, which adjustments shall be accomplished as
provided in Article 7.
§ 10.3.3 To the fullest extent permitted by law, the Owner shall indemnify and
hold harmless the Contractor, Subcontractors, Architect, Architect’s consultants
and agents and employees of any of them from and against claims, damages, losses
and expenses, including but not limited to attorneys’ fees, arising out of or
resulting from performance of the Work in the affected area if in fact the
material or substance presents the risk of bodily injury or death as described
in Section 10.3.1 and has not been rendered harmless, provided that such claim,
damage, loss or expense is attributable to bodily injury, sickness, disease or
death, or to injury to or destruction of tangible property (other than the Work
itself) and provided that such damage, loss or expense is not due to the sole
negligence of a party seeldng indemnity.
§ 10.4 The Owner shall not be responsible under Section 10.3 for materials and
substances brought to the site by the Contractor unless such materials or
substances were required by the Contract Documents.
§ 10.5 If, without negligence on the part of the Contractor, the Contractor is
held liable for the cost of remediation of a hazardous material or substance
solely by reason of performing Work as required by the Contract Documents, the
Owner shall indemnify the Contractor for all cost and expense thereby incurred.
§ 10.6 EMERGENCIES
§ 10.6.1 In an emergency affecting safety of persons or property, the Contractor
shall act, at the Contractor’s discretion, to prevent threatened damage, injury
or loss. Additional compensation or extension of time claimed by the Contractor
on account of an emergency shall be determined as provided in Section 4.3 and
Article 7.
ARTICLE 11 INSURANCE AND BONDS
§ 11.1 CONTRACTOR’S LIABILITY INSURANCE
§ 11.1.1 The Contractor shall purchase from and maintain in a company or
companies lawfully authorized to do business in the jurisdiction in which the
Project is located such insurance as will protect the Contractor from claims set
forth below which may arise out of or result from the Contractor’s operations
under the Contract and for which the Contractor may be legally liable, whether
such operations be by the Contractor or by a Subcontractor or by anyone directly
or indirectly employed by any of them, or by anyone for whose acts any of them
may be liable:

  .1   claims under workers’ compensation, disability benefit and other similar
employee benefit acts which are applicable to the Work to be performed;

         
AlA Document A201™— 1997. Copyright ©1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 09:17:38
on 12/14/2005 under Order No.1000154239_1 which expires on 1/2/2006, and is not
for resale.
    33  

         
User Notes:
    (2354565571 )

 



--------------------------------------------------------------------------------



 



  .2   claims for damages because of bodily injury, occupational sickness or
disease, or death of the Contractor’s employees;     .3   claims for damages
because of bodily injury, sickness or disease, or death of any person other than
the Contractor’s employees;     .4   claims for damages insured by usual
personal injury liability coverage;     .5   claims for damages, other than to
the Work itself, because of injury to or destruction of tangible property,
including loss of use resulting therefrom;     .6   claims for damages because
of bodily injury, death of a person or property damage arising out of ownership,
maintenance or use of a motor vehicle;     .7   claims for bodily injury or
property damage arising out of completed operations; and     .8   claims
involving contractual liability insurance applicable to the Contractor’s
obligations under Section 3.18.

§ 11.1.2 The insurance required by Section 11.1.1 shall be written for not less
than limits of liability specified in the Contract Documents or required by law,
whichever coverage is greater. Coverages, whether written on an occurrence or
claims-made basis, shall be maintained without interruption from date of
commencement of the Work until date of final payment and termination of any
coverage required to be maintained after final payment.
§ 11.1.3 Certificates of insurance acceptable to the Owner shall be filed with
the Owner prior to commencement of the Work. These certificates and the
insurance policies required by this Section 11.1 shall contain a provision that
coverages afforded under the policies will not be canceled or allowed to expire
until at least 30 days’ prior written notice has been given to the Owner. If any
of the foregoing insurance coverages are required to remain in force after final
payment and are reasonably available, an additional certificate evidencing
continuation of such coverage shall be submitted with the final Application for
Payment as required by Section 9.10.2. Information concerning reduction of
coverage on account of revised limits or claims paid under the General
Aggregate, or both, shall be furnished by the Contractor with reasonable
promptness in accordance with the Contractor’s information and belief.
§ 11.2 OWNER’S LIABILITY INSURANCE
§ 11.2.1 The Owner shall be responsible for purchasing and maintaining the
Owner’s usual liability insurance.
§ 11.3 PROJECT MANAGEMENT PROTECTIVE LIABILITY INSURANCE
§ 11.3.1 Optionally, the Owner may require the Contractor to purchase and
maintain Project Management Protective Liability insurance from the Contractor’s
usual sources as primary coverage for the Owner’s, Contractor’s and Architect’s
vicarious liability for construction operations under the Contract. Unless
otherwise required by the Contract Documents, the Owner shall reimburse the
Contractor by increasing the Contract Sum to pay the cost of purchasing and
maintaining such optional insurance coverage, and the Contractor shall not be
responsible for purchasing any other liability insurance on behalf of the Owner.
The minimum limits of liability purchased with such coverage shall be equal to
the aggregate of the limits required for Contractor’s Liability Insurance under
Sections 11.1.1.2 through 11.1.1.5.
§ 11.3.2 To the extent damages are covered by Project Management Protective
Liability insurance, the Owner, Contractor and Architect waive all rights
against each other for damages, except such rights as they may have to the
proceeds of such insurance. The policy shall provide for such waivers of
subrogation by endorsement or otherwise.
§ 11.3.3 The Owner shall not require the Contractor to include the Owner,
Architect or other persons or entities as additional insureds on the
Contractor’s Liability Insurance coverage under Section 11.1.
§ 11.4 PROPERTY INSURANCE
§ 11.4.1 Unless otherwise provided, the Owner Contractor shall purchase and
maintain, in a company or companies lawfully authorized to do business in the
jurisdiction in which the Project is located, property insurance written on a
builder’s risk “all-risk” or equivalent policy form in the amount of the initial
Contract Sum, plus value of subsequent Contract modifications and cost of
materials supplied or installed by others, comprising total value for the entire
Project at the site on a replacement cost basis without optional deductibles.
Such property insurance shall be maintained, unless otherwise provided in the
Contract Documents or otherwise agreed in writing by all persons and entities
who are beneficiaries of such insurance, until final payment has been made as
provided in Section 9.10 or until no person or entity other than the Owner has
an insurable interest in the property required by this Section 11.4

         
AIA Document A201™— 1997. Copyright ©1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 09:17:38
on 12/14/2005 under Order No.1000154239_1 which expires on 1/2/2006, and is not
for resale.
    34  

         
User Notes:
    (2354565571 )

 



--------------------------------------------------------------------------------



 



to be covered, whichever is later. This insurance shall include interests of the
Owner, the Contractor, Subcontractors and Sub-subcontractors in the Project.
§ 11.4.1.1 Property insurance shall be on an “all-risk” or equivalent policy
form and shall include, without limitation, insurance against the perils of fire
(with extended coverage) and physical loss or damage including, without
duplication of coverage, theft, vandalism, malicious mischief, collapse,
earthquake, flood, windstorm, falsework, testing and startup, temporary
buildings and debris removal including demolition occasioned by enforcement of
any applicable legal requirements, and shall cover reasonable compensation for
Architect’s and Contractor’s services and expenses required as a result of such
insured loss.
§ 11.4.1.2 If the Owner does not intend to purchase such property insurance
required by the Contract and with all of the coverages in the amount described
above, the Owner shall so inform the Contractor in writing prior to commencement
of the Work. The Contractor may then effect insurance which will protect the
interests of the Contractor, Subcontractors and Sub subcontractors in the Work,
and by appropriate Change Order the cost thereof shall be charged to the Owner.
If the Contractor is damaged by the failure or neglect of the Owner to purchase
or maintain insurance as described above, without so notifying the Contractor in
writing, then the Owner shall bear all reasonable costs properly attributable
thereto.
§ 11.4.1.3 If the property insurance requires deductibles, the Owner Contractor
shall pay costs not covered because of such deductibles.
§ 11.4.1.4 This property insurance shall cover portions of the Work stored off
the site, and also portions of the Work in transit.
§ 11.4.1.5 Partial occupancy or use in accordance with Section 9.9 shall not
commence until the insurance company or companies providing property insurance
have consented to such partial occupancy or use by endorsement or otherwise. The
Owner and the Contractor shall take reasonable steps to obtain consent of the
insurance company or companies and shall, without mutual written consent, take
no action with respect to partial occupancy or use that would cause
cancellation, lapse or reduction of insurance.
§ 11.4.2 Boiler and Machinery Insurance. The Owner shall purchase and maintain
boiler and machinery insurance required by the Contract Documents or by law,
which shall specifically cover such insured objects during installation and
until final acceptance by the Owner; this insurance shall include interests of
the Owner, Contractor, Subcontractors and Sub subcontractors in the Work, and
the Owner and Contractor shall be named insureds.
§ 11.4.3 Loss of Use Insurance. The Owner, at the Owner’s option, may purchase
and maintain such insurance as will insure the Owner against loss of use of the
Owner’s property due to fire or other hazards, however caused. The Owner waives
all rights of action against the Contractor for loss of use of the Owner’s
property, including consequential losses due to fire or other hazards however
caused.
§ 11.4.4 If the Contractor requests in writing that insurance for risks other
than those described herein or other special causes of loss be included in the
property insurance policy, the Owner shall, if possible, include such insurance,
and the cost thereof shall be charged to the Contractor by appropriate Change
Order.
§ 11.4.5 If during the Project construction period the Owner insures properties,
real or personal or both, at or adjacent to the site by property insurance under
policies separate from those insuring the Project, or if after final payment
property insurance is to be provided on the completed Project through a policy
or policies other than those insuring the Project during the construction
period, the Owner shall waive all rights in accordance with the terms of
Section 114.7 for damages caused by fire or other causes of loss covered by this
separate property insurance. All separate policies shall provide this waiver of
subrogation by endorsement or otherwise.
§ 11.4.6 Before an exposure Within fourteen (14) days of execution of Amendment
No. 1 to loss may occur, the Agreement, the Owner Contractor shall file with the
Contractor Owner a copy of each policy that includes insurance coverages
required by this Section 11.4. Each policy shall contain all generally
applicable conditions, definitions, exclusions and endorsements related to this
Project. Each policy shall contain a provision that the policy will not be
canceled or allowed to expire, and that its limits will not be reduced, until at
least 30 days’ prior written notice has been given to the Contractor. Owner.

         
AIA Document A201™— 1997. Copyright ©1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 09:17:38
on 12/14/2005 under Order No.1000154239_1 which expires on 1/2/2006, and is not
for resale.
    35  

         
User Notes:
    (2354565571 )

 



--------------------------------------------------------------------------------



 



§ 11.4.7 Waivers of Subrogation. The Owner and Contractor waive all rights
against (1) each other and any of their subcontractors, sub-subcontractors,
agents and employees, each of the other, and (2) the Architect, Architect’s
consultants, separate contractors described in Article 6, if any, and any of
their subcontractors, sub-subcontractors, agents and employees, for damages
caused by fire or other causes of loss to the extent covered and paid for by
property insurance obtained pursuant to this Section 11.4 or other property
insurance applicable to the Work, except such rights as they have to proceeds of
such insurance held by the Owner as fiduciary. The Owner or Contractor, as
appropriate, shall require of the Architect, Architect’s consultants, separate
contractors described in Article 6, if any, and the subcontractors,
sub-subcontractors, agents and employees of any of them, by appropriate
agreements, written where legally required for validity, similar waivers each in
favor of other parties enumerated herein. The policies shall provide such
waivers of subrogation by endorsement or otherwise. A waiver of subrogation
shall be effective as to a person or entity even though that person or entity
would otherwise have a duty of indemnification, contractual or otherwise, did
not pay the insurance premium directly or indirectly, and whether or not the
person or entity had an insurable interest in the property damaged.
§ 11.4.8 A loss insured under Owner’s the aforesaid property insurance shall be
adjusted by the Owner as fiduciary and made payable to the Owner as fiduciary
for the insureds, as their interests may appear, subject to requirements of any
applicable mortgagee clause and of Section 11.4.10. The Contractor shall pay
Subcontractors their just shares of insurance proceeds received by the
Contractor, and by appropriate agreements, written where legally required for
validity, shall require Subcontractors to make payments to their
Sub-subcontractors in similar manner.
§ 11.4.9 If required in writing by a party in interest, the Owner as fiduciary
shall, upon occurrence of an insured loss, give bond for proper performance of
the Owner’s duties. The cost of required bonds shall be charged against proceeds
received as fiduciary. The Owner shall deposit in a separate account proceeds so
received, which the Owner shall distribute in accordance with such agreement as
the parties in interest may reach, or in accordance with an arbitration award in
which case the procedure shall be as provided in Section 4.6. If after such loss
no other special agreement is made and unless the Owner terminates the Contract
for convenience, replacement of damaged property shall be performed by the
Contractor after notification of a Change in the Work in accordance with
Article 7.
§ 11.4.10 The Owner as fiduciary shall have power to adjust and settle a loss
with insurers unless one of the parties in interest shall object in writing
within five days after occurrence of loss to the Owner’s exercise of this power;
if such objection is made, the dispute shall be resolved as provided in
Sections 4.5 and 4.6. The Owner as fiduciary shall, in the case of arbitration,
make settlement with insurers in accordance with directions of the arbitrators.
If distribution of insurance proceeds by arbitration is required, the
arbitrators will direct such distribution.
§ 11.5 PERFORMANCE BOND AND PAYMENT BOND
§ 11.5.1 The Owner shall have the right to require the Contractor to furnish
bonds covering faithful performance of the Contract and payment of obligations
arising thereunder as stipulated in bidding requirements or specifically
required in the Contract Documents on the date of execution of the Contract.
§ 11.5.2 Upon the request of any person or entity appearing to be a potential
beneficiary of bonds covering payment of obligations arising under the Contract,
the Contractor shall promptly furnish a copy of the bonds or shall permit a copy
to be made.
ARTICLE 12 UNCOVERING AND CORRECTION OF WORK
§ 12.1 UNCOVERING OF WORK
§ 12.1.1 If a portion of the Work is covered contrary to the Architect’s request
or to requirements specifically expressed in the Contract Documents, it must, if
required in writing by the Architect, be uncovered for the Architect’s
examination and be replaced at the Contractor’s expense without change in the
Contract Time.
§ 12.1.2 If a portion of the Work has been covered which the Architect has not
specifically requested to examine prior to its being covered, the Architect may
request to see such Work and it shall be uncovered by the Contractor. If such
Work is in accordance with the Contract Documents, costs of uncovering and
replacement shall, by appropriate Change Order, be at the Owner’s expense. If
such Work is not in accordance with the Contract Documents, correction shall be
at the Contractor’s expense unless the condition was caused by the Owner or a
separate contractor in which event the Owner shall be responsible for payment of
such costs.

         
AlA Document A201™— 1997. Copyright ©1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 09:17:38
on 12/14/2005 under Order No.1000154239_1 which expires on 1/2/2006, and is not
for resale.
    36  

      User Notes:   (2354565571)

 



--------------------------------------------------------------------------------



 



§ 12.2 CORRECTION OF WORK
§ 12.2.1 BEFORE OR AFTER SUBSTANTIAL COMPLETION
§ 12.2.1.1 The Contractor shall promptly correct Work rejected by the Architect
or failing to conform to the requirements of the Contract Documents, whether
discovered before or after Substantial Completion and whether or not fabricated,
installed or completed. Costs of correcting such rejected Work, including
additional testing and inspections and compensation for the Architect’s services
and expenses made necessary thereby, shall be at the Contractor’s expense.
§ 12.2.2 AFTER SUBSTANTIAL COMPLETION
§ 12.2.2.1 In addition to the Contractor’s obligations under Section 3.5, if,
within one year after the date of Substantial Completion of the Work or
designated portion thereof or after the date for commencement of warranties
established under Section 9.9.1, or by terms of an applicable special warranty
required by the Contract Documents, any of the Work is found to be not in
accordance with the requirements of the Contract Documents, the Contractor shall
correct it promptly after receipt of written notice from the Owner to do so
unless the Owner has previously given the Contractor a written acceptance of
such condition. The Owner shall give such notice promptly after discovery of the
condition. During the one-year period for correction of Work, if the Owner fails
to notify the Contractor and give the Contractor an opportunity to make the
correction, the Owner waives the rights to require correction by the Contractor
and to make a claim for breach of warranty. If the Contractor fails to correct
nonconforming Work within a reasonable time during that period after receipt of
notice from the Owner or Architect, the Owner may correct it in accordance with
Section 2.4.
§ 12.2.2.2 The one-year period for correction of Work shall be extended with
respect to portions of Work first performed after Substantial Completion by the
period of time between Substantial Completion and the actual performance of the
Work.
§ 12.2.2.3 The one-year period for correction of Work shall not be extended by
corrective Work performed by the Contractor pursuant to this Section 12.2.
§ 12.2.3 The Contractor shall remove from the site portions of the Work which
are not in accordance with the requirements of the Contract Documents and are
neither corrected by the Contractor nor accepted by the Owner.
§ 12.2.4 The Contractor shall bear the cost of correcting destroyed or damaged
construction, whether completed or partially completed, of the Owner or separate
contractors caused by the Contractor’s correction or removal of Work which is
not in accordance with the requirements of the Contract Documents.
§ 12.2.5 Nothing contained in this Section 12.2 shall be construed to establish
a period of limitation with respect to other obligations which the Contractor
might have under the Contract Documents. Establishment of the one-year period
for correction of Work as described in Section 12.2.2 relates only to the
specific obligation of the Contractor to correct the Work, and has no
relationship to the time within which the obligation to comply with the Contract
Documents may be sought to be enforced, nor to the time within which proceedings
may be commenced to establish the Contractor’s liability with respect to the
Contractor’s obligations other than specifically to correct the Work.
§ 12.3 ACCEPTANCE OF NONCONFORMING WORK
§ 12.3.1 If the Owner prefers to accept Work which is not in accordance with the
requirements of the Contract Documents, the Owner may do so instead of requiring
its removal and correction, in which case the Contract Sum will be reduced as
appropriate and equitable. Such adjustment shall be effected whether or not
final payment has been made.
ARTICLE 13 MISCELLANEOUS PROVISIONS
§ 13.1 GOVERNING LAW
§ 13.1.1 The Contract shall be governed by the law of the place where the
Project is located.State of Florida.
§ 13.1.2 Should any provision of this Contract, at any time, be in conflict with
any law, rule, regulation, order or ruling, or otherwise be unenforceable for
any reason, then such provision shall continue in effect only to the extent that
it remains valid. In the event any provision of this Contract then becomes less
than operative, the remaining provisions of this Contract nevertheless shall
remain in full force and effect.
 

AlA Document A201™— 1997. Copyright ©1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 09:17:38
on 12/14/2005 under Order No.1000154239_1 which expires on 1/2/2006, and is not
for resale.   37

      User Notes:   (2354565571)

 



--------------------------------------------------------------------------------



 



§ 13.2 SUCCESSORS AND ASSIGNS
§ 13.2.1 The Owner and Contractor respectively bind themselves, their partners,
successors, assigns and legal representatives to the other party hereto and to
partners, successors, assigns and legal representatives of such other party in
respect to covenants, agreements and obligations contained in the Contract
Documents. Except as provided in Section 13.2.2, neither party to the Contract
shall assign the Contract as a whole without written consent of the other. If
either party attempts to make such an assignment without such consent, that
party shall nevertheless remain legally responsible for all obligations under
the Contract.
§ 13.2.2 The Owner may, without consent of the Contractor, assign the Contract
to an institutional lender providing construction financing for the Project. In
such event, the lender shall assume the Owner’s rights and obligations under the
Contract Documents. The Contractor shall execute all consents reasonably
required to facilitate such assignment.
§13.3 WRITTEN NOTICE
§ 13.3.1 Written notice shall be deemed to have been duly served if delivered in
person to the individual or a member of the firm or entity or to an officer of
the corporation for which it was intended, or if delivered at or sent by
registered or certified mail to the last business address known to the party
giving notice.
§ 13.4 RIGHTS AND REMEDIES
§ 13.4.1 Duties and obligations imposed by the Contract Documents and rights and
remedies available thereunder shall be in addition to and not a limitation of
duties, obligations, rights and remedies otherwise imposed or available by law.
§ 13.4.2 No action or failure to act by the Owner, Architect or Contractor shall
constitute a waiver of a right or duty afforded them under the Contract, nor
shall such action or failure to act constitute approval of or acquiescence in a
breach thereunder, except as may be specifically agreed in writing.
§ 13.5 TESTS AND INSPECTIONS
§ 13.5.1 Tests, inspections and approvals of portions of the Work required by
the Contract Documents or by laws, ordinances, rules, regulations or orders of
public authorities having jurisdiction shall be made at an appropriate time.
Unless otherwise provided, the Contractor shall make arrangements for such
tests, inspections and approvals with an independent testing laboratory or
entity acceptable to the Owner, or with the appropriate public authority, and
shall bear all related costs of tests, inspections and approvals. The Contractor
shall give the Architect timely notice of when and where tests and inspections
are to be made so that the Architect may be present for such procedures. The
Owner shall bear costs of tests, inspections or approvals which do not become
requirements until after bids are received or negotiations concluded.
§ 13.5.2 If the Architect, Owner or public authorities having jurisdiction
determine that portions of the Work require additional testing, inspection or
approval not included under Section 13.5.1, the Architect will, upon written
authorization from the Owner, instruct the Contractor to make arrangements for
such additional testing, inspection or approval by an entity acceptable to the
Owner, and the Contractor shall give timely notice to the Architect of when and
where tests and inspections are to be made so that the Architect may be present
for such procedures. Such costs, except as provided in Section 13.5.3, shall be
at the Owner’s expense.
§ 13.5.3 If such procedures for testing, inspection or approval under
Sections 13.5.1 and 13.5.2 reveal failure of the portions of the Work to comply
with requirements established by the Contract Documents, all costs made
necessary by such failure including those of repeated procedures and
compensation for the Architect’s services and expenses shall be at the
Contractor’s expense.
§ 13.5.4 Required certificates of testing, inspection or approval shall, unless
otherwise required by the Contract Documents, be secured by the Contractor and
promptly delivered to the Architect.
§ 13.5.5 If the Architect is to observe tests, inspections or approvals required
by the Contract Documents, the Architect will do so promptly and, where
practicable, at the normal place of testing.
 

AlA Document A201™— 1997. Copyright ©1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 09:17:38
on 12/14/2005 under Order No.1000154239_1 which expires on 1/2/2006, and is not
for resale.   38

      User Notes:   (2354565571)

 



--------------------------------------------------------------------------------



 



§ 13.5.6 Tests or inspections conducted pursuant to the Contract Documents shall
be made promptly to avoid unreasonable delay in the Work.
§ 13.6 INTEREST
§ 13.6.1 Payments due and unpaid under the Contract Documents shall bear
interest from the date payment is due at such rate as the parties may agree upon
in writing or, in the absence thereof, at the legal rate prevailing from time to
time at the place where the Project is located.
§ 13.7 COMMENCEMENT OF STATUTORY LIMITATION PERIOD
(Paragraphs deleted]
.1        Before Substantial Completion. As to acts or failures to act occurring
prior to the relevant date of Substantial Completion, any applicable statute of
limitations shall commence to run and any alleged cause of action shall be
deemed to have accrued in any and all events not later than such date of
Substantial Completion;
.2        Between Substantial Completion and Final Certificate for Payment. As
to acts or failures to act occurring subsequent to the relevant date of
Substantial Completion and prior to issuance of the final Certificate for
Payment, any applicable statute of limitations shall commence to run and any
alleged cause of action shall be deemed to have accrued in any and all events
not later than the date of issuance of the final Certificate for Payment; and
.3        After Final Certificate for Payment. As to acts or failures to act
occurring after the relevant date of issuance of the final Certificate for
Payment, any applicable statute of limitations shall commence to run and any
alleged cause of action shall be deemed to have accrued in any and all events
not later than the date of any act or failure to act by the Contractor pursuant
to any Warranty provided under Section 3.5, the date of any correction of the
Work or failure to correct the Work by the Contractor under Section 12.2, or the
date of actual commission of any other act or failure to perform any duty or
obligation by the Contractor or Owner, whichever occurs last.
§ 13.7.1 As between the Owner and Contractor: The applicable Statute of
Limitations shall be governed by Florida law.
ARTICLE 14 TERMINATION OR SUSPENSION OF THE CONTRACT
§ 14.1 TERMINATION BY THE CONTRACTOR
§ 14.1.1 The Contractor may terminate the Contract if the Work is stopped for a
period of 30 consecutive days through no act or fault of the Contractor or a
Subcontractor, Sub-subcontractor or their agents or employees or any other
persons or entities performing portions of the Work under direct or indirect
contract with the Contractor, for any of the following reasons:

  .1   issuance of an order of a court or other public authority having
jurisdiction which requires all Work to be stopped;     .2   an act of
government, such as a declaration of national emergency which requires all Work
to be stopped;     .3   because the Architect has not issued a Certificate for
Payment and has not notified the Contractor of the reason for withholding
certification as provided in Section 9.4.1, or because the Owner has not made
payment on a Certificate for Payment within the time stated in the Contract
Documents; or     .4   the Owner has failed to furnish to the Contractor
promptly, upon the Contractor’s request, reasonable evidence as required by
Section 2.2.1.

§ 14.1.2 The Contractor may terminate the Contract if, through no act or fault
of the Contractor or a Subcontractor, Sub-subcontractor or their agents or
employees or any other persons or entities performing portions of the Work under
direct or indirect contract with the Contractor, repeated suspensions, delays or
interruptions of the entire Work by the Owner as described in Section 14.3
constitute in the aggregate more than 100 percent of the total number of days
scheduled for completion, or 120 days in any 365-day period, whichever is less.

§ 14.1.3 If one of the reasons described in Section 14.1.1 or 14.1.2 exists, the
Contractor may, upon seven days’ written notice to the Owner and Architect,
terminate the Contract and recover from the Owner payment for Work
 

AlA Document A201™— 1997. Copyright ©1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 09:17:38
on 12/14/2005 under Order No.1000154239_1 which expires on 1/2/2006, and is not
for resale.   39

      User Notes:   (2354565571)

 



--------------------------------------------------------------------------------



 



executed and for proven loss with respect to materials, equipment, tools, and
construction equipment and machinery, including reasonable overhead, profit and
damages.
§ 14.1.4 If the Work is stopped for a period of 60 consecutive days through no
act or fault of the Contractor or a Subcontractor or their agents or employees
or any other persons performing portions of the Work under contract with the
Contractor because the Owner has persistently failed to fulfill the Owner’s
obligations under the Contract Documents with respect to matters important to
the progress of the Work, the Contractor may, upon seven additional days’
written notice to the Owner and the Architect, terminate the Contract and
recover from the Owner as provided in Section 14.1.3.
§ 14.2 TERMINATION BY THE OWNER FOR CAUSE
§ 14.2.1 The Owner may terminate the Contract if the Contractor:

  .1   persistently or repeatedly refuses or fails to supply enough properly
skilled workers or proper materials;     .2   fails to make payment to
Subcontractors for materials or labor in accordance with the respective
agreements between the Contractor and the Subcontractors;     .3   persistently
disregards laws, ordinances, or rules, regulations or orders of a public
authority having jurisdiction; or     .4   otherwise is guilty of substantial
breach of a provision of the Contract Documents.

§ 14.2.2 When any of the above reasons exist, the Owner, upon certification by
the Architect that sufficient cause exists to justify such action, may without
prejudice to any other rights or remedies of the Owner and after giving the
Contractor and the Contractor’s surety, if any, seven days’ written notice,
terminate employment of the Contractor and may, subject to any prior rights of
the surety:

  .1   take possession of the site and of all materials, equipment, tools, and
construction equipment and machinery thereon owned by the Contractor;     .2  
accept assignment of subcontracts pursuant to Section 5.4; and     .3   finish
the Work by whatever reasonable method the Owner may deem expedient. Upon
request of the Contractor, the Owner shall furnish to the Contractor a detailed
accounting of the costs incurred by the Owner in finishing the Work.

§ 14.2.3 When the Owner terminates the Contract for one of the reasons stated in
Section 14.2.1, the Contractor shall not be entitled to receive further payment
until the Work is finished.
§ 14.2.4 If the unpaid balance of the Contract Sum exceeds costs of finishing
the Work, including compensation for the Architect’s services and expenses made
necessary thereby, and other damages incurred by the Owner and not expressly
waived, such excess shall be paid to the Contractor. If such costs and damages
exceed the unpaid balance, the Contractor shall pay the difference to the Owner.
The amount to be paid to the Contractor or Owner, as the case may be, shall be
certified by the Architect, upon application, and this obligation for payment
shall survive termination of the Contract.
§ 14.3 SUSPENSION BY THE OWNER FOR CONVENIENCE
§ 14.3.1 The Owner may, without cause, order the Contractor in writing to
suspend, delay or interrupt the Work in whole or in part for such period of time
as the Owner may determine.
§ 14.3.2 The Contract Sum and Contract Time shall be adjusted for increases in
the cost and time caused by suspension, delay or interruption as described in
Section 14.3.1. Adjustment of the Contract Sum shall include profit. No
adjustment shall be made to the extent:

  .1   that performance is, was or would have been so suspended, delayed or
interrupted by another cause for which the Contractor is responsible; or     .2
  that an equitable adjustment is made or denied under another provision of the
Contract.

§ 14.4 TERMINATION BY THE OWNER FOR CONVENIENCE
§ 14.4.1 The Owner may, at any time, terminate the Contract for the Owner’s
convenience and without cause.
§ 14.4.2 Upon receipt of written notice from the Owner of such termination for
the Owner’s convenience, the Contractor shall:
 

AlA Document A201™— 1997. Copyright ©1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 09:17:38
on 12/14/2005 under Order No.1000154239_1 which expires on 1/2/2006, and is not
for resale.   40

      User Notes:   (2354565571)

 



--------------------------------------------------------------------------------



 



  .1   cease operations as directed by the Owner in the notice;     .2   take
actions necessary, or that the Owner may direct, for the protection and
preservation of the Work; and     .3   except for Work directed to be performed
prior to the effective date of termination stated in the notice, terminate all
existing subcontracts and purchase orders and enter into no further subcontracts
and purchase orders.

§ 14.4.3 In case of such termination for the Owner’s convenience, the Contractor
shall be entitled to receive payment for Work executed, and costs incurred by
reason of such termination, along with reasonable overhead and profit on the
Work not executed.
 

AlA Document A201™— 1997. Copyright ©1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 09:17:38
on 12/14/2005 under Order No.1000154239_1 which expires on 1/2/2006, and is not
for resale.   41

      User Notes:   (2354565571)

 



--------------------------------------------------------------------------------



 



Certification of Document’s Authenticity
AIA® Document D401™ — 2003
I, Susan Natoli, hereby certify, to the best of my knowledge, information and
belief, that I created the attached final document simultaneously with this
certification at 09:17:38 on 12/14/2005 under Order No. 1000154239_1 from AIA
Contract Documents software and that in preparing the attached final document I
made no changes to the original text of AIA® Document A201™ — 1997 — General
Conditions of the Contract for Construction, as published by the AIA in its
software, other than changes shown in the attached final document by
underscoring added text and striking over deleted text.

 
 
(Signed)
 
 
(Title)
 
 
(Dated)

 

AIA Document D401™ — 2003. Copyright ©1992 and 2003 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 09:17:38
on 12/14/2005 under Order No. 1000154239_1 which expires on 1/2/2006, and is not
for resale.   1

      User Notes:   (2354565571)

 